Exhibit 10.18

 

 

 

EIGHTH RESTATED CREDIT AGREEMENT

DATED AS OF

APRIL 12, 2010

AMONG

CHAPARRAL ENERGY, INC.,

AS PARENT AND GUARANTOR,

CHAPARRAL ENERGY, L.L.C.,

NORAM PETROLEUM, L.L.C.,

CHAPARRAL RESOURCES, L.L.C.,

CHAPARRAL CO2, L.L.C.,

CEI ACQUISITION, L.L.C.,

CEI PIPELINE, L.L.C.,

CHAPARRAL REAL ESTATE, L.L.C.,

GREEN COUNTRY SUPPLY, INC.,

CHAPARRAL EXPLORATION, L.L.C.,

AND

ROADRUNNER DRILLING, L.L.C.

AS BORROWERS,

JPMORGAN CHASE BANK, N.A.,

AS ADMINISTRATIVE AGENT,

CAPITAL ONE, NATIONAL ASSOCIATION,

ROYAL BANK OF CANADA,

AND

UBS AG, STAMFORD BRANCH,

AS CO-SYNDICATION AGENTS,

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

SOCIÉTÉ GÉNÉRALE

AND

WELLS FARGO BANK, N.A.,

AS CO-DOCUMENTATION AGENTS

AND

THE LENDERS PARTY HERETO

J.P. MORGAN SECURITIES INC.

AS LEAD ARRANGER AND SOLE BOOK RUNNER

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.     

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

     Section 1.01    Terms Defined Above    2 Section 1.02    Certain Defined
Terms    2 Section 1.03    Types of Loans and Borrowings    29 Section 1.04   
Terms Generally; Rules of Construction    29 Section 1.05    Accounting Terms
and Determinations; GAAP    30   

ARTICLE II

THE CREDITS

   Section 2.01    Commitments    30 Section 2.02    Loans and Borrowings    30
Section 2.03    Requests for Borrowings    32 Section 2.04    Interest Elections
   33 Section 2.05    Funding of Borrowings    34 Section 2.06    Changes in the
Aggregate Maximum Credit Amounts    35 Section 2.07    Borrowing Base    37
Section 2.08    Letters of Credit    40 Section 2.09    Reliance on Notices;
Appointment of Borrower Representative    45   

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

   Section 3.01    Repayment of Loans    46 Section 3.02    Interest    46
Section 3.03    Alternate Rate of Interest    47 Section 3.04    Prepayments   
47 Section 3.05    Fees    49 Section 3.06    Joint and Several Liability;
Rights of Contribution    50   

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

   Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs
   52 Section 4.02    Presumption of Payment by the Borrowers    53 Section 4.03
   Certain Deductions by the Administrative Agent    54 Section 4.04   
Disposition of Proceeds    54   

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

   Section 5.01    Increased Costs    54

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

i



--------------------------------------------------------------------------------

Section 5.02    Break Funding Payments    55 Section 5.03    Taxes    56 Section
5.04    Mitigation Obligations    57 Section 5.05    Illegality    58 Section
5.06    Defaulting Lenders    59   

ARTICLE VI

CONDITIONS PRECEDENT

   Section 6.01    Effective Date; Initial Loans    60 Section 6.02    Each
Credit Event    63   

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

   Section 7.01    Organization; Powers    64 Section 7.02    Authority;
Enforceability    65 Section 7.03    Approvals; No Conflicts    65 Section 7.04
   Financial Condition; No Material Adverse Change    65 Section 7.05   
Litigation    66 Section 7.06    Environmental Matters    66 Section 7.07   
Compliance with the Laws and Agreements; No Defaults    67 Section 7.08   
Investment Company Act    67 Section 7.09    Taxes    67 Section 7.10    ERISA
   68 Section 7.11    Disclosure; No Material Misstatements    69 Section 7.12
   Insurance    70 Section 7.13    Restriction on Liens    70 Section 7.14   
Subsidiaries    70 Section 7.15    Location of Business and Offices    70
Section 7.16    Properties; Titles, Etc    70 Section 7.17    Maintenance of
Properties    71 Section 7.18    Gas Imbalances, Prepayments    72 Section 7.19
   Marketing of Production    72 Section 7.20    Swap Agreements    72 Section
7.21    Use of Loans and Letters of Credit    72 Section 7.22    Solvency    73
Section 7.23    Private Placement Documents    73   

ARTICLE VIII

AFFIRMATIVE COVENANTS

   Section 8.01    Financial Statements; Other Information    73 Section 8.02   
Notices of Material Events    76 Section 8.03    Existence; Conduct of Business
   77 Section 8.04    Payment of Obligations    77 Section 8.05    Performance
of Obligations under Loan Documents    77 Section 8.06    Operation and
Maintenance of Properties    77

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

ii



--------------------------------------------------------------------------------

Section 8.07    Insurance    78 Section 8.08    Books and Records; Inspection
Rights    78 Section 8.09    Compliance with Laws    78 Section 8.10   
Environmental Matters    79 Section 8.11    Further Assurances    80 Section
8.12    Reserve Reports    80 Section 8.13    Title Information    82 Section
8.14    Collateral; Additional Collateral; Guarantees; Additional Subsidiaries
   83 Section 8.15    ERISA Compliance    84 Section 8.16    Commodity Price
Risk Management Policy    85 Section 8.17    Unrestricted Subsidiaries    85   

ARTICLE IX

NEGATIVE COVENANTS

   Section 9.01    Financial Covenants    85 Section 9.02    Debt    86 Section
9.03    Liens    88 Section 9.04    Restricted Payments    89 Section 9.05   
Investments, Loans and Advances    89 Section 9.06    Nature of Business    91
Section 9.07    Limitation on Operating Leases    91 Section 9.08    Proceeds of
Notes/Loans    91 Section 9.09    ERISA Compliance    91 Section 9.10    Sale or
Discount of Receivables    93 Section 9.11    Mergers, Etc    93 Section 9.12   
Sale of Oil and Gas Properties; Termination of Swap Agreements    93 Section
9.13    Environmental Matters    94 Section 9.14    Transactions with Affiliates
   94 Section 9.15    Subsidiaries    94 Section 9.16    Indebtedness and
Preferred Stock    94 Section 9.17    Negative Pledge Agreements; Dividend
Restrictions    94 Section 9.18    Swap Agreements    95 Section 9.19   
Permitted Bond Documents    96 Section 9.20    Amendments to Organizational
Documents    96 Section 9.21    Change in Fiscal Periods    96 Section 9.22   
Limitation on Accounting Changes    96   

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

   Section 10.01    Events of Default    96 Section 10.02    Remedies    99   

ARTICLE XI

THE AGENTS

   Section 11.01    Appointment; Powers    99

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

iii



--------------------------------------------------------------------------------

Section 11.02    Duties and Obligations of Administrative Agent    100 Section
11.03    Action by Administrative Agent    100 Section 11.04    Reliance by
Administrative Agent    101 Section 11.05    Subagents    101 Section 11.06   
Resignation of Agents    101 Section 11.07    Agents as Lenders    102 Section
11.08    No Reliance    102 Section 11.09    Authority to Release Collateral,
Liens and Borrowers    102 Section 11.10    The Arranger and Agents    103
Section 11.11    Filing of Proofs of Claim    103 Section 11.12    Execution of
Documents    103   

ARTICLE XII

MISCELLANEOUS

   Section 12.01    Notices    104 Section 12.02    Waivers; Amendments    105
Section 12.03    Expenses, Indemnity; Damage Waiver    106 Section 12.04   
Successors and Assigns    108 Section 12.05    Survival; Revival; Reinstatement
   111 Section 12.06    Counterparts; Integration; Effectiveness    111 Section
12.07    Severability    112 Section 12.08    Right of Setoff    112 Section
12.09    Governing Law; Jurisdiction; Consent to Service of Process    112
Section 12.10    Headings    113 Section 12.11    Confidentiality    113 Section
12.12    Exculpation Provisions    114 Section 12.13    No Third Party
Beneficiaries    115 Section 12.14    Collateral Matters; Swap Agreements    115
Section 12.15    USA Patriot Act Notice    115 Section 12.16    True-Up Loans   
115 Section 12.17    Restatement; Existing Credit Agreement    115

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I   List of Maximum Credit Amounts Annex II   Existing Letters of Credit
Exhibit A   Form of Note Exhibit B   Form of Borrowing Request Exhibit C   Form
of Interest Election Request Exhibit D   Form of Compliance Certificate Exhibit
E   Form of Assignment and Assumption Exhibit F   Form of Parent Pledge
Agreement Exhibit G   Form of Borrower Pledge Agreement Exhibit H   Form of
Guaranty Agreement Exhibit I   Form of Certificate of Effectiveness Exhibit J  
Form of Maximum Credit Amount Increase Certificate Exhibit K   Form of
Additional Lender Certificate Exhibit L   Form of Joinder Agreement Schedule
7.05   Litigation Schedule 7.12   Insurance Schedule 7.14   Subsidiaries
Schedule 7.15   Organizational Information Schedule 7.16   Properties Schedule
7.18   Gas Imbalances Schedule 7.19   Marketing Contracts Schedule 7.20   Swap
Agreements Schedule 9.05   Investments

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

v



--------------------------------------------------------------------------------

This EIGHTH RESTATED CREDIT AGREEMENT, dated as of April 12, 2010, is among
CHAPARRAL ENERGY, INC., a Delaware corporation (“Parent”), CHAPARRAL ENERGY,
L.L.C., an Oklahoma limited liability company (“Chaparral”), NORAM PETROLEUM,
L.L.C., an Oklahoma limited liability company (“NorAm”), CHAPARRAL RESOURCES,
L.L.C., an Oklahoma limited liability company (“Resources”), CHAPARRAL CO2 ,
L.L.C., an Oklahoma limited liability company (“Chaparral CO2”), CEI
ACQUISITION, L.L.C., a Delaware limited liability company (“CEI Acquisition”),
CEI PIPELINE, L.L.C., a Texas limited liability company (“Pipeline”), CHAPARRAL
REAL ESTATE, L.L.C., an Oklahoma limited liability company (“Real Estate”),
GREEN COUNTRY SUPPLY, INC., an Oklahoma corporation (“Green Country”), CHAPARRAL
EXPLORATION, L.L.C., a Delaware limited liability company (“Exploration”), and
ROADRUNNER DRILLING, L.L.C., an Oklahoma limited liability company (“Roadrunner”
and, together with Chaparral, NorAm, Resources, Chaparral CO2, CEI Acquisition,
Pipeline, Real Estate, Green Country, Exploration, and each Restricted
Subsidiary now or hereafter acquired that becomes a Borrower hereunder pursuant
to Section 8.14(c), collectively, “Borrowers” and each individually, a
“Borrower”), each of the Lenders from time to time party hereto, JPMORGAN CHASE
BANK, N.A. (in its individual capacity, “JPMorgan”), as administrative agent for
the Lenders (in such capacity, together with its successors in such capacity,
the “Administrative Agent”), Capital One, National Association, Royal Bank of
Canada and UBS AG, Stamford Branch, as co-syndication agents (in such capacity,
the “Syndication Agents”) and Credit Agricole Corporate And Investment Bank,
Société Générale and Wells Fargo Bank, N.A., as co-documentation agents (in such
capacity, the “Documentation Agents”).

R E C I T A L S

A. The Borrowers (other than Green Country, Exploration and Roadrunner), the
Administrative Agent and the financial institutions named and defined therein as
Lenders (the “Existing Lenders”) are borrowers under that certain Seventh
Restated Credit Agreement dated as of October 31, 2006 (as amended, modified or
supplemented prior to the date hereof, the “Existing Credit Agreement”),
pursuant to which the Existing Lenders provided certain loans and extensions of
credit to the Borrowers (all Debt arising pursuant to the Existing Credit
Agreement is referred to herein as the “Existing Indebtedness”). The Existing
Indebtedness is guaranteed by Green Country and Roadrunner.

B. The parties hereto desire to amend and restate the Existing Credit Agreement
in the form of this Agreement, and to appoint JPMorgan Chase Bank, N.A. as
Administrative Agent hereunder, and the Borrowers desire to obtain Borrowings
(i) to refinance the Existing Indebtedness, and (ii) for other purposes
permitted hereunder.

C. After giving effect to the Closing Transactions and the amendment and
restatement of the Existing Credit Agreement pursuant to the terms hereof, the
Commitment of each Lender hereunder will be as set forth on Annex I.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

1



--------------------------------------------------------------------------------

D. NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, and subject to the satisfaction of each
condition precedent contained in Section 6.01 hereof, the parties hereto agree
that the Existing Credit Agreement is hereby amended, renewed, extended and
restated in its entirety on (and subject to) the terms and conditions set forth
herein. It is the intention of the parties hereto that this Agreement supersedes
and replaces the Existing Credit Agreement in its entirety; provided, that,
(a) such amendment and restatement shall operate to renew, amend, modify and
extend certain of the rights and obligations of the Borrowers under the Existing
Credit Agreement, the other Existing Loan Documents and as provided herein, but
shall not act as a novation thereof, and (b) the Liens securing the Obligations
under and as defined in the Existing Credit Agreement and the liabilities and
obligations of Parent, the Borrowers and their Restricted Subsidiaries under the
Existing Credit Agreement and the Loan Documents (as therein defined and
referred to herein as the “Existing Loan Documents”) shall not be extinguished
but shall be carried forward and shall secure such obligations and liabilities
as amended, renewed, extended and restated hereby. The parties hereto ratify and
confirm each of the Existing Loan Documents entered into prior to the Effective
Date (but excluding the Existing Credit Agreement) and agree that such Existing
Loan Documents continue to be legal, valid, binding and enforceable in
accordance with their terms (except to the extent amended, restated and
superseded in their entirety in connection with the transactions contemplated
hereby), however, for all matters arising prior to the Effective Date (including
the accrual and payment of interest and fees, and matters relating to
indemnification and compliance with financial covenants), the terms of the
Existing Credit Agreement (as unmodified by this Agreement) shall control and
are hereby ratified and confirmed. Parent and the Borrowers, jointly and
severally, represent and warrant that, as of the Effective Date, there are no
claims or offsets against, or defenses or counterclaims to, their obligations
(or the obligations of any Restricted Subsidiary) under the Existing Credit
Agreement or any of the other Existing Loan Documents. The parties hereto
further agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Terms Defined Above. As used in this Agreement, each term defined
above has the meaning indicated above.

Section 1.02 Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“2005 Indenture” means that certain Indenture dated as of December 1, 2005 among
Parent, the guarantors party thereto and Wells Fargo Bank, National Association,
as trustee.

“2007 Indenture” means that certain Indenture dated as of January 18, 2007 among
Parent, the guarantors party thereto and Wells Fargo Bank, National Association,
as trustee.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to such term in Section 2.06(c)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(c)(ii)(F).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

2



--------------------------------------------------------------------------------

“Additional Permitted Debt” means unsecured senior and unsecured subordinated
Debt of Parent and/or any other Credit Party issued or incurred after the date
hereof so long as, in each case, (a) such Debt bears no greater than a market
interest rate as of the time of its issuance or incurrence, (b) such Debt does
not mature or require any scheduled principal payments of the principal amount
thereof prior to the date that is no less than 5 years from the date such Debt
is issued or incurred, (c) no indenture or other agreement governing such Debt
contains (i) maintenance financial covenants or (ii) covenants or events of
default that are more restrictive on Parent or any of its Restricted
Subsidiaries than those contained in this Agreement are on Parent and its
Restricted Subsidiaries, and (d) after giving effect to the issuance or
incurrence of such Debt on a pro forma basis, Borrower shall be in compliance
with all covenants set forth in Section 9.01 as of the last day of the
applicable period covered by the certificate most recently delivered pursuant to
Section 8.01(c) (for purposes of Section 9.01, as if such Debt, and all other
Additional Permitted Debt issued or incurred since the first day of such
applicable period, had been issued or incurred on the first day of such
applicable period).

“Additional Permitted Debt Documents” means, collectively, unsecured senior and
unsecured subordinated notes, all guarantees of any such notes, the indentures
for each series or issue of any such notes and all other agreements, documents
or instruments executed and delivered by any Person in connection with, or
pursuant to, the issuance of Additional Permitted Debt.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next  1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” has the meaning given in the introductory paragraph.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Syndication Agents,
the Documentation Agents and any other agent appointed hereunder from time to
time, and “Agent” shall mean any of them, as the context requires.

“Aggregate Maximum Credit Amount” at any time shall equal the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.06. On the Effective Date, the Aggregate Maximum Credit Amount of the
Lenders is $450,000,000.

“Agreement” means this Eighth Restated Credit Agreement, as the same may from
time to time be amended, modified, supplemented or restated.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

3



--------------------------------------------------------------------------------

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus one-half of one percent (0.5%) and (c) the
Adjusted LIBO Rate with respect to Interest Periods of one month on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
one percent (1%), provided that, for the avoidance of doubt, the Adjusted LIBO
Rate for any day shall be calculated using the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page, or any successor to or
substitute for such page, providing rate quotations comparable to those
currently provided on such page, as determined by the Administrative Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on such day. Any change in the Alternate Base Rate due to a change
in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.

“Alternate Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(iii).

“Annualized Consolidated EBITDAX” means, for each Rolling Period ending on or
prior to December 31, 2010, actual Consolidated EBITDAX for such Rolling Period
multiplied by a factor determined for such Rolling Period in accordance with the
table below:

 

Rolling Period Ending

   Factor

June 30, 2010

   4

September 30, 2010

   2

December 31, 2010

   1.333

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect (provided,
however, that for the six month period following the Effective Date, in no event
shall the margins for any ABR Loan or Eurodollar Loan, or the Commitment Fee
Rate, as applicable, be less than the margins, or Commitment Fee Rate, as
applicable, set forth under Category 3 in the table below):

 

Category

   1    2    3    4    5

Borrowing Base Utilization Percentage

   <25%    ³25% <50%    ³50% <75%    ³75% <90%    ³90%

Eurodollar Loans

   2.500%    2.750%    3.000%    3.250%    3.500%

ABR Loans

   1.625%    1.875%    2.125%    2.375%    2.625%

Commitment Fee Rate

   0.500%    0.500%    0.500%    0.500%    0.500%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

4



--------------------------------------------------------------------------------

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amount represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I; provided, that in the case of
Section 5.06 when a Defaulting Lender shall exist, “Applicable Percentage” shall
mean the percentage of the Aggregate Maximum Credit Amount (disregarding any
Defaulting Lender’s Maximum Credit Amount) represented by such Lender’s Maximum
Credit Amount and shall be subject to further reallocation in accordance with
Section 5.06(c).

“Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, or
(b) any other Person whose long term senior unsecured debt rating at the time of
entry into the applicable Swap Agreement is A-/A3 by S&P or Moody’s (or their
equivalent) or higher.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Approved Petroleum Engineer” means an independent petroleum engineer proposed
by the Borrowers and reasonably acceptable to the Administrative Agent.

“Arranger” means J.P. Morgan Securities Inc., in its capacity as lead arranger
and sole book runner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.

“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States of America; provided that if, as a result of any
change in any law, rule or regulation, it is no longer possible to determine the
Assessment Rate as aforesaid, then the Assessment Rate shall be such annual rate
as shall be reasonably determined by the Administrative Agent to be
representative of the cost of such insurance to the Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit E or any other form approved by the Administrative Agent.

“Automatic Debt Issuance Redetermination” means any redetermination of the
Borrowing Base under and pursuant to Section 2.07(d).

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

5



--------------------------------------------------------------------------------

“Banking Services” means each and any of the following bank services provided to
any Credit Party by any Banking Services Provider: (a) commercial credit cards,
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).

“Banking Services Provider” means any Lender or any Affiliate of a Lender
providing Banking Services to any Credit Party.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrower” and “Borrowers” have the meanings given in the introductory
paragraph.

“Borrower Pledge Agreement” means an agreement executed by a Borrower and being
substantially in the form of Exhibit G, pursuant to which such Borrower pledges
to the Administrative Agent, for the ratable benefit of the Secured Parties, all
of the issued and outstanding Equity Interests owned by such Borrower of each
existing or hereafter acquired Restricted Subsidiary to secure the Indebtedness.

“Borrower Representative” means Chaparral in its capacity as Borrower
Representative pursuant to the provisions of Section 2.09.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c).

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of all of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrowers (or Borrower
Representative) for a Borrowing in accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York, New York, Chicago, Illinois, Dallas, Texas
or Oklahoma City, Oklahoma are authorized or required by law to remain closed;
and if such day relates to a Borrowing or continuation of, a payment or
prepayment of principal of or interest on, or a conversion of or into, or the
Interest Period for, a Eurodollar Loan or a notice by the Borrowers (or Borrower
Representative) with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

6



--------------------------------------------------------------------------------

“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Credit Party having a fair market
value in excess of $5,000,000.

“CCMP” means CCMP Capital Advisors, LLC, a Delaware limited liability company.

“CCMP Parties” means CCMP, CCMP Capital Investors II (AV-2), L.P., CCMP Energy I
LTD, CCMP Capital Investors (Cayman) II, L.P. and any other Person that is
Controlled by CCMP.

“CEI Acquisition” has the meaning given in the introductory paragraph.

“Certificate of Effectiveness” means a Certificate of Effectiveness in the form
of Exhibit I hereto to be executed by Borrower Representative pursuant to
Section 6.01.

“Change in Control” means (a) the failure of Parent to own, directly or
indirectly, 100% of the Equity Interests of each Borrower, (b) the acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the SEC thereunder as in effect on the date hereof), other than the
Designated Equityholders, of Equity Interests representing more than 35% of the
aggregate ordinary voting power for the election of directors or other
comparable governing body of Parent represented by the issued and outstanding
Equity Interests of Parent, (c) the occupation of a majority of the seats (other
than vacant seats) on the board of directors (or comparable authority) of Parent
or any Borrower by Persons who were neither (i) nominated by the board of
directors (or comparable authority) of Parent or any such Borrower nor
(ii) appointed by directors so nominated, (d) a “change in control” or “change
of control” (or similar event) as defined in any Permitted Bond Document, but
only to the extent the occurrence of any such event gives rise to an obligation
of Parent or any other Credit Party to redeem, repay, or repurchase, or
otherwise offer to redeem, repay or repurchase, all or any portion of the
Permitted Bond Debt, or (e) any Equity Interests in any Credit Party (other than
Parent) shall be directly owned by any Person other than a Credit Party.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b)), by any lending office of such Lender or by
such Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

“Chaparral” has the meaning given in the introductory paragraph.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

7



--------------------------------------------------------------------------------

“Chaparral Biofuels” means Chaparral Biofuels, L.L.C., an Oklahoma limited
liability company and the parent holding company of Oklahoma Ethanol.

“Chaparral CO2” has the meaning given in the introductory paragraph.

“CLO” means any entity (whether a corporation, partnership, limited liability
company, trust or otherwise) that is engaged in making, purchasing, holding or
otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by a Lender or an
Affiliate of such Lender.

“Closing Transactions” means the transactions to occur on the Effective Date,
including, without limitation: (a) the refinancing in full of all Existing
Indebtedness, with the (i) proceeds of a Borrowing under this Agreement and
(ii) proceeds of the Private Placement or (iii) Credit Parties’ cash on hand,
(b) the closing and consummation of the Private Placement in accordance with the
terms, and for the consideration, set forth in the Private Placement Documents,
and (c) the payment of all fees and expenses of the Administrative Agent and its
Affiliates in connection with the credit facility provided herein.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means, collectively, Property which is pledged to secure
Indebtedness pursuant to one or more Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) modified from
time to time pursuant to Section 2.06 and (b) modified from time to time
pursuant to assignments by or to such Lender pursuant to Section 12.04(b), and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of (i) such Lender’s Maximum Credit Amount and (ii) such Lender’s Applicable
Percentage of the then effective Borrowing Base (without giving effect to any
adjustment of such Lender’s Applicable Percentage pursuant to Section 5.06
hereof).

“Commitment Fee Rate” has the meaning, or is otherwise described as, set forth
in the definition of “Applicable Margin”.

“Consolidated Current Assets” means with respect to Parent and the Consolidated
Restricted Subsidiaries, as of any date of determination, the sum of (a) the
current assets of Parent and the Consolidated Restricted Subsidiaries at such
time determined in accordance with GAAP, plus (b) the current unused
availability of the total Commitments of all of the Lenders (but only to the
extent that the Borrowers are permitted to borrow such amount under the terms of
this Agreement including, without limitation, Section 6.02 hereof), minus
(c) non-cash current value of assets under ASC Topic 815 and ASC Topic 410.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

8



--------------------------------------------------------------------------------

“Consolidated Current Liabilities” means with respect to Parent and the
Consolidated Restricted Subsidiaries, as of any date of determination, the sum
of the current obligations of Parent and the Consolidated Restricted
Subsidiaries at such time determined in accordance with GAAP, excluding
therefrom (i) current maturities due on the Loan, and (ii) non-cash current
obligations and liabilities under ASC Topic 815 and ASC Topic 410.

“Consolidated EBITDAX” means with respect to Parent and the Consolidated
Restricted Subsidiaries for any applicable period: (a) Consolidated Net Income
of Parent and the Consolidated Restricted Subsidiaries for such period, plus, to
the extent deducted in the calculation of Consolidated Net Income, (b) the sum
of (i) income or material franchise Taxes paid or accrued; (ii) Consolidated Net
Interest Expense; (iii) amortization, depletion and depreciation expense;
(iv) any non-cash losses or charges on any Swap Agreement, including those
resulting from the requirements of ASC Topic 815, for that period; (v) other
non-cash charges (excluding accruals for cash expenses made in the ordinary
course of business), including, without limitation, non-cash employee
compensation; and (vi) costs and expenses associated with, and attributable to,
oil and gas capital expenditures that are expensed rather than capitalized;
less, to the extent included in the calculation of Consolidated Net Income,
(c) the sum of (i) the income of any Person (other than Wholly-Owned
Subsidiaries of such Person) unless such income is received by such Person in a
cash distribution; (ii) gains or losses from sales or other dispositions of
assets (other than Hydrocarbons produced in the normal course of business);
(iii) any non-cash gains on any Swap Agreement, including those resulting from
the requirements of ASC Topic 815, for that period; (iv) any cash proceeds
received from the termination or other monetization of any Swap Agreement
(including, as applicable, any trade confirmations made pursuant thereto) with a
scheduled maturity date more than 12 months following the date of such
termination or other monetization, and (v) extraordinary or non-recurring gains,
but not net of extraordinary or non-recurring “cash” losses. Notwithstanding
anything to the contrary contained herein, all calculations of Consolidated
EBITDAX shall be (A) in all respects, acceptable to, and approved by, the
Administrative Agent, (B) for any applicable period of determination during
which a Credit Party has consummated an acquisition or disposition (to the
extent permitted hereunder) of Properties, calculated and determined on a pro
forma basis as if such acquisition or disposition was consummated on the first
day of such applicable period, and (C) calculated, determined and adjusted for
any applicable period to exclude any income, loss or other adjustments with
respect to Unrestricted Subsidiaries determined in accordance with GAAP, except
income received pursuant to a cash distribution shall be included in the
calculation of Consolidated EBITDAX.

“Consolidated Net Debt” means, with respect to Parent and the Consolidated
Restricted Subsidiaries at any time, (a) the Total Debt of Parent and the
Consolidated Restricted Subsidiaries determined on a consolidated basis at such
time minus (b) Excess Cash at the time of calculation.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

9



--------------------------------------------------------------------------------

“Consolidated Net Income” means with respect to Parent and the Consolidated
Restricted Subsidiaries, for any period, the aggregate of the net income (or
loss) of Parent and the Consolidated Restricted Subsidiaries after allowances
for taxes for such period determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which Parent or any Consolidated Restricted Subsidiary has an interest, which
interest does not cause the net income of such other Person to be consolidated
with the net income of Parent and the Consolidated Restricted Subsidiaries in
accordance with GAAP, except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
Parent or to a Consolidated Restricted Subsidiary, as the case may be; (b) the
net income (but not loss) during such period of any Consolidated Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Restricted Subsidiary
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument or Governmental Requirement applicable to such
Consolidated Restricted Subsidiary or is otherwise restricted or prohibited, in
each case determined in accordance with GAAP; (c) the net income (or loss) of
any Person acquired in a pooling-of-interests transaction for any period prior
to the date of such transaction; (d) any extraordinary gains or losses
(excluding capital gains or losses) during such period; (e) the cumulative
effect of a change in accounting principles; and (f) any gains or losses
attributable to writeups or writedowns of assets.

“Consolidated Net Interest Expense” means, with respect to Parent and the
Consolidated Restricted Subsidiaries for any period, the remainder of the
following for such period: (a) interest expense minus (b) interest income.

“Consolidated Restricted Subsidiaries” means any Restricted Subsidiaries that
are Consolidated Subsidiaries.

“Consolidated Subsidiaries” means each Subsidiary of Parent (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of
Parent in accordance with GAAP.

“Consolidated Total Debt” means, at any date, all Debt of Parent and the
Consolidated Restricted Subsidiaries determined on a consolidated basis
excluding (a) non-cash obligations under ASC Topic 815 and (b) accounts payable
and accrued expenses, liabilities or other obligations to pay the deferred
purchase price of Property or services, from time to time incurred in the
ordinary course of business, which are not greater than ninety (90) days past
the date of invoice or delinquent unless such accounts payable, expenses,
liabilities or other obligations are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP.

“Consolidated Unrestricted Subsidiaries” means any Unrestricted Subsidiaries
that are Consolidated Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 20% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

10



--------------------------------------------------------------------------------

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Credit Parties” means, collectively, Parent, each Borrower and each Restricted
Subsidiary, and “Credit Party” means any one of the foregoing.

“Current Ratio” means the ratio of (i) Consolidated Current Assets to
(ii) Consolidated Current Liabilities.

“Dated Assets” has the meaning assigned to such term in Section 3.06.

“Dated Liabilities” has the meaning assigned to such term in Section 3.06.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt or
Property of others; (i) all obligations to deliver commodities, goods or
services, including, without limitation, Hydrocarbons, in consideration of one
or more advance payments, other than gas balancing arrangements in the ordinary
course of business; (j) all obligations to pay for goods or services whether or
not such goods or services are actually received or utilized by such Person;
(k) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (l) Disqualified Capital Stock; (m) the undischarged
balance of any production payment created by such Person or for the creation of
which such Person directly or indirectly received payment and (n) all
obligations under or with respect to Swap Agreements to the extent required to
be reflected on a balance sheet of such Person. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.

“Debt Issuance Date” means any date on which a Credit Party issues or incurs any
Additional Permitted Debt.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

11



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Borrowers, the
Administrative Agent, the Issuing Bank or any Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, (c) otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (d) (i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee or
custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.; provided, that a Lender shall not become a Defaulting Lender
solely as the result of the acquisition or maintenance of an ownership interest
in such Lender or Person controlling such Lender or the exercise of control over
a Lender or Person controlling such Lender by a Governmental Authority or an
instrumentality thereof.

“Default Rate” means a rate per annum equal to two percent (2%) plus the rate
applicable to ABR Loans at such time as provided in Section 3.02(a), but in no
event to exceed the Highest Lawful Rate.

“Designated Equityholders” means, collectively, Fischer Investments, LLC, Altoma
Energy, GP, and the CCMP Parties.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“Documentation Agents” has the meaning given in the introductory paragraph.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

12



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02), and the
Borrower Representative has executed and delivered the Certificate of
Effectiveness, which date is set forth in the Certificate of Effectiveness.

“Election Notice” has the meaning assigned to such term in Section 3.04(c)(ii).

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which any Credit
Party is conducting or at any time has conducted business, or where any Property
of any Credit Party is located, including without limitation, the Oil Pollution
Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and other environmental conservation
or protection Governmental Requirements. The term “oil” shall have the meaning
specified in OPA, the terms “hazardous substance” and “release” (or “threatened
release”) have the meanings specified in CERCLA, the terms “solid waste” and
“disposal” (or “disposed”) have the meanings specified in RCRA and the term “oil
and gas waste” shall have the meaning specified in Section 91.1011 of the Texas
Natural Resources Code (“Section 91.1011”); provided, however, that (a) in the
event either OPA, CERCLA, RCRA or Section 91.1011 is amended so as to broaden
the meaning of any term defined thereby, such broader meaning shall apply
subsequent to the effective date of such amendment and (b) to the extent the
laws of the state or other jurisdiction in which any Property of any Credit
Party is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or “oil and gas waste” which is broader
than that specified in either OPA, CERCLA, RCRA or Section 91.1011, such broader
meaning shall apply.

“Equipment and Fixture Financing Debt” means Debt of the Credit Parties incurred
to finance the acquisition, construction or improvement of any fixed or capital
assets (whether or not constituting purchase money Debt), including equipment,
motor vehicles, obligations under Capital Leases and any Debt assumed in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Debt; provided that: (a) any such extensions, renewals
and replacements do not increase the outstanding principal amount thereof,
(b) in each case the acquired assets are reasonably related to the businesses of
the Credit Parties engaged in on the date hereof, and (c) such Debt is incurred
prior to or within 90 days after such acquisition or the completion of such
construction or improvement.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

13



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statutes, and all regulations and guidances promulgated
thereunder.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with a Borrower or a Subsidiary would be deemed to be a “single
employer” within the meaning of section 4001(b)(1) of ERISA or subsections (b),
(c), (m) or (o) of section 414 of the Code.

“ERISA Event” means (a) a “Reportable Event” described in section 4043 of ERISA
or the regulations issued thereunder (other than a Reportable Event as to which
the provisions of 30 days notice to the PBGC is expressly waived under
applicable regulations), (b) the existence with respect to any Plan of an
“accumulated funding deficiency” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived, (c) the failure to make by its due
date a required installment under Section 412(m) of the Code with respect to any
Plan or the failure to make any required contribution to a Multiemployer Plan,
(d) the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan, (e) the incurrence by Borrower, a Subsidiary or any of its ERISA
Affiliates of any material liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the withdrawal of a Credit Party or any ERISA
Affiliate from a Plan during a plan year in which it was a “substantial
employer” as defined in section 4001(a)(2) of ERISA, (g) the filing of a notice
of intent to terminate a Plan or the treatment of a Plan amendment as a
termination under section 4041 of ERISA, (h) the institution of proceedings to
terminate a Plan by the PBGC, (i) pursuant to Section 4042 of ERISA, (i) the
incurrence by Borrower, a Subsidiary or any of its ERISA Affiliates of any
material liability with respect to the withdrawal from any Plan or Multiemployer
Plan, (j) the receipt by the Borrower, a Subsidiary or its ERISA Affiliates of
any notice, concerning the imposition of a material Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, (k) the “substantial
cessation of operations” within the meaning of Section 4062(e) of ERISA with
respect to a Plan, (l) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan, (m) the making of any amendment to any
Plan which could result in the imposition of a lien or the posting of a bond or
other security, or (n) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
could reasonably be expected to result in material liability to any Company.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

14



--------------------------------------------------------------------------------

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (b) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations which are not delinquent or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (c) statutory landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens that arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by any Credit Party or materially impair the value of such
Property subject thereto; (e) Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a creditor depository institution, provided that no such deposit
account is a dedicated cash collateral account or is subject to restrictions
against access by the depositor in excess of those set forth by regulations
promulgated by the Board and no such deposit account is intended by any Credit
Party to provide collateral to the depository institution; (f) easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations in any Property of any Credit Party for the purpose of roads,
pipelines, transmission lines, transportation lines, distribution lines for the
removal of gas, oil, coal or other minerals or timber, and other like purposes,
or for the joint or common use of real estate, rights of way, facilities and
equipment, which in the aggregate do not materially impair the use of such
Property for the purposes of which such Property is held by any Credit Party or
materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) Liens arising
from Uniform Commercial Code financing statement filings made solely as a
precautionary measure regarding operating leases entered into by any Credit
Party in the ordinary course of business covering only the Property under lease;
and (j) Liens incurred pursuant to the Security Instruments or otherwise created
in favor of the any Secured Party pursuant to the Loan Documents; provided,
further that Liens described in clauses (a) through (e) shall remain “Excepted
Liens” only for so long as no action to enforce such Lien has been commenced and
no intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

15



--------------------------------------------------------------------------------

“Excess Cash” means the amount, if any, that (a) the sum of (i) Parent’s and the
Consolidated Restricted Subsidiaries’ cash on hand plus (ii) the aggregate
amount of Parent’s and the Consolidated Restricted Subsidiaries’ Investments of
the types described in clauses (c), (d), (e) and (f) of Section 9.05 exceeds
(b) the aggregate amount of the Credit Parties’ accounts payable and accrued
expenses, liabilities or other obligations to pay the deferred purchase price of
Property or services that are greater than ninety (90) days past the date of
invoice unless such accounts payable, expenses, liabilities or other obligations
are being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP.

“Excluded Taxes” means, with respect to any Agent, any Lender, any Issuing Bank
or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Loan Document,
(a) income or franchise taxes imposed on (or measured by) its income or net
income by the United States of America or such other jurisdiction under the laws
of which such recipient is organized, or is or should be qualified to do
business, or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Credit Party is located and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by any
Borrower under Section 5.04(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender’s failure to comply with Section 5.03(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts with respect to such withholding tax pursuant to
Section 5.03(a) or Section 5.03(c).

“Existing Credit Agreement” has the meaning given in the recitals.

“Existing Indebtedness” has the meaning given in the recitals.

“Existing Lenders” has the meaning given in the recitals.

“Existing Letters of Credit” ” means letters of credit, if any, issued under the
Existing Credit Agreement, outstanding as of the Closing Date and listed on
Annex II hereto.

“Existing Loan Documents” has the meaning given in the recitals.

“Existing Swap Agreement” means any Swap Agreement listed on Schedule 7.20
hereto that was entered into between a Credit Party and a Person that was a
“Lender” under the Existing Credit Agreement but is not a Lender hereunder.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

16



--------------------------------------------------------------------------------

“Exploration” has the meaning given in the introductory paragraph.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next  1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next  1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of Borrower Representative.

“Financial Statements” means, collectively, (i) the audited consolidated balance
sheet and statements of income, stockholders’ equity and cash flows of Parent as
of and for the fiscal year ended December 31, 2008, (ii) the unaudited drafts of
the following financial statements as posted to IntraLinks by the Administrative
Agent on March 23, 2010: consolidated balance sheet and statements of income,
stockholders’ equity and cash flows of Parent as of and for the fiscal year
ended December 31, 2009.

“First Redetermination Date” means the date that the first redetermination of
the Borrowing Base becomes effective pursuant to Section 2.07(e).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Credit Parties are located. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over any
Borrower, any Subsidiary, any of their Properties, any Agent, any Issuing Bank
or any Lender.

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereafter in effect, including, without limitation, Environmental
Laws, energy regulations and occupational, safety and health standards or
controls, of any Governmental Authority.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

17



--------------------------------------------------------------------------------

“Green Country” has the meaning given in the introductory paragraph.

“Guarantors” means Parent and any Person that delivers a Guaranty Agreement
pursuant to Section 8.14(c).

“Guaranty Agreement” means an agreement executed by a Guarantor and being
substantially in the form of Exhibit H, pursuant to which such Guarantor
unconditionally guarantees payment of the Indebtedness, as the same may be
amended, modified or supplemented from time to time.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Indebtedness under laws applicable to such Lender which are presently in effect
or, to the extent allowed by law, under such applicable laws, which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Indebtedness” means any and all amounts owing or to be owing by any Credit
Party: (a) to any Agent, any Issuing Bank or any Lender under any Loan Document
including, without limitation, all interest on any of the Loans (including any
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency or reorganization of any Credit
Party (or would accrue but for the operation of applicable bankruptcy or
insolvency laws), whether or not such interest is allowed or allowable as a
claim in any such case, proceeding or other action); (b) to any Secured Swap
Provider under any Swap Agreement including any Swap Agreement in existence
prior to the date hereof, but excluding any additional transactions or
confirmations entered into (i) after such Secured Swap Provider ceases to be a
Lender or an Affiliate of a Lender or (ii) after assignment by a Secured Swap
Provider to another Secured Swap Provider that is not a Lender or an Affiliate
of a Lender; (c) to any Banking Services Provider for Banking Services; and
(d) all renewals, extensions and/or rearrangements of any of the above whether
such Person (or in the case of its Affiliate, the Person affiliated therewith)
remains a Lender hereunder.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Initial Reserve Report” means, collectively, (a) that certain reserve report
which was prepared by Cawley, Gillespie & Associates, evaluating the Oil and Gas
Properties of the Borrowers dated as of January 14, 2010 and prepared as of
December 31, 2009, and (b) that certain reserve report which was prepared by
Ryder Scott, evaluating the Oil and Gas Properties of the Borrowers dated as of
January 15, 2010 and prepared as of December 31, 2009, true and correct copies
of which have been delivered to the Administrative Agent.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

18



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrowers (or Borrower
Representative) to convert or continue a Borrowing in accordance with
Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrowers may elect; provided, that (a) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (b) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

“Interim Redetermination” means any redetermination of the Borrowing Base under
Section 2.07(b)(ii) or Section 2.07(b)(iii).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(e).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale) or any
capital contribution to any other Person; (b) the making of any deposit with, or
advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt or equity participation or interest in, or
other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person); or (c) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold, and including the issuance of a
letter of credit for the account of such Person) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such other Person.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

19



--------------------------------------------------------------------------------

“Issuing Bank” means JPMorgan and each Lender that agrees to act as an issuer of
Letters of Credit hereunder at the request of the Administrative Agent, in each
case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.08(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

“Joinder Agreement” means a joinder agreement, in the form of Exhibit L, or any
other form approved by the Administrative Agent, pursuant to which a Restricted
Subsidiary hereafter created or acquired becomes a Borrower hereunder.

“JPMorgan” has the meaning given in the introductory paragraph.

“LC Commitment” at any time means $40,000,000.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I, any Person that shall have become
a party hereto pursuant to an Assignment and Assumption, and any Person that
shall have become a party hereto as an Additional Lender pursuant to
Section 2.06(c), other than any such Person that ceases to be a party hereto
pursuant to an Assignment and Assumption.

“Letter of Credit” means, collectively, any letter of credit issued pursuant to
this Agreement and any Existing Letters of Credit.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by any Borrower, or entered into by any Borrower, with any Issuing
Bank relating to any Letter of Credit issued by such Issuing Bank.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period the rate appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page, or any successor to or substitute for such page, providing rate
quotations comparable to those currently provided on such page, as determined by
the Administrative Agent from time to time for purposes of providing quotations
of interest rates applicable to dollar deposits in the London interbank market)
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then such rate for the purposes of
calculating the “LIBO Rate” with respect to such Eurodollar Borrowing for such
Interest Period shall be the rate at which dollar deposits of $5,000,000 and for
a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

20



--------------------------------------------------------------------------------

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations. For the purposes of this Agreement, a Credit Party
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Certificate of Effectiveness, and the
Security Instruments.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having more than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding more than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in such
Letters of Credit (without regard to any sale by a Lender of a participation in
any Loan under Section 12.04(c)); provided, that the determination of Majority
Lenders shall be subject to Section 5.06(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of the Credit Parties
taken as a whole, (b) the ability of any Credit Party to perform any of its
obligations under any Loan Document, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
the Credit Parties in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Credit Party in respect of any Swap Agreement at any time
shall be the maximum aggregate amount (giving effect to any netting agreements)
that such Credit Party would be required to pay if such Swap Agreement
(including, as applicable, any trade confirmations made pursuant thereto) were
terminated at such time.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

21



--------------------------------------------------------------------------------

“Maturity Date” means April 12, 2014.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amount,” as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amount pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(c), or
(c) modified from time to time pursuant to any assignment permitted by
Section 12.04(b).

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(c)(ii)(E).

“Monthly Date” means the last Business Day of each calendar month.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgages” means all mortgages, deeds of trust and similar documents,
instruments and agreements (and all amendments, modifications and supplements
thereof) creating, evidencing, perfecting or otherwise establishing the Liens on
Collateral to secure payment of the Indebtedness or any part thereof. All
Mortgages shall be in form and substance satisfactory to the Administrative
Agent in its sole discretion.

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
section 3(37) or 4001 (a)(3) of ERISA.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(e).

“NorAm” has the meaning given in the introductory paragraph.

“Notes” means the promissory notes of the Borrowers described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of the Hydrocarbon Interests or
the production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

22



--------------------------------------------------------------------------------

“Oklahoma Ethanol” means Oklahoma Ethanol LLC, an Oklahoma limited liability
company.

“Optional Swap Unwind Redetermination” has the meaning assigned to such term in
Section 2.07(b)(iv)

“Optional Swap Unwind Redetermination Date” means the date on which a Borrowing
Base that has been redetermined pursuant to an Optional Swap Unwind
Redetermination becomes effective as provided in Section 2.07(e).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement and any other Loan Document.

“Parent” means Chaparral Energy, Inc., a Delaware corporation.

“Parent Pledge Agreement” means an agreement executed by Parent and being
substantially in the form of Exhibit F, pursuant to which Parent pledges to the
Administrative Agent, for the ratable benefit of the Secured Parties, all of the
issued and outstanding Equity Interests owned by Parent of each Borrower to
secure the Indebtedness.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Patriot Act” has the meaning set forth in Section 12.15.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

23



--------------------------------------------------------------------------------

“Permitted 2005 Bond Debt” means Debt of Parent resulting from the issuance by
Parent of senior unsecured notes in an aggregate outstanding principal amount of
$325,000,000, and which Debt (a) has a coupon or interest rate of eight and
one-half percent (8.5%) per annum, (b) shall not mature sooner than the date
which is one year following the earlier of (i) the Maturity Date, and (ii) the
date on which there are no Loans, LC Exposure or other obligations hereunder
outstanding and all of the Commitments are terminated, (c) is not secured by any
Properties of the Credit Parties, (d) does not provide for or otherwise require
any amortization prior to scheduled maturity, and (e) is evidenced and governed
by the 2005 Indenture and related documentation containing customary terms and
conditions, including, without limitation, covenants and events of default, for
senior unsecured notes or senior subordinated notes of like tenor and amount,
each of which shall be satisfactory to the Administrative Agent in its sole
reasonable discretion.

“Permitted 2005 Bond Documents” means, collectively, the 2005 Indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Person in connection
with, or pursuant to, the issuance of Permitted 2005 Bond Debt.

“Permitted 2007 Bond Debt” means Debt of Parent resulting from the issuance by
Parent of senior unsecured notes in an aggregate outstanding principal amount of
$325,000,000, and which Debt (a) has a coupon or interest rate of eight and
seven-eighths percent (8.875%) per annum, (b) shall not mature sooner than the
date which is one year following the earlier of (i) the Maturity Date, and
(ii) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding and all of the Commitments are terminated, (c) is not
secured by any Properties of the Credit Parties, (d) does not provide for or
otherwise require any amortization prior to scheduled maturity, and (e) is
evidenced and governed by the 2007 Indenture and related documentation
containing customary terms and conditions, including, without limitation,
covenants and events of default, for senior unsecured notes or senior
subordinated notes of like tenor and amount, each of which shall be satisfactory
to the Administrative Agent in its sole reasonable discretion.

“Permitted 2007 Bond Documents” means, collectively, the 2007 Indenture, senior
unsecured notes, all guarantees of any such notes, and all other agreements,
documents or instruments executed and delivered by any Person in connection
with, or pursuant to, the issuance of the Permitted 2007 Bond Debt.

“Permitted Bond Debt” means, collectively, the Permitted 2005 Bond Debt, the
Permitted 2007 Bond Debt and Additional Permitted Debt, if any.

“Permitted Bond Documents” means, collectively, the Permitted 2005 Bond
Documents, the Permitted 2007 Bond Documents and the Additional Permitted Debt
Documents, if any.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pipeline” has the meaning given in the introductory paragraph.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

24



--------------------------------------------------------------------------------

“Plan” means any employee pension benefit plan, as defined in section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by a Credit Party or an ERISA Affiliate.

“Pledge Agreement” means any Parent Pledge Agreement or Borrower Pledge
Agreement, and “Pledge Agreements” means all of such Pledge Agreements.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office in New
York City; each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective. Such rate is set
by the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Private Placement” means, collectively, (a) the issuance by Parent on the
Effective Date of common stock in Parent which results in Parent’s receipt of
aggregate gross proceeds at least $300,000,000 and (b) the contribution of the
net proceeds from such issuance by Parent to Chaparral as a capital
contribution.

“Private Placement Documents” means all agreements, certificates, documents or
instruments executed by Parent or Chaparral in connection with the Private
Placement.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Real Estate” has the meaning given in the introductory paragraph.

“Recognized Value” means, with respect to all Oil and Gas Properties of the
Borrowers constituting proved reserves, the discounted present value of the
estimated net cash flow to be realized from the production of Hydrocarbons from
all such Oil and Gas Properties which the Administrative Agent attributes to
such Oil and Gas Properties for the purposes of the most recent redetermination
of the Borrowing Base (or for purposes of determining the initial Borrowing Base
in the event no such redetermination has occurred).

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt. “Redeem” has the correlative meaning
thereto.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

25



--------------------------------------------------------------------------------

“Redetermination Date” means, with respect to any Scheduled Redetermination, any
Interim Redetermination, any Optional Swap Unwind Redetermination, or any
Automatic Debt Issuance Redetermination, the date that the redetermined
Borrowing Base related thereto becomes effective pursuant to Section 2.07(e).

“Register” has the meaning assigned such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Remedial Work” has the meaning assigned such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66  2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two-thirds
percent (66  2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in such Letters of Credit (without regard to any sale by
a Lender of a participation in any Loan under Section 12.04(c)); provided, that
the determination of Required Lenders shall be subject to Section 5.06(b).

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of each December 31st and
June 30th (and such other date in the event of an Interim Redetermination or
Optional Swap Unwind Redetermination) the oil and gas reserves attributable to
the proved Oil and Gas Properties of the Credit Parties (or as for Interim
Redeterminations or Optional Swap Unwind Redeterminations, the proved Oil and
Gas Properties of the Credit Parties acquired since the last redetermination of
the Borrowing Base), together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date. Until superseded, the Initial Reserve Report
shall be considered the Reserve Report.

“Resources” has the meaning given in the introductory paragraph.

“Responsible Officer” means, as to any Person, the Manager, the Chief Executive
Officer, the Chief Operating Officer, the President, any Financial Officer or
any Vice President of such Person. Unless otherwise specified, all references to
a Responsible Officer herein shall mean a Responsible Officer of Borrower
Representative.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in any Credit
Party, or any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such Equity
Interests in any Credit Party or any option, warrant or other right to acquire
any such Equity Interests in any Credit Party.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

26



--------------------------------------------------------------------------------

“Restricted Subsidiary” means any Subsidiary of Parent that is not an
Unrestricted Subsidiary.

“Review Period” has the meaning assigned to such term in Section 2.07(c)(iii).

“Roadrunner” has the meaning given in the introductory paragraph.

“Rolling Period” means (a) for the fiscal quarters ending on June 30, 2010,
September 30, 2010 and December 31, 2010, the period commencing on April 1, 2010
and ending on the last day of the applicable fiscal quarter, and (b) thereafter,
any period of four (4) consecutive fiscal quarters ending on the last day of
such applicable fiscal quarter.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b)(i).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(e).

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Parties” means the Agents, Lenders, Issuing Bank, Secured Swap
Providers and Banking Services Providers and “Secured Party” means any one of
the foregoing.

“Secured Swap Provider” means any (a) “Secured Swap Provider” as defined in the
Existing Credit Agreement which is a counterparty to an Existing Swap Agreement,
(b) Person that is a party to a Swap Agreement with a Credit Party that entered
into such Swap Agreement before or while such Person was a Lender or an
Affiliate of a Lender, whether or not such Person at any time ceases to be a
Lender or an Affiliate of a Lender, as the case may be, or (c) assignee of any
Person described in clauses (a) or (b) above so long as such assignee is an
Approved Counterparty.

“Security Instruments” means any Guaranty Agreement, any Pledge Agreement, any
Mortgage, any security agreement and any and all other agreements, instruments,
fee letters or certificates now or hereafter executed and delivered by a Credit
Party or any other Person (other than Swap Agreements with Secured Swap
Providers or participation or similar agreements between any Lender and any
other lender or creditor with respect to any Indebtedness pursuant to this
Agreement) in connection with, or as security for the payment or performance of
the Indebtedness, the Notes, this Agreement, or reimbursement obligations under
the Letters of Credit, as such agreements may be amended, modified, supplemented
or restated from time to time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

27



--------------------------------------------------------------------------------

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subject Borrower” has the meaning set forth in Section 3.06(b).

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, managers or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by Parent, a Borrower or one or more of their
Subsidiaries or by Parent, a Borrower and one or more of their Subsidiaries and
(b) any partnership of which a Credit Party is a general partner. Unless
otherwise indicated herein, each reference to the term “Subsidiary” shall mean a
direct or indirect Subsidiary of Parent.

“Substantial Portion” means, with respect to the Property of any Credit Party,
Property which represents more than 10% of the consolidated assets of such
Person, or Property which is responsible for more than 10% of the consolidated
net sales or of the consolidated net income of such Person, in each case, as
would be shown in the consolidated financial statements of such Person as at the
beginning of the twelve-month period ending with the month in which such
determination is made (or if financial statements have not been delivered
hereunder for that month which begins the twelve-month period, then the
financial statements delivered hereunder for the quarter ending immediately
prior to that month).

“Supermajority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least eighty percent (80%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding at least eighty percent (80%) of the outstanding
aggregate principal amount of the Loans or participation interests in such
Letters of Credit (without regard to any sale by a Lender of a participation in
any Loan under Section 12.04(c)); provided, that the determination of Required
Lenders shall be subject to Section 5.06(b).

“Swap Agreement” means any agreement with respect to any swap, cap, floor,
collar, forward, future or derivative transaction or option or similar
agreement, whether exchange traded, “over-the-counter” or otherwise, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions and any transaction
confirmations entered into under any of the foregoing.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

28



--------------------------------------------------------------------------------

“Syndication Agents” has the meaning given in the introductory paragraph.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Transactions” means, with respect to the Credit Parties, the execution,
delivery and performance by the Credit Parties of this Agreement, each other
Loan Document to which it is a party, the borrowing of the Loans (if
applicable), the use of the proceeds thereof (if applicable), the guaranteeing
of the Indebtedness (if applicable), the issuance of Letters of Credit
hereunder, and the grant of Liens by the Credit Parties on Mortgaged Properties
pursuant to the Security Instruments.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Unrestricted Subsidiary” means (a) as of the date hereof, Chaparral Biofuels
and Oklahoma Ethanol and (b) any Subsidiary which Parent or the Borrowers has
designated in writing to the Administrative Agent to be an Unrestricted
Subsidiary at the time such Subsidiary is created or acquired pursuant to
Section 8.14(d).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by Parent and/or another
Borrower.

Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.04 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

29



--------------------------------------------------------------------------------

Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Agents or the Lenders hereunder shall be
prepared, in accordance with GAAP, applied on a basis consistent with the
Financial Statements except for changes in which Parent’s independent certified
public accountants concur and which are disclosed to Administrative Agent on the
next date on which financial statements are required to be delivered to the
Lenders pursuant to Section 8.01(a); provided that, unless Parent, the Borrowers
and the Majority Lenders shall otherwise agree in writing, no such change shall
modify or affect the manner in which compliance with the covenants contained
herein is computed such that all such computations shall be conducted utilizing
financial information presented consistently with prior periods.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrowers during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Credit Exposure exceeding such Lender’s Commitment or (b) the total Credit
Exposures of all of the Lenders exceeding the total Commitments of all of the
Lenders. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

30



--------------------------------------------------------------------------------

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrowers may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the joint and
several obligation of the Borrowers to repay such Loan in accordance with the
terms of this Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $1,000,000 and not less than
$3,000,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $500,000 and not less
than $1,000,000; provided that an ABR Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Commitments of all of
the Lenders or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.08(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of five (5) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrowers shall not
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

(d) Notes. The Loans made by the Lenders shall be evidenced by a promissory
note, executed and delivered by the Borrowers, payable to the order of each
Lender in substantially the form of Exhibit A, dated, in the case of (i) any
Lender party hereto as of the date of this Agreement, as of the date of this
Agreement, or (ii) any Lender that becomes a party hereto pursuant to an
Assignment and Assumption, as of the effective date of the Assignment and
Assumption, or (iii) any Lender that becomes a party hereto in connection with
an increase in the Aggregate Maximum Credit Amount pursuant to Section 2.06(c),
as of the effective date of such increase, payable to the order of such Lender
in a principal amount equal to its Maximum Credit Amount as in effect on such
date, and otherwise duly completed. If any Lender’s Maximum Credit Amount
increases or decreases for any reason (whether pursuant to Section 2.06(c),
Section 12.04(b) or otherwise) or if any Restricted Subsidiary hereafter becomes
a Borrower pursuant to Section 8.14(c), the Borrowers shall deliver or cause to
be delivered on the effective date of such increase or decrease (or the
effective date of such Restricted Subsidiary becoming a Borrower, if
applicable), a new Note payable to the order of such Lender (or all Lenders in
the case of a joinder of a new Borrower) in a principal amount equal to its
Maximum Credit Amount after giving effect to such increase or decrease (if
applicable), and otherwise duly completed, and each such Lender receiving a new
Note agrees to promptly thereafter return the previously issued Note held by
such Lender marked canceled or otherwise similarly defaced. The date, amount,
Type, interest rate and, if applicable, Interest Period of each Loan made by
each Lender, and all payments made on account of the principal thereof, shall be
recorded by such Lender on its books for its Note, and, prior to any transfer,
may be endorsed by such Lender on a schedule attached to such Note or any
continuation thereof or on any separate record maintained by such Lender.
Failure to make any such notation or to attach a schedule shall not affect any
Lender’s or any Borrower’s rights or obligations in respect of such Loans or
affect the validity of such transfer by any Lender of its Note.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

31



--------------------------------------------------------------------------------

Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrowers (or
Borrower Representative) shall notify the Administrative Agent of such request
by telephone or by written Borrowing Request in substantially the form of
Exhibit B and signed by the Borrowers (or Borrower Representative) (a “written
Borrowing Request”): (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, Chicago, Illinois time, three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
noon, Chicago, Illinois time, on the Business Day of the proposed Borrowing;
provided that no such notice shall be required for any deemed request of an ABR
Borrowing to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e). Each telephonic and written Borrowing Request shall be
irrevocable and each telephonic Borrowing Request shall be confirmed promptly by
hand delivery or telecopy to the Administrative Agent of a written Borrowing
Request. Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; provided that all Borrowings on the Effective Date shall be ABR
Borrowings;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current total Credit
Exposures of all of the Lenders (without regard to the requested Borrowing) and
the pro forma total Credit Exposures of all of the Lenders (giving effect to the
requested Borrowing); and

(vi) the location and number of the Borrowers’ account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrowers shall be
deemed to have selected an Interest Period of one month’s duration. Each
Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Credit Exposures of all of the
Lenders to exceed the total Commitments of all of the Lenders (i.e., the lesser
of the Aggregate Maximum Credit Amounts and the then effective Borrowing Base).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

32



--------------------------------------------------------------------------------

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrowers may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrowers may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrowers (or Borrower Representative) shall notify the
Administrative Agent of such election by telephone or by a written Interest
Election Request in substantially the form of Exhibit C and signed by the
Borrowers (or Borrower Representative) (a “written Interest Election Request”)
by the time that a Borrowing Request would be required under Section 2.03 if the
Borrowers were requesting a Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each telephonic and written
Interest Election Request shall be irrevocable and each telephonic Interest
Election Request shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

33



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default on Interest Election. If the Borrowers fail to deliver a timely Interest
Election Request with respect to a Eurodollar Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing: (i) no outstanding Borrowing
may be converted to or continued as a Eurodollar Borrowing (and any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., Chicago, Illinois time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrowers by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower Representative maintained with the Administrative Agent and designated
by the Borrower Representative in the applicable Borrowing Request; provided
that ABR Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e) shall be remitted by the Administrative Agent to the
Issuing Bank that made such LC Disbursement.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed time of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrowers severally agree to pay to
the Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the Borrowers to but excluding the date of payment to the
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrowers, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

34



--------------------------------------------------------------------------------

Section 2.06 Changes in the Aggregate Maximum Credit Amounts.

(a) Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts are terminated in full or reduced to zero, then the
Commitments shall terminate on the effective date of such termination or
reduction.

(b) Optional Termination and Reduction of Aggregate Credit Amounts.

(i) The Borrowers may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $10,000,000, (B) the Borrowers shall not terminate or reduce the
Aggregate Maximum Credit Amounts if, after giving effect to any concurrent
prepayment of the Loans in accordance with Section 3.04(c), the total Credit
Exposures of all of the Lenders would exceed the total Commitments of all of the
Lenders, and (C) the Borrowers shall not reduce the Aggregate Maximum Credit
Amounts to any amount less than $100,000,000 (other than in connection with a
termination of the entire Aggregate Maximum Credit Amount).

(ii) The Borrowers (or the Borrower Representative) shall notify the
Administrative Agent of any election to terminate or reduce the Aggregate
Maximum Credit Amounts under Section 2.06(b)(i) at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Administrative Agent shall advise the Lenders of the contents
thereof. Each notice delivered by the Borrowers (or the Borrower Representative)
pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated except pursuant to Section 2.06(c). Each reduction of the
Aggregate Maximum Credit Amounts shall be made ratably among the Lenders in
accordance with each Lender’s Applicable Percentage.

(c) Optional Increase in Aggregate Maximum Credit Amount.

(i) Subject to the conditions set forth in Section 2.06(c)(ii), the Borrowers
may increase the Aggregate Maximum Credit Amount then in effect with the prior
written consent of the Administrative Agent by increasing the Maximum Credit
Amount of a Lender or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”). Notwithstanding anything to the
contrary contained in this Agreement, in no case shall an Additional Lender be a
Borrower or an Affiliate of a Borrower.

(ii) Any increase in the Aggregate Maximum Credit Amount shall be subject to the
following additional conditions:

(A) such increase shall not be less than $10,000,000 unless the Administrative
Agent otherwise consents, and no such increase shall be permitted if after
giving effect thereto the aggregate amount of all such increases exceeds
$100,000,000 or the Aggregate Maximum Credit Agreement exceeds $550,000,000;

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

35



--------------------------------------------------------------------------------

(B) no Default shall have occurred and be continuing on the effective date of
such increase;

(C) on the effective date of such increase, no Eurodollar Borrowings shall be
outstanding or if any Eurodollar Borrowings are outstanding, then the effective
date of such increase shall be the last day of the Interest Period in respect of
such Eurodollar Borrowings unless the Borrowers pay compensation required by
Section 5.02;

(D) no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;

(E) if the Borrowers elect to increase the Aggregate Maximum Credit Amount by
increasing the Maximum Credit Amount of a Lender, the Borrower Representative
(on behalf of the Borrowers) and such Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit J (a
“Maximum Credit Amount Increase Certificate”); and

(F) if the Borrowers elect to increase the Aggregate Maximum Credit Amount by
causing an Additional Lender to become a party to this Agreement, then the
Borrower Representative (on behalf of the Borrowers) and such Additional Lender
shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit K (an “Additional Lender Certificate”),
together with an Administrative Questionnaire and a processing and recordation
fee of $3,500, and the Borrowers shall (1) if requested by the Additional
Lender, deliver a Note payable to the order of such Additional Lender in a
principal amount equal to its Maximum Credit Amount, and otherwise duly
completed and (2) pay any applicable fees as may have been agreed to between the
Borrowers, the Additional Lender and/or the Administrative Agent.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(c)(iv), from and after the effective date specified in the Maximum
Credit Amount Increase Certificate or the Additional Lender Certificate (or if
any Eurodollar Borrowings are outstanding, then the last day of the Interest
Period in respect of such Eurodollar Borrowings, unless the Borrowers have paid
compensation required by Section 5.02): (A) the amount of the Aggregate Maximum
Credit Amount shall be increased as set forth therein, and (B) in the case of an
Additional Lender Certificate, any Additional Lender party thereto shall become
a party to this Agreement and have the rights and obligations of a Lender under
this Agreement and the other Loan Documents. In addition, the Lender or the
Additional Lender, as applicable, shall purchase a pro rata portion of the
outstanding Loans (and participation interests in Letters of Credit) of each of
the other Lenders (and such Lenders hereby agree to sell and to take all such
further action to effectuate such sale) such that each Lender (including any
Additional Lender, if applicable) shall hold its Applicable Percentage of the
outstanding Loans (and participation interests) after giving effect to the
increase in the Aggregate Maximum Credit Amount.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

36



--------------------------------------------------------------------------------

(iv) Upon its receipt of a duly completed Maximum Credit Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower
Representative (on behalf of the Borrowers) and the Lender or by the Borrower
Representative (on behalf of the Borrowers) and the Additional Lender party
thereto, as applicable, the processing and recording fee referred to in
Section 2.06(c)(ii), the Administrative Questionnaire referred to in
Section 2.06(c)(ii), if applicable, and the written consent of the
Administrative Agent to such increase required by Section 2.06(c)(i), the
Administrative Agent shall accept such Maximum Credit Amount Increase
Certificate or Additional Lender Certificate and record the information
contained therein in the Register required to be maintained by the
Administrative Agent pursuant to Section 12.04(b)(iv). No increase in the
Aggregate Maximum Credit Amount shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
Section 2.06(c)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the First Redetermination Date, the amount of the Borrowing
Base shall be $450,000,000. The amount of the Borrowing Base shall remain at
$450,000,000 until the First Redetermination Date in accordance with the
procedures set forth in this Section 2.07. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to Section 8.13(c).

(b) Scheduled, Interim and Optional Swap Unwind Redeterminations.

(i) The Borrowing Base shall be redetermined semi-annually in accordance with
this Section 2.07 (a “Scheduled Redetermination”), and, subject to
Section 2.07(e), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Agents, each Issuing Bank and the Lenders on
May 1st (or such date promptly thereafter as reasonably practicable based on the
engineering and other information available to the Lenders) and November 1st (or
such date promptly thereafter as reasonably practicable based on the engineering
and other information available to the Lenders) of each year, commencing
November 1, 2010.

(ii) The Administrative Agent may, or at the direction of the Required Lenders
shall, by notifying the Borrowers (or the Borrower Representative) thereof, one
time between Scheduled Redeterminations, elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations in accordance with this
Section 2.07.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

37



--------------------------------------------------------------------------------

(iii) The Borrowers may, not more than one time between Scheduled
Redeterminations, elect to have the Borrowing Base redetermined in accordance
with this Section 2.07.

(iv) The Administrative Agent may elect to cause the Borrowing Base to be
redetermined at such times set forth in Section 9.12 in connection with
terminations of Swap Agreements (including, as applicable, any trade
confirmations made pursuant thereto) in respect of commodities (an “Optional
Swap Unwind Redetermination”).

(c) Scheduled, Interim and Optional Swap Unwind Redetermination Procedure.

(i) Each Scheduled Redetermination, each Interim Redetermination and each
Optional Swap Unwind Redetermination shall be effectuated as follows: upon
receipt by the Administrative Agent of (A) the Reserve Report and the
certificate required to be delivered by the Borrowers (or Borrower
Representative), in the case of a Scheduled Redetermination, pursuant to
Section 8.12(a) and (c), and, in the case of an Interim Redetermination or an
Optional Swap Unwind Redetermination, pursuant to Section 8.12(b) and (c), and
(B) such other reports, data and supplemental information, including, without
limitation, the information provided pursuant to Section 8.12(c), as may, from
time to time, be reasonably requested by the Administrative Agent or the
Required Lenders (the Reserve Report, such certificate and such other reports,
data and supplemental information being the “Engineering Reports”), the
Administrative Agent shall evaluate the information contained in the Engineering
Reports and shall, in good faith, propose a new Borrowing Base (the “Proposed
Borrowing Base”) based upon such information and such other information
(including, without limitation, the status of title information with respect to
the proved Oil and Gas Properties as described in the Engineering Reports, the
existence of any other Debt, the Borrowers’ other assets, liabilities, fixed
charges, cash flow, business, properties, prospects, management and ownership,
hedged and unhedged exposure to price, price and production scenarios, interest
rate and operating cost changes) as the Administrative Agent deems appropriate
in its sole discretion and consistent with its normal oil and gas lending
criteria as it exists at the particular time. In no event shall the Proposed
Borrowing Base exceed the Aggregate Maximum Credit Amount.

(ii) The Administrative Agent shall notify the Borrowers (or Borrower
Representative) and the Lenders of the Proposed Borrowing Base (the “Proposed
Borrowing Base Notice”) after the Administrative Agent has received complete
Engineering Reports from the Borrowers and has had a reasonable opportunity to
determine the Proposed Borrowing Base in accordance with Section 2.07(c)(i).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

38



--------------------------------------------------------------------------------

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved by all of the Lenders as provided in this
Section 2.07(c)(iii); and any Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect must be approved by the Required
Lenders as provided in this Section 2.07(c)(iii). Upon receipt of the Proposed
Borrowing Base Notice, each Lender shall have fifteen (15) days (or such longer
period as determined by the Administrative Agent in its sole discretion)
(“Review Period”) to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base, by proposing an alternate Borrowing Base (an “Alternate
Borrowing Base”). If at the end of such Review Period, any Lender has not
communicated its approval or disapproval in writing to the Administrative Agent,
such silence shall be deemed to be a disapproval of the Proposed Borrowing Base.
If, at the end of such Review Period, all of the Lenders, in the case of a
Proposed Borrowing Base or Alternate Borrowing Base that would increase the
Borrowing Base then in effect, or the Required Lenders, in the case of a
Proposed Borrowing Base or Alternate Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved, as aforesaid, then
the Proposed Borrowing Base or Alternate Borrowing Base, as applicable, shall
become the new Borrowing Base effective on the date specified in
Section 2.07(e). If, however, at the end of such Review Period, all of the
Lenders or the Required Lenders, as applicable, have not approved, as aforesaid,
then the Administrative Agent shall (A) notify the Borrowers (or Borrower
Representative) of the Proposed Borrowing Base or Alternate Borrowing Base, as
applicable, and which Lenders have not approved of the Proposed Borrowing Base
or Alternate Borrowing Base and (B) poll the Lenders to ascertain the highest
Borrowing Base then acceptable to a number of Lenders sufficient to constitute
the Required Lenders for purposes of this Section 2.07 and, so long as such
amount does not increase the Borrowing Base then in effect, such amount shall
become the new Borrowing Base, effective on the date specified in
Section 2.07(e). In no event shall the new approved Borrowing Base exceed the
Aggregate Maximum Credit Amount.

(d) Automatic Debt Issuance Redeterminations. In addition to the other
redeterminations of the Borrowing Base provided for herein, and notwithstanding
anything to the contrary contained herein, the Borrowing Base shall
automatically reduce on any Debt Issuance Date by an amount equal to twenty-five
percent (25%) of the aggregate stated principal amount of any Additional
Permitted Debt issued or incurred by the Credit Parties on such Debt Issuance
Date. For the purposes of this Section 2.07(d), if any such Additional Permitted
Debt is issued at a discount or otherwise sold for less than “par”, the
reduction shall be calculated based upon the stated principal amount without
reference to such discount.

(e) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved by all of the Lenders or the Required Lenders, or
otherwise automatically adjusted, as applicable, pursuant to
Section 2.07(c)(iii) or Section 2.07(d), the Administrative Agent shall notify
the Borrowers (or Borrower Representative) and the Lenders of the amount of the
redetermined Borrowing Base (the “New Borrowing Base Notice”), and such amount
shall become the new Borrowing Base, effective and applicable to the Borrowers,
the Agents, each Issuing Bank and the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrowers pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the May 1st (or such date promptly thereafter as reasonably practicable)
or November 1st (or such date promptly thereafter as reasonably practicable), as
applicable, following (or as set forth in) such notice, or (B) if the
Administrative Agent shall not have received the Engineering Reports required to
be delivered by the Borrowers pursuant to Section 8.12(a) and (c) in a timely
and complete manner, then on the Business Day next succeeding delivery of such
notice;

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

39



--------------------------------------------------------------------------------

(ii) in the case of an Interim Redetermination, or an Optional Swap Unwind
Redetermination, on the Business Day next succeeding delivery of such notice;

(iii) in the case of an Automatic Debt Issuance Redetermination, on the
applicable Debt Issuance Date.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date, the next Optional
Swap Unwind Redetermination Date, the next Debt Issuance Date, or the next
adjustment to the Borrowing Base under Section 8.13(c), whichever occurs first.
Notwithstanding the foregoing, no Scheduled Redetermination, Interim
Redetermination, or Optional Swap Unwind Redetermination shall become effective
until the New Borrowing Base Notice related thereto is received by the Borrowers
(or Borrower Representative).

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrowers
(or Borrower Representative) may request any Issuing Bank to issue Letters of
Credit in dollars for its own account or for the account of any Borrower, in a
form reasonably acceptable to the Administrative Agent and such Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrowers (or Borrower Representative) to, or entered
into by the Borrowers (or Borrower Representative) with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control. No Issuing Bank shall be under any obligation to issue a Letter
of Credit if the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank or any Governmental Requirement.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. The
Existing Letters of Credit shall be deemed to have been issued hereunder as of
the Effective Date. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
Borrowers (or Borrower Representative) shall hand deliver or telecopy (or
transmit by electronic communication, if arrangements for doing so have been
approved by the Issuing Bank) to any Issuing Bank and the Administrative Agent
(not less than three (3) Business Days in advance of the requested date of
issuance, amendment, renewal or extension) a notice: (i) requesting the issuance
of a Letter of Credit or identifying the outstanding Letter of Credit issued by
such Issuing Bank to be amended, renewed or extended; (ii) specifying the date
of issuance, amendment, renewal or extension (which shall be a Business Day);
(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c)); (iv) specifying the amount of such Letter of
Credit; (v) specifying the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit; and (vi) specifying the amount of the then effective Borrowing
Base, the current total Credit Exposures of all of the Lenders (without regard
to the requested Letter of Credit or the requested amendment, renewal or
extension of an outstanding Letter of Credit) and the pro forma total Credit
Exposures of all of the Lenders (giving effect to the requested Letter of Credit
or the requested amendment, renewal or extension of an outstanding Letter of
Credit). If requested by any Issuing Bank, the Borrowers (or Borrower
Representative) shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and with
respect to each notice provided by the Borrowers (or Borrower Representative)
above and any issuance, amendment, renewal or extension of each Letter of
Credit, the Borrowers shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension (A) the LC
Exposure shall not exceed the LC Commitment and (B) the total Credit Exposures
of all of the Lenders shall not exceed the total Commitments of all of the
Lenders (i.e. the lesser of the Aggregate Maximum Credit Amounts and the then
effective Borrowing Base).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

40



--------------------------------------------------------------------------------

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal, which renewal
may be provided for in the initial Letter of Credit, or extension thereof, one
year after such renewal or extension) and (ii) the date that is five Business
Days prior to the Maturity Date.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to an
existing Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank that issues such Letter of Credit or the
Lenders, each Issuing Bank that issues a Letter of Credit hereunder hereby
grants to each Lender, and each Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of any Issuing Bank that issues a Letter of Credit hereunder, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrowers on the date due as provided in
Section 2.08(e), or of any reimbursement payment required to be refunded to the
Borrowers for any reason. Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this Section 2.08(d) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit issued by such Issuing Bank, the Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 12:00 noon, Chicago, Illinois time, on the
date that such LC Disbursement is made, if the Borrowers (or Borrower
Representative) shall have received notice of such LC Disbursement prior to
10:00 a.m., Chicago, Illinois time, on such date, or, if such notice has not
been received by the Borrowers (or Borrower Representative) prior to such time
on such date, then not later than 12:00 noon, Chicago, Illinois time, on (i) the
Business Day that the Borrowers (or Borrower Representative) receive such
notice, if such notice is received prior to 10:00 a.m., Chicago, Illinois time,
on the day of receipt, or (ii) the Business Day immediately following the day
that the Borrowers (or Borrower Representative) receive such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrowers shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrowers do hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrowers in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrowers, in the same manner as provided in
Section 2.05 with respect to Loans made by such Lender (and Section 2.05 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing Bank that issued such
Letter of Credit the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this Section 2.08(e), the Administrative Agent shall distribute such
payment to the Issuing Bank that issued such Letter of Credit or, to the extent
that Lenders have made payments pursuant to this Section 2.08(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrowers of their joint and several obligation to reimburse such LC
Disbursement.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

41



--------------------------------------------------------------------------------

(f) Obligations Absolute. The Borrowers’ obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be joint and several,
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit, any Letter of Credit Agreement or this Agreement, or any term
or provision therein, (ii) any draft or other document presented under a Letter
of Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit issued by such Issuing Bank against
presentation of a draft or other document that does not comply with the terms of
such Letter of Credit or any Letter of Credit Agreement, or (iv) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section 2.08(f), constitute a legal or
equitable discharge of, or provide a right of setoff against, any Borrower’s
obligations hereunder. Neither the Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of any Issuing Bank; provided that the foregoing shall
not be construed to excuse any Issuing Bank from liability to the Borrowers to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrowers to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank that issued such Letter
of Credit may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

42



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by such Issuing Bank. Such Issuing Bank
shall promptly notify (prior to making any such disbursement) the Administrative
Agent and the Borrowers (or Borrower Representative) by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrowers of their joint and several
obligation to reimburse such Issuing Bank and the Lenders with respect to any
such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrowers shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrowers reimburse such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of an Issuing Bank. Any Issuing Bank may be replaced or resign
at any time by written agreement among the Borrowers (or Borrower
Representative), the Administrative Agent, such resigning or replaced Issuing
Bank and, in the case of a replacement, the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such resignation or
replacement of an Issuing Bank. At the time any such resignation or replacement
shall become effective, the Borrowers shall pay all unpaid fees accrued for the
account of the resigning or replaced Issuing Bank pursuant to Section 3.05(b).
In the case of the replacement of an Issuing Bank, from and after the effective
date of such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the resignation or replacement of an Issuing
Bank hereunder, the resigning or replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such resignation or replacement, but shall not be required to issue
additional Letters of Credit.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

43



--------------------------------------------------------------------------------

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrowers (or Borrower Representative) receive notice from
the Administrative Agent or the Majority Lenders demanding the deposit of cash
collateral pursuant to this Section 2.08(j), (ii) the Borrowers are required to
pay to the Administrative Agent the excess attributable to an LC Exposure in
connection with any prepayment pursuant to Section 3.04(c), or (iii) the
Borrowers are required to cash collateralize a Defaulting Lender’s LC Exposure
pursuant to Section 5.06(c)(ii), then the Borrowers shall deposit, in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to, (x) in the case of an
Event of Default, the LC Exposure, (y) in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon and (z) in the case of a
payment required by Section 5.06(c)(ii), the amount of such Defaulting Lender’s
LC Exposure; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Credit Party described in Section 10.01(g)
or Section 10.01(h). The Borrowers hereby grant to the Administrative Agent, for
the benefit of each Issuing Bank and the Lenders, an exclusive first priority
and continuing perfected security interest in and Lien on such account and all
cash, checks, drafts, certificates and instruments, if any, from time to time
deposited or held in such account, all deposits or wire transfers made thereto,
any and all investments purchased with funds deposited in such account, all
interest, dividends, cash, instruments, financial assets and other Property from
time to time received, receivable or otherwise payable in respect of, or in
exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor. The Borrowers’ joint and several obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which any Credit Party may now or hereafter have
against any such beneficiary, any Issuing Bank, the Administrative Agent, the
Lenders or any other Person for any reason whatsoever. Such deposit shall be
held as collateral securing the payment and performance of the Credit Parties’
obligations under this Agreement and the other Loan Documents in a “securities
account” (within the meaning of Article 8 of the Uniform Commercial Code in
effect from time to time in the State of New York, the “UCC”) over which the
Administrative Agent shall have “control” (within the meaning of the UCC).
Notwithstanding the foregoing, the Borrowers (or Borrower Representative) may
direct the Administrative Agent and the “securities intermediary” (within the
meaning of the UCC) to invest amounts credited to the securities account, at the
Borrowers’ risk and expense, in Investments described in Section 9.05(c) through
(f). Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse, on a pro rata basis, each Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrowers for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated, be
applied to satisfy other obligations of the Credit Parties under this Agreement
or the other Loan Documents. If the Borrowers are required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, and the Borrowers are not otherwise required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then such amount (to the extent
not applied as aforesaid), which shall include interest or profits, if any, on
investments that may accumulate in such account as provided hereinabove, shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the existence of a Defaulting
Lender having LC Exposure, and the Borrowers are not otherwise required to
provide cash collateral for any other purpose hereunder, then such amount of
cash collateral provided, which shall include interest or profits, if any, on
investments that may accumulate in such account as provided hereinabove, shall
be returned to the Borrowers within three Business Days after the first date on
which such Defaulting Lender’s LC Exposure no longer exists or on which such
Defaulting Lender ceases to be a Defaulting Lender.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

44



--------------------------------------------------------------------------------

Section 2.09 Reliance on Notices; Appointment of Borrower Representative. The
Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying upon, any Borrowing Request, Interest Election Request,
request for Letter of Credit or similar notice believed by the Administrative
Agent to be genuine. The Administrative Agent may assume that each Person
executing and delivering any notice in accordance herewith was duly authorized,
unless the responsible individual acting thereon for the Administrative Agent
has actual knowledge to the contrary. Parent and each Borrower hereby designates
Chaparral as its representative and agent on its behalf for the purposes of
issuing Borrowing Requests, Interest Election Requests, receiving and disbursing
proceeds of the Loans to the appropriate Borrower, selecting interest rate
options, requesting Letters of Credit, giving and receiving all other notices
and consents hereunder or under any of the other Loan Documents, executing and
delivering to the Administrative Agent and the Lenders the Loan Documents and
all related agreements, certificates, documents or instruments as shall be
necessary or appropriate to effect the purposes of the Loan Documents, and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Credit Party under the Loan Documents. Borrower Representative
hereby accepts such appointment. The Administrative Agent and the Lenders, and
their respective officers, directors, agents or employees, shall not be liable
to the Borrower Representative or any Borrower for any action taken or omitted
to be taken by the Borrower Representative or the Borrowers pursuant to this
Section 2.09. The Administrative Agent and each Lender may regard any notice or
other communication pursuant to any Loan Document from Borrower Representative
as a notice or communication from all Credit Parties, and may give any notice or
communication required or permitted to be given to any Credit Party hereunder to
Borrower Representative on behalf of such Credit Party. Parent and each Borrower
agree that each notice, election, representation and warranty, covenant,
agreement and undertaking made on its behalf by Borrower Representative shall be
deemed for all purposes to have been made by such Credit Party and shall be
binding upon and enforceable against such Credit Party to the same extent as if
the same had been made directly by such Credit Party. Each Borrower shall
immediately notify the Borrower Representative of the occurrence of any Default
and stating that such notice is a “notice of default.” In the event that the
Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.
Upon the prior written consent of the Administrative Agent, the Borrower
Representative may resign at any time, such resignation to be effective upon the
appointment of a successor Borrower Representative. The Administrative Agent
shall give prompt written notice of such resignation to the Lenders.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

45



--------------------------------------------------------------------------------

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrowers hereby unconditionally, jointly
and severally, promise to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan on the Termination
Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default Rate. Notwithstanding the foregoing, during the occurrence and
continuation of any Default, the Majority Lenders may, at their option, by
notice to the Borrower Representative (which notice may be revoked at the option
of the Majority Lenders notwithstanding any provision of Section 12.02 requiring
the consent of “each Lender affected thereby” for reductions in interest rates),
declare that all Loans and all interest in respect of Loans, fees or other
amounts outstanding hereunder shall bear interest at the Default Rate.
Notwithstanding the foregoing, if (i) any principal of or interest on any Loan
or any fee or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to the Default Rate or (ii) any Event of Default occurs under
Section 10.01(g) or Section 10.01(h), all Loans and all interest, fees or other
amounts outstanding hereunder shall bear interest at the Default Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

46



--------------------------------------------------------------------------------

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrowers (or
Borrower Representative) and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers (or Borrower Representative) and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing shall be ineffective, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing (without giving effect to clause (c) of the definition of
“Alternate Base Rate” contained herein).

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrowers (or Borrower
Representative) shall notify the Administrative Agent by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, Chicago, Illinois time, three
Business Days before the date of prepayment, or (ii) in the case of prepayment
of an ABR Borrowing, not later than 12:00 noon, Chicago, Illinois time, on the
Business Day of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid. Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 3.02.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

47



--------------------------------------------------------------------------------

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amount pursuant to Section 2.06(b), the total Credit Exposures of
all of the Lenders exceeds the total Commitments of all of the Lenders, then the
Borrowers shall (A) prepay the Borrowings on the date of such termination or
reduction in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in
Section 2.08(j).

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(d)) or
Section 8.13(c), if the total Credit Exposures of all of the Lenders exceeds the
redetermined or adjusted Borrowing Base, then the Borrowers (or Borrower
Representative) shall, within 10 days following receipt of the New Borrowing
Base Notice in accordance with Section 2.07(e) or the date the adjustment
occurs, provide written notice (the “Election Notice”) to the Administrative
Agent stating the action which the Borrowers propose to take to remedy such
excess, and the Borrowers shall thereafter, at their option, either (A) within
30 days following the delivery of the Election Notice, prepay the Borrowings in
an aggregate principal amount equal to such excess, (B) eliminate such excess by
making six (6) consecutive mandatory prepayments of principal on the Loan, each
of which shall be in the amount of  1/6th of the amount of such excess,
commencing on the first Monthly Date following the delivery of the Election
Notice, and continuing on each Monthly Date thereafter, (C) within 30 days
following the delivery of the Election Notice, submit (and pledge as Collateral)
additional Oil and Gas Properties owned by the Borrowers for consideration in
connection with the determination of the Borrowing Base which the Administrative
Agent and the Lenders deem sufficient in their sole discretion to eliminate such
excess, or (D) within 30 days following the delivery of the Election Notice,
eliminate such excess through a combination of prepayments and submission of
additional Oil and Gas Properties as set forth in subclauses (A) and (C) above.
If any excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, then the Borrowers shall pay to the Administrative Agent on behalf of
the Lenders an amount equal to such excess to be held as cash collateral as
provided in Section 2.08(j). The Borrowers shall be jointly and severally
obligated to deposit such cash collateral amount within five (5) Business Days
following its receipt of the New Borrowing Base Notice in accordance with
Section 2.07(e) or the date the adjustment occurs; provided that all payments
required to be made pursuant to this Section 3.04(c)(ii) must be made on or
prior to the Termination Date.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

48



--------------------------------------------------------------------------------

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(d), if
the total Credit Exposures of all of the Lenders exceeds the Borrowing Base as
adjusted, then the Borrowers shall immediately (A) prepay the Borrowings in an
aggregate principal amount equal to such excess, and (B) if any excess remains
after prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrowers shall
be jointly and severally obligated to make such prepayment and/or deposit of
cash collateral on any Debt Issuance Date; provided that all payments required
to be made pursuant to this Section 3.04(c)(iii) must be made on or prior to the
Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Subject to Section 4.03, each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied ratably to the Loans included in the prepaid
Borrowings. Prepayments pursuant to this Section 3.04(c) shall be accompanied by
accrued interest to the extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the applicable Commitment Fee Rate on the average daily amount
of the unused amount of the Commitment of such Lender during the period from and
including the date of this Agreement to but excluding the Termination Date.
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b) Letter of Credit Fees. The Borrowers jointly and severally agree to pay
(i) to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall equal a
percentage (being the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Loans) of the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the date of this Agreement
to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure,
provided that in no event shall such fee be less than $300 during any quarter,
(ii) to each Issuing Bank, for its own account, a fronting fee equal to
0.125% per annum of the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date of termination of the Commitments and the date on which
there ceases to be any LC Exposure, provided that in no event shall such fee be
less than $300 during any quarter, and (iii) to each Issuing Bank, for its own
account, its standard and customary fees with respect to the issuance,
amendment, renewal or extension of any Letter of Credit issued by such Issuing
Bank or processing of drawings thereunder. Participation fees and fronting fees
with respect to any Letter of Credit accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the date of this Agreement; provided that all such fees shall be
payable on the Termination Date and any such fees accruing after the Termination
Date shall be payable on demand. Any other fees payable to an Issuing Bank
pursuant to this Section 3.05(b) shall be payable within 10 days after demand.
All participation fees and fronting fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

49



--------------------------------------------------------------------------------

(c) Administrative Agent Fees. The Borrowers jointly and severally agree to pay
to the Administrative Agent, for its own account, fees payable in the amounts
and at the times separately agreed upon between or among the Borrowers and the
Administrative Agent, including the fees set forth in any separate fee letter.

Section 3.06 Joint and Several Liability; Rights of Contribution.

(a) Each Borrower states and acknowledges that: (i) pursuant to this Agreement,
the Borrowers desire to utilize their borrowing potential on a combined basis to
the same extent possible if they were merged into a single corporate entity;
(ii) each Borrower has determined that it will benefit specifically and
materially from the advances of credit contemplated by this Agreement; (iii) it
is both a condition precedent to the obligations of the Administrative Agent and
the Lenders hereunder and a desire of each Borrower that each Borrower execute
and deliver to the Administrative Agent and the Lenders this Agreement; and
(iv) each Borrower has requested and bargained for the structure and terms of
and security for the Borrowings contemplated by this Agreement.

(b) Each Borrower hereby irrevocably and unconditionally: (i) agrees that it is
jointly and severally liable to the Administrative Agent and the Lenders for the
full and prompt payment and performance of the obligations of each Borrower
under this Agreement that may specify that a particular Borrower is responsible
for a given payment or performance; (ii) agrees to fully and promptly perform
all of its obligations hereunder with respect to each advance of credit
hereunder as if such advance had been made directly to it; and (iii) agrees as a
primary obligation to indemnify the Administrative Agent and each Lender, on
demand, for and against any loss incurred by the Administrative Agent or any
Lender as a result of any of the obligations of any Borrower (the “Subject
Borrower”) being or becoming void, voidable, unenforceable or ineffective for
any reason whatsoever, whether or not known to the Subject Borrower or any
Person, the amount of such loss being the amount which the Administrative Agent
or the Lenders (or any of them) would otherwise have been entitled to recover
from the Borrowers.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

50



--------------------------------------------------------------------------------

(c) It is the intent of each Borrower that the indebtedness, obligations and
liabilities hereunder of no one of them be subject to challenge on any basis
related to any federal or state law dealing with fraudulent conveyances or any
other law related to transfers for less than fair or reasonably equivalent
value. Accordingly, as of the date hereof, the liability of each Borrower under
this Section 3.06 together with all of its other liabilities to all Persons as
of the date hereof and as of any other date on which a transfer is deemed to
occur by virtue of this Agreement, calculated in amounts sufficient to pay its
probable net liabilities on its existing indebtedness as the same become
absolute and matured (“Dated Liabilities”) is and is to be, less than the amount
of the aggregate of a fair valuation of its property as of such corresponding
date (“Dated Assets”). To this end, each Borrower under this Section 3.06
(i) grants to and recognizes in each other Borrower ratably, rights of
subrogation and contribution in the amount, if any, by which the Dated Assets of
such Borrower, but for the aggregate of subrogation and contribution in its
favor recognized herein, would exceed the Dated Liabilities of such Borrower,
and (ii) acknowledges receipt of and recognizes its right to subrogation and
contribution ratably from the other Borrowers in the amount, if any, by which
the Dated Liabilities of such Borrower, but for the aggregate of subrogation and
contribution in its favor recognized herein, would exceed the Dated Assets of
such Borrower under this Section 3.06. In recognizing the value of the Dated
Assets and the Dated Liabilities, it is understood that each Borrower will
recognize, to at least the same extent of its aggregate recognition of
liabilities hereunder, its rights to subrogation and contribution hereunder. It
is a material objective of this Section 3.06 that each Borrower recognizes
rights to subrogation and contribution rather than be deemed to be insolvent (or
in contemplation thereof) by reason of an arbitrary interpretation of its joint
and several obligations hereunder.

(d) Each Borrower agrees and acknowledges that the present structure of the
credit facilities detailed in this Agreement is based in part upon the financial
and other information presently known to the Administrative Agent and the
Lenders regarding each Borrower, the corporate or other organizational structure
of each Borrower, and the present financial condition of each Borrower. Upon or
after the occurrence of an Event of Default and so long as it is continuing,
each Borrower hereby agrees that the Majority Lenders shall have (in addition to
any other right provided for in the Loan Documents) the right, in their sole
credit judgment, to require that any or all of the following changes be made to
these credit facilities: (i) restrict loans and advances between the Borrowers,
and (ii) establish such other procedures (in consultation with the Borrowers) as
shall be reasonably deemed by the Majority Lenders to be useful in tracking
where Loans are made under this Agreement and the source of payments received by
the Lenders on such Loans.

(e) Each Borrower waives any right to require the Administrative Agent or any
Lender to proceed against any other Person, exhaust any Collateral or security
for the Indebtedness, or to have any other Borrower or Credit Party joined with
such Borrower in any suit arising out of the Indebtedness, this Agreement or any
other Loan Document, or pursue any other remedy in the Administrative Agent’s or
any Lender’s power. Each Borrower further waives any and all notice of
acceptance of this Agreement and of the creation, modification, rearrangement,
renewal or extension for any period of any of the Indebtedness from time to
time. Each Borrower further waives any defense arising by reason of any
disability or other defense, other than the defense of payment, of any other
Borrower or Credit Party or by reason of the cessation from any cause whatsoever
of the liability of any other Borrower or Credit Party. Until all of the
Indebtedness shall have been paid in full, no Borrower shall have any right to
subrogation and each Borrower waives the right to enforce any remedy which the
Administrative Agent or any Lender has or may hereafter have against any other
Borrower or Credit Party, and waives any benefit of and any right to participate
in any other security whatsoever now or hereafter held by the Administrative
Agent. Each Borrower authorizes the Administrative Agent and each Lender,
without notice or demand and without any reservation of rights against such
Borrower and without affecting such Borrower’s liability hereunder or on the
Indebtedness, from time to time to (i) take or hold any other Property of any
type from any other Person as security for the Indebtedness, and exchange,
enforce, waive and release any or all of such other Property; (ii) renew, extend
for any period, accelerate, modify, compromise, settle or release any of the
obligations of any other Borrower or Credit Party in respect to any or all of
the Indebtedness or other security for the Indebtedness; (iii) waive, enforce,
modify, amend or supplement any of the provisions of any Loan Document with any
Person other than such Borrower; and (iv) release or substitute any other
Borrower or Credit Party.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

51



--------------------------------------------------------------------------------

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS.

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrowers. The Borrowers shall make each payment required to
be made by them hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, Chicago, Illinois time, on the
date when due, in dollars that constitute immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall
not be refundable under any circumstances absent manifest error (e.g., as a
result of a clerical mistake). Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices specified in Section 12.01, except payments to be made directly to
an Issuing Bank as expressly provided herein and except that payments pursuant
to Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

52



--------------------------------------------------------------------------------

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
any Credit Party or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply). The Borrowers consent to the foregoing and agree,
to the extent they may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against any Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Borrower
in the amount of such participation.

Section 4.02 Presumption of Payment by the Borrowers. Unless the Administrative
Agent shall have received notice from the Borrowers (or Borrower Representative)
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or any Issuing Bank that the Borrowers will not make
such payment, the Administrative Agent may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or such Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or such Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

53



--------------------------------------------------------------------------------

Section 4.03 Certain Deductions by the Administrative Agent. If any Lender shall
fail to make any payment required to be made by it hereunder then the
Administrative Agent may, in its sole discretion (notwithstanding any contrary
provision hereof), for so long as such failure exists (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent or the Issuing Bank to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid, and/or (ii) hold any such amounts in a segregated account as cash
collateral for, and application to, any future funding obligations of such
Lender hereunder; in the case of each of (i) and (ii) above, in any order as
determined by the Administrative Agent in its sole discretion.

Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Credit Parties (as applicable) unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of each
Credit Party’s, as applicable, interest in and to production and all proceeds
attributable thereto that may be produced from or allocated to the Collateral
or, with respect to the Pledge Agreements, proceeds attributable to the pledge
of Equity Interests thereunder. The Security Instruments further provide in
general for the application of such proceeds to the satisfaction of the
Indebtedness and other obligations described therein and secured thereby.
Notwithstanding the assignment contained in such Security Instruments, until the
occurrence of an Event of Default, (a) the Administrative Agent and the Lenders
agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds attributable to such
production to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrowers and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds attributable to production to be paid
to the Borrowers.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

54



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender or any Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or such Issuing Bank
or its holding company, as the case may be, as specified in Section 5.01(a) or
(b) and reasonably detailed calculations therefor shall be delivered to the
Borrowers (or Borrower Representative) and shall be conclusive absent manifest
error. The Borrowers shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within 10 days after receipt
thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrowers shall not
be required to compensate a Lender or an Issuing Bank pursuant to this
Section 5.01 for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or such Issuing Bank, as the case may be,
notifies the Borrowers (or Borrower Representative) of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
notice delivered pursuant hereto, or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrowers (or Borrower Representative) pursuant to
Section 5.04(b), then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 5.02 and reasonably
detailed calculations therefor shall be delivered to the Borrowers (or Borrower
Representative) and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

55



--------------------------------------------------------------------------------

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made free and
clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if any Credit Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 5.03(a)),
the Agent, Lender or Issuing Bank (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) Parent
or such Borrower shall or shall cause such other Credit Party to make such
deductions and (iii) Parent or such Borrower shall or shall cause such other
Credit Party to pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. The Borrowers shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrowers. The Borrowers shall, jointly and
severally, indemnify each Agent, each Lender and each Issuing Bank, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
or Other Taxes paid by such Agent, such Lender or such Issuing Bank, as the case
may be, on or with respect to any payment by or on account of any obligation of
any Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section 5.03) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate of such Agent, a Lender or an Issuing Bank as to the amount of such
payment or liability under this Section 5.03 shall be delivered to the Borrowers
(or Borrower Representative) and shall be conclusive absent manifest error.
Failure or delay on the part of any Agent, Lender or Issuing Bank to demand
compensation under this Section 5.03 shall not constitute a waiver of such
Agent’s, Lender’s or Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be under any obligation to compensate any Agent,
Lender or Issuing Bank under this Section 5.03(c) for any Indemnified Taxes or
Other Taxes paid by an Agent, Lender or Issuing Bank more than 180 days prior to
such Agent’s, Lender’s or Issuing Bank’s demand for compensation for such
payment.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

56



--------------------------------------------------------------------------------

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Credit Party to a Governmental Authority,
the Borrowers (or Borrower Representative) shall deliver to the Administrative
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Foreign Lenders. Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which a
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement or any other Loan Document shall
deliver to the Borrowers (or Borrower Representative) (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrowers (or Borrower Representative) as will
permit such payments to be made without withholding or at a reduced rate.

(f) Tax Refunds. If an Agent or a Lender determines, in its reasonable
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 5.03, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 5.03 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of such Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of such Agent or such Lender, jointly and severally agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section 5.03 shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Borrower or any other
Person.

Section 5.04 Mitigation Obligations.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 5.03, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or Section 5.03, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby jointly and
severally agree to pay all reasonable costs and expenses incurred by any Lender
in connection with any such designation or assignment.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

57



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If (i) any Lender advises the Administrative Agent
that the Adjusted LIBO Rate or LIBO Rate, as applicable, will not adequately and
fairly reflect the cost to such Lender of making or maintaining its Loans
pursuant to Section 3.03, (ii) any Lender requests compensation under
Section 5.01, (iii) any Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 5.03, (iv) it becomes unlawful for any Lender to honor its obligation to
make or maintain Eurodollar Loans pursuant to Section 5.05, (v) any Lender
becomes a Defaulting Lender, (vi) any Lender has not approved an increase in the
Borrowing Base proposed by the Administrative Agent pursuant to
Section 2.07(c)(iii), or (vii) in addition to the foregoing, in connection with
any consent to or approval of any proposed amendment, waiver, consent or release
with respect to any Loan Document that requires the consent of each Lender or
the consent of each Lender affected thereby, the consent of the Supermajority
Lenders shall have been obtained but any Lender has not so consented to or
approved such proposed amendment, waiver, consent or release, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (1) if a
Lender is removed as a Lender hereunder, the Borrowers have paid such Lender all
amounts due and owing under this Agreement and the other Loan Documents,
including, without limitation, all principal, accrued interest, fees and
breakage costs, (2) in the case of a required assignment of interest, the
Borrowers shall have received the prior written consent of the Administrative
Agent, which consent shall not unreasonably be withheld, (3) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and participations in LC Disbursements, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder, from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (4) in the case of any such
assignment resulting from a claim for compensation under Section 5.01 or
payments required to be made pursuant to Section 5.03, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrowers (or Borrower Representative) and the
Administrative Agent thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrowers
(or Borrower Representative) and the Administrative Agent, all Affected Loans of
such Lender then outstanding shall be automatically converted into ABR Loans on
the date specified by such Lender in such notice) and, to the extent that
Affected Loans are so made as (or converted into) ABR Loans, all payments of
principal which would otherwise be applied to such Lender’s Affected Loans shall
be applied instead to its ABR Loans.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

58



--------------------------------------------------------------------------------

Section 5.06 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a);

(b) the Maximum Credit Amount and Credit Exposure of such Defaulting Lender
shall not be included in determining whether Majority Lenders or the Required
Lenders, as applicable, have taken or may take any action hereunder (including
any consent to any amendment or waiver pursuant to Section 12.02);

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments and (y) the conditions set forth in Section 6.02 are satisfied at
such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.08(j)
for so long as such LC Exposure is outstanding;

(iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to this Section 5.06(c), the Borrowers shall not
be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 5.06(c), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 5.06(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) under Section 3.05(a) and letter of credit fees
payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized or reallocated; and

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

59



--------------------------------------------------------------------------------

(d) so long as any Lender is a Defaulting Lender, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrowers in accordance with Section 5.06(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 5.06(c)(i) (and
Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the LC Exposure of the Lenders shall be readjusted to reflect the
inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders as the Administrative
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date; Initial Loans. This Agreement, and the obligations
of the Lenders to make the initial Loans and of any Issuing Bank to issue
Letters of Credit hereunder (exclusive of the Existing Letters of Credit), shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrowers
hereunder.

(b) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of each Credit Party setting forth (i) resolutions of
its members, board of managers or board of directors (or comparable authority)
with respect to the authorization of each Credit Party to execute and deliver
the Loan Documents to which it is a party and to enter into the transactions
contemplated in those documents, (ii) the officers of each Credit Party (y) who
are authorized to sign the Loan Documents to which each such Credit Party is a
party and (z) who will, until replaced by another officer or officers duly
authorized for that purpose, act as its representative for the purposes of
signing documents and giving notices and other communications in connection with
this Agreement and the transactions contemplated hereby, (iii) specimen
signatures of such authorized officers, and (iv) the articles or certificate of
organization, regulations or comparable charter documents of each Credit Party,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrowers (or Borrower Representative) to
the contrary.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

60



--------------------------------------------------------------------------------

(c) The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Credit Parties, which certificates shall be dated as of a recent date prior
to the Effective Date.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
the order of each Lender in a principal amount equal to its Maximum Credit
Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the applicable Security Instruments, together with (i) such UCC
financing statements (duly authorized) as the Administrative Agent may request
to perfect (or continue perfection of) the Liens granted pursuant to such
Security Instruments, and (ii) certificates evidencing one hundred percent
(100%) of the issued and outstanding Equity Interests of each Borrower, of every
class (all such certificates, if any, shall be duly endorsed or accompanied by
duly executed blank stock powers). In connection with the execution and delivery
of the Security Instruments, the Administrative Agent shall be reasonably
satisfied that the Security Instruments create first priority, perfected Liens
(subject only to Excepted Liens of the type described in clauses (a) to (d),
(f) and (i) of the definition thereof, but subject to the provisos at the end of
such definition) on at least 80% of the total Recognized Value of the proved Oil
and Gas Properties evaluated for purposes of establishing the initial Borrowing
Base.

(g) The Administrative Agent shall have received the Financial Statements. The
Administrative Agent acknowledges receipt of the Financial Statements.

(h) The Administrative Agent shall have received opinions of special counsel to
the Borrowers and Parent, and, as applicable and necessary (as determined by the
Administrative Agent in its sole reasonable discretion), opinions of local
counsel, in each case, in a form reasonably acceptable to the Administrative
Agent and its counsel.

(i) The Administrative Agent shall have received a certificate from the
Borrowers’ insurance agent(s) summarizing the insurance coverage of the
Borrowers and evidencing that the Borrowers are carrying insurance in accordance
with Section 7.12.

(j) The Administrative Agent and/or its counsel shall have received title
information as they may reasonably require setting forth the status of title to
at least 80% of the total Recognized Value of the proved Oil and Gas Properties
evaluated in the Initial Reserve Report. The Administrative Agent acknowledges
that it has received the required title information set forth in the immediately
preceding sentence.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

61



--------------------------------------------------------------------------------

(k) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Credit Parties. The
Administrative Agent acknowledges that it is reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Credit Parties.

(l) The Administrative Agent shall have received the Initial Reserve Report
accompanied by a certificate covering the matters described in Section 8.12(c).
The Administrative Agent acknowledges receipt of the Initial Reserve Report.

(m) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the Credit
Parties in each jurisdiction requested by the Administrative Agent, other than
Liens permitted by Section 9.03.

(n) The Administrative Agent shall have received, and satisfactorily completed
its review of, a commodity price risk management policy of the Credit Parties.
The Administrative Agent shall have received evidence reasonably satisfactory to
it that such commodity price risk management policy shall have been implemented.
The Administrative Agent acknowledges that it has received and is satisfied with
its review of the Credit Parties’ commodity price risk management policy.

(o) In addition to the other Closing Transactions which shall have occurred and
been consummated, the Private Placement shall have occurred and been
consummated, or shall be occurring contemporaneously with the consummation of
the financing provided for herein, in accordance with all Governmental
Requirements and on the terms set forth in the Private Placement Documents, and
the Administrative Agent shall have received a copy of each material Private
Placement Document, together with a certificate of a Responsible Officer of
Borrower Representative certifying that such copies are accurate and complete
and represent the complete understanding and agreement of the parties with
respect to the subject matter thereof. No provision of any such Private
Placement Document shall have been waived, amended, supplemented or otherwise
modified in any material respect without approval of the Administrative Agent.
Parent shall have received (or shall receive contemporaneously with the
consummation of the other Closing Transactions) aggregate gross proceeds of
$300,000,000 from the Private Placement and contributed (or shall contribute
contemporaneously with the consummation of the other Closing Transactions) all
net proceeds thereof to Chaparral as a capital contribution.

(p) All approvals of Governmental Authorities and third parties necessary in
connection with the Private Placement, the financing contemplated by this
Agreement and the continuing operations of the Credit Parties (including
shareholder approvals, if any) shall have been obtained on terms satisfactory to
the Administrative Agent and shall be in full force and effect, and all
applicable waiting periods shall have expired without any action being taken or
threatened by any competent authority that would restrain, prevent or otherwise
impose adverse conditions on the Private Placement or any of the Closing
Transactions contemplated in this Agreement.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

62



--------------------------------------------------------------------------------

(q) The capitalization structure and equity ownership of each Credit Party after
giving effect to the Closing Transactions, including, without limitation, the
Private Placement, shall be satisfactory to the Administrative Agent in all
respects.

(r) The Administrative Agent shall have received, and satisfactorily completed
its review of, all due diligence information regarding the Credit Parties as it
shall have requested including, without limitation, (i) information regarding
litigation, tax matters, accounting matters, insurance matters, labor matters,
pension liabilities (actual or contingent), real estate leases, material
contracts, debt agreements, property ownership and contingent liabilities of
Parent, the Borrowers and their Restricted Subsidiaries, and (ii) financial
information of Parent, the Borrowers and their Restricted Subsidiaries
including, without limitation, pro forma projections in form and substance
satisfactory to the Administrative Agent.

(s) After giving effect to the consummation of the Closing Transactions, the
amount by which the total Commitments of all of the Lenders exceed the total
Credit Exposures of all of the Lenders shall not be less than $250,000,000.

(t) The Administrative Agent shall have received such other documents as the
Administrative Agent or its special counsel may reasonably request.

All documents executed or submitted pursuant to this Section 6.01 by and on
behalf of Parent, the Borrowers or any of their Restricted Subsidiaries shall be
in form and substance satisfactory to the Administrative Agent and its counsel.
The obligations of the Lenders to make Loans and of the Issuing Bank to issue a
Letter of Credit hereunder shall not become effective unless each of the
foregoing conditions is satisfied (or waived in accordance with
Section 12.02(b)) at or prior to 2:00 p.m., Chicago, Illinois time, on April 12,
2010. Upon satisfaction of each of the conditions set forth in this
Section 6.01, Borrower Representative shall execute and deliver the Certificate
of Effectiveness. Upon the satisfaction of each of the conditions set forth in
this Section 6.01 and the execution and delivery of the Certificate of
Effectiveness, the Existing Credit Agreement shall automatically and completely
be amended and restated on the terms set forth herein without necessity of any
other action of the part of any Lender, the Administrative Agent or any Credit
Party. Until the satisfaction of each of the conditions set forth in this
Section 6.01 and the execution and delivery of the Certificate of Effectiveness,
the Existing Credit Agreement shall remain in full force and effect in
accordance with its terms.

Without limiting the generality of the provisions of Section 11.04, for purposes
of determining compliance with the conditions specified in this Section 6.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required under this Section 6.01 to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Effective Date specifying its objection
thereto.

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions:

(a) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

63



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or condition that has or could reasonably be
expected to have a Material Adverse Effect shall have occurred.

(c) The representations and warranties of the Credit Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, such
representations and warranties shall continue to be true and correct as of such
specified earlier date.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or any Issuing Bank to violate or exceed, any applicable Governmental
Requirement, and no Change in Law shall have occurred, and no litigation shall
be pending or threatened, which does or, with respect to any threatened
litigation, seeks to, enjoin, prohibit or restrain, the making or repayment of
any Loan, the issuance, amendment, renewal, extension or repayment of any Letter
of Credit or any participations therein or the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.08(b), as applicable.

Each request for a Borrowing and each issuance, amendment, renewal or extension
of any Letter of Credit shall be deemed to constitute a representation and
warranty by the Borrowers on the date thereof as to the matters specified in
Section 6.02(a) through (d).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

Parent and the Borrowers jointly and severally represent and warrant to the
Lenders (which, with respect to representations and warranties made on the
Effective Date, are deemed made after giving effect to the Closing Transactions)
that:

Section 7.01 Organization; Powers. Each of Parent, the Borrowers and their
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority, and has all material governmental licenses, authorizations,
consents and approvals necessary, to own its assets and to carry on its business
as now conducted, and is qualified to do business in, and is in good standing
in, every jurisdiction where such qualification is required, except where
failure to have such power, authority, licenses, authorizations, consents,
approvals and qualifications could not reasonably be expected to have a Material
Adverse Effect.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

64



--------------------------------------------------------------------------------

Section 7.02 Authority; Enforceability. The Transactions are within each Credit
Party’s corporate, limited liability company or other organizational powers and
have been duly authorized by all necessary corporate, limited liability company
or other organizational and, if required, member or stockholder action
(including, without limitation, any action required to be taken by any class of
members, managers or directors of any Credit Party or any other Person, whether
interested or disinterested, in order to ensure the due authorization of the
Transactions). Each Loan Document to which each Credit Party is a party has been
duly executed and delivered by such Credit Party and constitutes a legal, valid
and binding obligation of such Credit Party, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders,
members or any class of directors, whether interested or disinterested, of any
Credit Party or any other Person), nor is any such consent, approval,
registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of the Security
Instruments as required by this Agreement and (ii) those third party approvals
or consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, regulations, by-laws or
other organizational documents of any Credit Party or any other Person or any
order of any Governmental Authority, (c) will not violate or result in a default
under any indenture, agreement or other instrument binding upon any Credit Party
or any other Person or its Properties (including, without limitation, any
Permitted Bond Document), or give rise to a right thereunder to require any
payment to be made by such Credit Party or such other Person and (d) will not
result in the creation or imposition of any Lien on any Property of any Credit
Party or any other Person (other than the Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) Parent has heretofore furnished to the Lenders the Financial Statements. The
Financial Statements present fairly, in all material respects, the financial
position and results of operations and cash flows of Parent, and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Since the date of the audited Financial Statements, (i) there has been no
event, development or circumstance that has had or could reasonably be expected
to have a Material Adverse Effect and (ii) the business of the Credit Parties
has been conducted only in the ordinary course consistent with past business
practices.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

65



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 7.20, in the Financial Statements or in a
certificate delivered pursuant to Section 8.01(d), neither Parent, any Borrower
nor any Restricted Subsidiary has any material Debt (including Disqualified
Capital Stock) or any contingent liabilities, off-balance sheet liabilities or
partnerships, liabilities for taxes, unusual forward or long-term commitments or
unrealized or anticipated losses from any unfavorable commitments.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of Parent or any Borrower,
threatened in writing against or affecting Parent, any Borrower or any
Restricted Subsidiary (i) as to which there is a reasonable possibility of an
adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve any Loan Document or the Transactions.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed in Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except as could not reasonably be expected
to have a Material Adverse Effect (or with respect to (c), (d) and (e) below,
where the failure to take such actions could not be reasonably expected to have
a Material Adverse Effect):

(a) neither any Property of any Credit Party nor the operations conducted
thereon violate any order or requirement of any court or Governmental Authority
or any Environmental Laws.

(b) no Property of any Credit Party nor the operations currently conducted
thereon or, to the knowledge of Parent or any Borrower, by any prior owner or
operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.

(c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of each Credit Party, including,
without limitation, past or present treatment, storage, disposal or release of a
hazardous substance, oil and gas waste or solid waste into the environment, have
been duly obtained or filed, and each Credit Party is in compliance with the
terms and conditions of all such notices, permits, licenses and similar
authorizations.

(d) to the knowledge of Parent or any Borrower, all hazardous substances, solid
waste and oil and gas waste, if any, generated at any and all Property of any
Credit Party have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

66



--------------------------------------------------------------------------------

(e) each Credit Party has taken all steps reasonably necessary to determine and
has determined that no material oil, hazardous substances, solid waste or oil
and gas waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of any Credit Party except in compliance with
Environmental Laws and so as not to pose an imminent and substantial
endangerment to public health or welfare or the environment.

(f) to the extent applicable, all Property of each Credit Party currently
satisfies all design, operation, and equipment requirements imposed by OPA, and
no Credit Party has any reason to believe that such Property, to the extent
subject to OPA, will not be able to maintain compliance with OPA requirements
during the term of this Agreement.

(g) no Credit Party has any known contingent liability or Remedial Work in
connection with any release or threatened release of any oil, hazardous
substance, solid waste or oil and gas waste into the environment.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

(a) Each Credit Party is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) No Credit Party is in default nor has any event or circumstance occurred
which, but for the expiration of any applicable grace period or the giving of
notice, or both, would constitute a default or would require a Credit Party to
Redeem or make any offer to Redeem under any indenture, note, credit agreement
or instrument pursuant to which any Material Indebtedness is outstanding or by
which any Credit Party or any of their Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. No Credit Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09 Taxes. Each Credit Party has timely filed or caused to be filed all
Tax returns (or extensions thereof) and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Credit Party, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
charges, accruals and reserves on the books of the Credit Parties in respect of
Taxes and other governmental charges are, in the reasonable opinion of Parent
and the Borrowers, adequate. No Tax Lien has been filed and, to the knowledge of
Parent or any Borrower, no claim is being asserted with respect to any such Tax
or other such governmental charge.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

67



--------------------------------------------------------------------------------

Section 7.10 ERISA.

(a) Each Credit Party and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.

(b) Each Plan is, and has been, maintained in substantial compliance with ERISA
and, where applicable, the Code.

(c) Each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service or
an application for such letter is currently being processed by the Internal
Revenue Service with respect thereto and, to the best knowledge of Borrower, a
Restricted Subsidiary, and its ERISA Affiliates, nothing has occurred which
would prevent, or cause the loss of, such qualification, or if no determination
letter has been received or an event has occurred resulting in the loss of such
qualification, such failure or loss of qualification shall not be reasonably
expected to result in material liability.

(d) Except as could not reasonably be expected to result in liability in excess
of $5,000,000, no act, omission or transaction has occurred which could result
in imposition on any Credit Party or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
section 409 of ERISA.

(e) No liability to the PBGC (other than for the payment of current premiums
which are not past due) by any Credit Party or any ERISA Affiliate has been or
is expected by any Credit Party or any ERISA Affiliate to be incurred with
respect to any Plan.

(f) No ERISA Event with respect to any Plan has occurred or is reasonably
expected to occur.

(g) Full payment when due has been made of all amounts which any Credit Party or
any ERISA Affiliate is required under the terms of each Plan or applicable law
to have paid as contributions to such Plan as of the date hereof, and no
accumulated funding deficiency (as defined in section 302 of ERISA and
section 412 of the Code), whether or not waived, exists with respect to any
Plan.

(h) The actuarial present value of the benefit liabilities under each Plan which
is subject to Title IV of ERISA does not, as of the end of Parent’s most
recently ended fiscal year, exceed the current value of the assets (computed on
a plan termination basis in accordance with Title IV of ERISA) of such Plan
allocable to such benefit liabilities. The term “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

68



--------------------------------------------------------------------------------

(i) Neither any Credit Party nor any ERISA Affiliate sponsors, maintains, or
contributes to an employee welfare benefit plan, as defined in section 3(1) of
ERISA, including, without limitation, any such plan maintained to provide
benefits to former employees of such entities, that may not be terminated by any
Credit Party or any ERISA Affiliate in its sole discretion at any time without
any material liability.

(j) Neither any Credit Party nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, any Multiemployer Plan.

(k) Neither any Credit Party nor any ERISA Affiliate is required to provide
security under section 401(a)(29) of the Code due to a Plan amendment that
results in an increase in current liability for the Plan.

Section 7.11 Disclosure; No Material Misstatements. Parent and the Borrowers
have disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which Parent, any Borrower or
any of their Restricted Subsidiaries is subject, and all other matters known to
them, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect. Taken as a whole, none of the other
reports, financial statements, certificates or other information furnished by or
on behalf of Parent, any Borrower or any Restricted Subsidiary to the
Administrative Agent or any Lender or any of their Affiliates in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or under any other Loan Document (as modified or supplemented by other
information so furnished) contain material misstatements of fact or omit to
state material facts necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, prospect information,
geological and geophysical data and engineering projections, Parent and the
Borrowers jointly and severally represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. To the knowledge of Parent and the Borrowers, there is no fact peculiar to
Parent, any Borrower or any Restricted Subsidiary which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of Parent, any Borrower or any Restricted Subsidiary prior to, or on, the date
hereof in connection with the transactions contemplated hereby. There are no
statements or conclusions known to Parent or any Borrower in any Reserve Report
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein, it being
understood that projections concerning volumes attributable to the Oil and Gas
Properties and production and cost estimates contained in each Reserve Report
are necessarily based upon professional opinions, estimates and projections and
that the Credit Parties do not warrant that such opinions, estimates and
projections will ultimately prove to have been accurate.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

69



--------------------------------------------------------------------------------

Section 7.12 Insurance. Parent and the Borrowers have, and have caused all their
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage in at least amounts and against
such risk (including, without limitation, public liability) that are usually
insured against by companies similarly situated and engaged in the same or a
similar business for the assets and operations of the Credit Parties. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance. All premiums
in respect of such insurance policies, to the extent then due and payable, have
been paid. Schedule 7.12 sets forth a description of all insurance maintained by
or on behalf of Parent and the Borrowers as of the Effective Date.

Section 7.13 Restriction on Liens. Neither Parent, any Borrower nor any of their
Restricted Subsidiaries is a party to any material agreement or arrangement, or
subject to any order, judgment, writ or decree, which either restricts or
purports to restrict its ability to grant Liens to the Administrative Agent and
the Lenders on or in respect of their Properties to secure the Indebtedness and
the Loan Documents.

Section 7.14 Subsidiaries. Schedule 7.14 sets forth, as of the date hereof, all
of the Persons in which Parent directly or indirectly owns any Equity Interests
and the authorized, issued and outstanding Equity Interests of each such Person
including the names and beneficial owners of such Equity Interests. Parent has
no Restricted Subsidiaries that are not Borrowers, each Restricted Subsidiary is
a Wholly-Owned Subsidiary, and Parent does not have any Foreign Subsidiaries.

Section 7.15 Location of Business and Offices. The jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business of Parent and each other Person
listed on Schedule 7.14 is stated on Schedule 7.15 (or as set forth in a notice
delivered pursuant to Section 8.01(j)).

Section 7.16 Properties; Titles, Etc.

(a) Except as disclosed in Schedule 7.16, each Credit Party has good and
defensible title in all material respects to the proved Oil and Gas Properties
evaluated in the most recently delivered Reserve Report (excluding, to the
extent this representation and warranty is deemed to be made after the Effective
Date, any such Oil and Gas Properties sold or transferred in compliance with
Section 9.12) and good title in all material respects to all its personal
Properties, in each case, free and clear of all Liens except Liens permitted by
Section 9.03. After giving full effect to the Excepted Liens, a Credit Party
specified as the owner owns the net interests in production attributable to the
Hydrocarbon Interests as reflected in the most recently delivered Reserve
Report, and the ownership of such Properties shall not in any material respect
obligate such Credit Party to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in such Credit Party’s net revenue interest in such Property.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

70



--------------------------------------------------------------------------------

(b) All material leases and agreements necessary for the conduct of the business
of the Credit Parties are valid and subsisting, in full force and effect, and
there exists no default or event or circumstance which with the giving of notice
or the passage of time or both would give rise to a default under any such lease
or leases, which could reasonably be expected to result in a Material Adverse
Effect.

(c) The rights and Properties presently owned, leased or licensed by the Credit
Parties including, without limitation, all easements and rights of way, include
all rights and Properties necessary to permit the Credit Parties to conduct
their business in all material respects in the same manner as its business has
been conducted prior to the date hereof.

(d) All of the material Properties of the Credit Parties which are reasonably
necessary for the operation of their businesses are in good working condition
and are maintained in accordance with prudent business standards.

(e) Each Credit Party owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by such Credit Party does not infringe upon the rights of
any other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Credit Parties either own or have valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.17 Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and Properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all Government Requirements and in conformity with the provisions of all leases,
subleases or other contracts comprising a part of the Hydrocarbon Interests and
other contracts and agreements forming a part of the Oil and Gas Properties.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (a) no Oil and Gas
Property is subject to having allowable production reduced below the full and
regular allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (b) to
the knowledge of Parent and the Borrowers, none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) is deviated
from the vertical more than the maximum permitted by Government Requirements,
and such wells are, in fact, bottomed under and are producing from, and the well
bores are wholly within, the Oil and Gas Properties (or in the case of wells
located on Properties unitized therewith, such unitized Properties). All
pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Credit
Parties that are necessary to conduct normal operations are being maintained in
a state adequate to conduct normal operations, and with respect to such of the
foregoing that are operated by any Credit Party, in a manner consistent with any
such Credit Party’s past practices (other than those the failure of which to
maintain in accordance with this Section 7.17 could not reasonably be expect to
have a Material Adverse Effect).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

71



--------------------------------------------------------------------------------

Section 7.18 Gas Imbalances, Prepayments. As of the date hereof, except as set
forth on Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require any Credit Party to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding 50 mmcf equivalent in the
aggregate.

Section 7.19 Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 7.19, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts Parent and the Borrowers jointly
and severally represent that they or their Restricted Subsidiaries are receiving
a price for all production sold thereunder which is computed substantially in
accordance with the terms of the relevant contract and are not having deliveries
curtailed substantially below the subject Property’s delivery capacity), no
material agreements exist which are not cancelable on 60 days notice or less
without penalty or detriment for the sale of production from the Credit Parties’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.

Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof after giving
effect to the Closing Transactions and the unwinding of any Swap Agreements that
may be occurring contemporaneously with the Closing Transactions, and after the
date hereof, each report required to be delivered by the Borrowers pursuant to
Section 8.01(d), sets forth, a true and complete list of all Swap Agreements of
each Credit Party (including, without limitation, all Existing Swap Agreements),
the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof (as calculated within the prior ten (10) Business Days or, with respect
to Schedule 7.20 on the date hereof, as calculated on or about March 31, 2010),
all credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used to refinance Existing Indebtedness, to pay
fees and expenses incurred in connection with the consummation of the Closing
Transactions, to provide working capital for exploration and production, and for
general corporate purposes of the Borrowers, including but not limited to the
drilling, operating and acquisition of exploration and production properties or
any other payments, in each case, to the extent permitted under this Agreement.
No Credit Party is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying margin stock (within the meaning
of Regulation T, U or X of the Board). No part of the proceeds of any Loan or
Letter of Credit will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

72



--------------------------------------------------------------------------------

Section 7.22 Solvency. Before and after giving effect to the transactions
contemplated hereby, (a) the aggregate assets, at a fair valuation, of the
Credit Parties, taken as a whole, will exceed the aggregate Debt of the Credit
Parties on a consolidated basis, as the Debt becomes absolute and matures,
(b) each of the Credit Parties will not have incurred or intended to incur, and
will not believe that it will incur, Debt beyond its ability to pay such Debt as
such Debt becomes absolute and matures and (c) each of the Credit Parties will
not have (and will have no reason to believe that it will have thereafter)
unreasonably small capital for the conduct of its business.

Section 7.23 Private Placement Documents. The Borrowers have provided to the
Administrative Agent and the Lenders a true and correct copy of the material
Private Placement Documents. No rights or obligations of any party to any of the
Private Placement Documents have been waived and no Credit Party that is a party
to any of the Private Placement Documents is in default of its obligations or in
breach of any representations or warranties made by it thereunder. Each of the
Private Placement Documents is a valid, binding and enforceable obligation of
each Credit Party that is a party thereto in accordance with its terms and is in
full force and effect. To the knowledge of Parent or any Borrower, (a) no party
to any of the Private Placement Documents is in default of its obligations or in
breach of any representations or warranties made by it thereunder, and (b) each
of the Private Placement Documents is a valid, binding and enforceable
obligation of each party thereto in accordance with its terms.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, Parent and the Borrowers jointly and severally covenant and agree
with the Lenders that:

Section 8.01 Financial Statements; Other Information. Parent and the Borrowers
(or Borrower Representative) will furnish to the Administrative Agent and each
Lender (it being understood and agreed that the financial statements referred to
in clauses (a) and (b) below may be furnished by Parent and the Borrowers by
filing such financial statements with the SEC so long as such financial
statements are made publicly available by the SEC):

(a) Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of Parent, Parent’s audited consolidated balance sheet and
related statements of operations, stockholders’ equity, cash flows and volume of
production and sales attributable to production as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by a firm of independent public
accountants proposed by Parent and approved by the Administrative Agent (without
a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of Parent and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

73



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each fiscal quarter of each fiscal year of Parent, commencing with the fiscal
quarter ending March 31, 2010, Parent’s consolidated balance sheet and related
statements of operations, stockholders’ equity, cash flows and volume of
production and sales attributable to production as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by a Financial Officer of Borrower Representative as
presenting fairly in all material respects the financial condition and results
of operations of Parent and its Consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of Borrower Representative in substantially
the form of Exhibit D hereto (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 8.13(b)
and Section 9.01 (provided, that, notwithstanding the foregoing, calculations of
both the Consolidated Total Debt to Consolidated EBITDAX ratio and the
Consolidated Net Debt to Consolidated EBITDAX ratio shall be included in each
such certificate regardless of whether such ratio is being tested at such time),
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited Financial Statements and, if any such
change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) Certificate of Financial Officer — Swap Agreements. Concurrently with the
delivery of each Reserve Report hereunder, a certificate of a Financial Officer
of Borrower Representative, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth as of a recent date, a true and complete
list of all Swap Agreements of each Credit Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.

(e) Certificate of Insurer – Insurance Coverage. Concurrently with any delivery
of Parent’s audited annual financial statements under Section 8.01(a), a
certificate of insurance coverage from Borrowers’ insurance agent(s) with
respect to the insurance required by Section 8.07, in form and substance
reasonably satisfactory to the Administrative Agent, and, if requested by the
Administrative Agent or any Lender in writing, all copies of applicable
policies.

(f) Notice of SEC and Other Filings; Reports to Shareholders. Promptly after the
same are filed or become publicly available, as applicable, (i) written notice
of the filing of any periodic and other reports, proxy statements and other
materials filed by any Credit Party with the SEC (other than Forms 10-Q and
10-K) and (ii) copies of materials distributed by Parent or any Borrower to its
shareholders or equityholders generally.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

74



--------------------------------------------------------------------------------

(g) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(h) Notice of Sales of Oil and Gas Properties. In the event any Credit Party
intends to sell, transfer, assign or otherwise dispose of any Oil and Gas
Properties that have a fair market value in excess of $5,000,000 or any Equity
Interests in any Restricted Subsidiary of Parent or any Borrower that have a
fair market value in excess of $5,000,000, or terminate or otherwise unwind any
Swap Agreement in respect of commodities (including, as applicable, any trade
confirmations made pursuant thereto), in accordance with Section 9.12(e), prior
written notice of such disposition, the price thereof and the anticipated date
of closing.

(i) Notice of Casualty Events. Prompt written notice, and in any event within
five Business Days, of the occurrence of any Casualty Event or the commencement
of any action or proceeding that could reasonably be expected to result in a
Casualty Event.

(j) Information Regarding Borrowers and Guarantors. Prompt written notice (and
in any event within ten (10) Business Days prior thereto) of any change (i) in
any Credit Party’s corporate or organizational name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
Properties, (ii) in the location of any Credit Party’s chief executive office or
principal place of business, (iii) in any Credit Party’s identity or corporate
or organizational structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in any Credit Party’s jurisdiction of organization
or such Person’s organizational identification number in such jurisdiction of
organization, and (v) in any Credit Party’s federal taxpayer identification
number. Each Credit Party agrees not to effect or permit any change referred to
in the immediately preceding sentence unless all filings have been made under
the UCC or otherwise that are required for the Administrative Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest (subject to Liens permitted under Section 9.03 that
had priority as of the initial grant of such security interest) in the
Collateral.

(k) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to the certificate or articles of organization,
regulations, any preferred stock designation or any other organic document of
any Credit Party.

(l) Permitted Bond Debt. Promptly, but in any event within two (2) Business Days
after such delivery or receipt, copies of any financial or other report or
notice delivered to, or received from, any holder of any Permitted Bond Debt (or
the notes evidencing same), which report or notice has not been delivered to
Lenders hereunder.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

75



--------------------------------------------------------------------------------

(m) Certificate of Financial Officer – Consolidating Information. If, at any
time, all of the Consolidated Subsidiaries of Parent are not Consolidated
Restricted Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Consolidated Unrestricted Subsidiaries and the eliminating entries, in such form
as would be presentable to the auditors of Parent; provided, that, no such
certificate shall be required when both (i) (A) the aggregate net income of all
Unrestricted Subsidiaries for the fiscal period covered by the financial
statements delivered under Section 8.01(a) is less than $1,000,000, or (B) the
aggregate net income of all Unrestricted Subsidiaries for the fiscal period
covered by the financial statements delivered under Section 8.01(b) is less than
$250,000, as applicable, and (ii) the aggregate liabilities of all Unrestricted
Subsidiaries as of the last date of the fiscal period covered by the applicable
financial statements is less than $10,000,000.

(n) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of Parent, any Borrower or any Restricted Subsidiary (including,
without limitation, any Plan or Multiemployer Plan and any reports or other
information required to be filed under ERISA), or compliance with the terms of
this Agreement or any other Loan Document, as the Administrative Agent or any
Lender may reasonably request.

Section 8.02 Notices of Material Events. The Borrowers (or Borrower
Representative) will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a) the occurrence of any Default and/or any non-compliance with
Section 8.13(b);

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against Parent, any Borrower or any Affiliate thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
previously disclosed to the Lenders that, if adversely determined, could
reasonably be expected to result in liability in excess of $5,000,000, after
taking into account the application of proceeds from insurance coverage;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of any Credit Party in an aggregate amount exceeding $5,000,000, after
taking into account the application of proceeds from insurance coverage; and

(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of Borrower Representative setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

76



--------------------------------------------------------------------------------

Section 8.03 Existence; Conduct of Business. Parent and each Borrower will, and
will cause each other Credit Party to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business and maintain, if necessary, its qualification to
do business in each other jurisdiction in which its Oil and Gas Properties are
located or the ownership of its Properties requires such qualification, except
where the failure to so qualify could not reasonably be expected to have a
Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. Parent and each Borrower will, and will
cause each other Credit Party to, pay its obligations, including Tax liabilities
of any Credit Party before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings and such Credit Party has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (b) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect or result in the seizure or levy of any
material Property of any Credit Party.

Section 8.05 Performance of Obligations under Loan Documents. The Borrowers will
pay the Loans and the Notes according to the reading, tenor and effect thereof,
and Parent and each Borrower will, and will cause each other Credit Party to, do
and perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.

Section 8.06 Operation and Maintenance of Properties. Except, in each case,
where the failure to comply could not reasonably be expected to have a Material
Adverse Effect, Parent and each Borrower, at its own expense, will, and will
cause each other Credit Party to:

(a) operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in a
careful and efficient manner in accordance with the practices of the industry
and in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom.

(b) keep and maintain all Property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and preserve,
maintain and keep in good repair, working order and efficiency (ordinary wear
and tear excepted) all of its material producing Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities.

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its proved Oil and Gas Properties and will do all other things
necessary to keep unimpaired their rights with respect thereto and prevent any
forfeiture thereof or default thereunder.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

77



--------------------------------------------------------------------------------

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its proved Oil and Gas Properties and
other material Properties.

(e) operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements.

(f) to the extent a Credit Party is not the operator of any Property, the Credit
Parties shall not be obligated to directly perform any undertakings contemplated
by the covenants and agreements contained in this Section 8.06 which are
performable only by such operators and are beyond the control of the Credit
Parties, but shall be obligated to seek to enforce such operators’ contractual
obligations to maintain, develop and operate the Properties subject to such
operating agreements, and Parent and the Borrowers shall, and shall cause the
other Credit Parties to, use reasonable efforts to cause the operator to comply
with this Section 8.06.

Section 8.07 Insurance. Parent and each Borrower will, and will cause each other
Credit Party to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. The loss payable clauses or provisions in said
insurance policy or policies insuring any of the Collateral for the Loans shall
be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear and such policies shall name the Administrative Agent and
the Lenders as “additional insureds” and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to the Administrative
Agent. As of the Effective Date, the character, coverage, amount and insurers of
Parent’s and the Borrowers’ insurance policies set forth on Schedule 7.12 hereto
are satisfactory to and approved by the Administrative Agent and the Lenders.

Section 8.08 Books and Records; Inspection Rights. Parent and each Borrower
will, and will cause each other Credit Party to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. Parent and each
Borrower will, and will cause each other Credit Party to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its Properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours and as often as reasonably
requested on an individual and aggregate basis.

Section 8.09 Compliance with Laws. Parent and each Borrower will, and will cause
each other Credit Party to, comply with all laws, rules, regulations and orders
of any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. To the extent a Credit Party is
not the operator of any Property, the Credit Parties shall not be obligated to
directly perform any undertakings contemplated by the covenants and agreements
contained in this Section 8.09 which are performable only by such operators and
are beyond the control of the Credit Parties, but shall be obligated to seek to
enforce such operators’ contractual obligations to maintain, develop and operate
the Properties subject to such operating agreements, and Parent and the
Borrowers shall, and shall cause the other Credit Parties to, use reasonable
efforts to cause the operator to comply with this Section 8.09.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

78



--------------------------------------------------------------------------------

Section 8.10 Environmental Matters.

(a) Parent and each Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each other Credit Party and each other
Credit Party’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which could be reasonably expected to have a
Material Adverse Effect; (ii) not dispose of or otherwise release, and shall
cause each other Credit Party not to dispose of or otherwise release, any oil,
oil and gas waste, hazardous substance, or solid waste on, under, about or from
any of such Credit Party’s Properties or any other Property to the extent caused
by such Credit Party’s operations except in compliance with applicable
Environmental Laws, the disposal or release of which could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each Credit Party to timely obtain or file, all notices, permits,
licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of such Credit Party’s Properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iv) promptly commence and diligently prosecute to completion,
and shall cause each Restricted Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of such Credit Party’s
Properties, which failure to commence and diligently prosecute to completion
could reasonably be expected to have a Material Adverse Effect; and
(v) establish and implement, and shall cause each other Credit Party to
establish and implement, such procedures as may be necessary to continuously
determine and assure that such Credit Party’s obligations under this
Section 8.10(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect

(b) The Borrowers (or Borrower Representative) will promptly, but in no event
later than five Business Days of the occurrence of a triggering event, notify
the Administrative Agent in writing of any threatened action, investigation or
inquiry by any Governmental Authority or any threatened demand or lawsuit by any
landowner or other third party against any Credit Party or their Properties of
which any Credit Party has knowledge in connection with any applicable
Environmental Laws (excluding routine testing and corrective action) if Parent
and the Borrowers reasonably anticipate that such action will result in
liability (whether individually or in the aggregate) in excess of $5,000,000,
not fully covered by insurance, subject to normal deductibles.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

79



--------------------------------------------------------------------------------

(c) Parent and each Borrower will, and will cause each other Credit Party to,
undertake reasonable environmental audits and tests upon reasonable request by
the Administrative Agent no more than once per year in the absence of any Event
of Default (or as otherwise required to be obtained by the Administrative Agent
or the Lenders by any Governmental Authority), in connection with any future
acquisitions of Oil and Gas Properties or other Properties.

(d) To the extent a Credit Party is not the operator of any Property, the Credit
Parties shall not be obligated to directly perform any undertakings contemplated
by the covenants and agreements contained in this Section 8.10 which are
performable only by such operators and are beyond the control of the Credit
Parties, but shall be obligated to seek to enforce such operators’ contractual
obligations to maintain, develop and operate the Properties subject to such
operating agreements, and Parent and the Borrowers shall, and shall cause the
other Credit Parties to, use reasonable efforts to cause the operator to comply
with this Section 8.10.

Section 8.11 Further Assurances.

(a) Parent and each Borrower at its expense will, and will cause each other
Credit Party to, promptly execute and deliver to the Administrative Agent all
such other documents, agreements and instruments reasonably requested by the
Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of Parent, any Borrower or any
Restricted Subsidiary, as the case may be, in the Loan Documents, including the
Notes, or to further evidence and more fully describe the Property intended as
security for the Indebtedness, or to correct any omissions in this Agreement or
the Security Instruments, or to state more fully the obligations secured
therein, or to perfect, protect or preserve any Liens created pursuant to this
Agreement or any of the Security Instruments or the priority thereof, or to make
any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

(b) Parent and the Borrowers hereby authorize the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Collateral without the signature of any
Credit Party where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

Section 8.12 Reserve Reports.

(a) On or before April 1st and October 1st of each year, commencing October 1,
2010, the Borrowers shall furnish to the Administrative Agent and the Lenders a
Reserve Report. The Reserve Report as of December 31st (to be furnished by
April 1st of the following year) of each year shall be prepared by (i) one or
more Approved Petroleum Engineers with respect to not less than eighty percent
(80%) of the Recognized Value of the Borrowers’ proved Oil and Gas Properties,
and (ii) the chief engineer of the Borrowers with respect to the remaining
twenty percent (20%) (or such lesser percentage as may not be covered pursuant
to clause (i) above) of the Recognized Value of the Borrowers’ proved Oil and
Gas Properties, and the June 30th Reserve Report (to be furnished by
October 1st) of each year shall be prepared by or under the supervision of the
chief engineer of the Borrowers. In each case, the chief engineer of the
Borrowers shall certify that such Reserve Report is based on information that
was prepared in good faith based upon assumptions believed to be reasonable at
the time and to have been prepared in accordance with the procedures used in the
immediately preceding Reserve Report.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

80



--------------------------------------------------------------------------------

(b) In the event of an Interim Redetermination or an Optional Swap Unwind
Redetermination, the Borrowers shall furnish to the Administrative Agent and the
Lenders a Reserve Report prepared by or under the supervision of the chief
engineer of the Borrowers who shall certify such Reserve Report to be based on
information that was prepared in good faith based upon assumptions believed to
be reasonable at the time and to have been prepared in accordance with the
procedures used in the immediately preceding Reserve Report except that the
Properties covered by such report may, in the discretion of the Borrowers, be
limited to the proved Oil and Gas Properties acquired since the last
redetermination of the Borrowing Base (provided, that, in connection with any
Interim Redetermination requested by the Administrative Agent pursuant to
Section 2.07(b)(ii) (or any Optional Swap Unwind Redetermination requested by
the Administrative Agent pursuant to Section 2.07(b)(iv), the Reserve Report
shall cover such additional Oil and Gas Properties of the Borrowers as the
Required Lenders may reasonably request). For any Interim Redetermination
requested by the Administrative Agent or the Borrowers pursuant to
Section 2.07(b)(ii) or Section 2.07(b)(iii) or for any Optional Swap Unwind
Redetermination requested by the Administrative Agent pursuant to
Section 2.07(b)(iv), the Borrowers shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than forty-five (45) days following the receipt of such request.
Each Reserve Report prepared by the chief engineer of the Borrowers and
delivered to the Administrative Agent hereunder shall be accompanied by a
reconciliation to the most recently delivered Reserve Report prepared by one or
more Approved Petroleum Engineers.

(c) With the delivery of each Reserve Report, the Borrowers shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer of
Borrower Representative certifying that to his knowledge, after reasonable
investigation, in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
based on information that was prepared in good faith based upon assumptions
believed to be reasonable at the time, (ii) the Credit Parties own good and
defensible title to the proved Oil and Gas Properties evaluated in such Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 9.03, (iii) except as set forth on an exhibit to the certificate, on a
net basis there are no gas imbalances, take or pay or other prepayments in
excess of the volume specified in Section 7.18 with respect to its Oil and Gas
Properties evaluated in such Reserve Report which would require any Credit Party
to deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their proved Oil and Gas Properties have been sold since
the date of the last Borrowing Base determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its proved Oil
and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrowers could reasonably be
expected to have been obligated to list on Schedule 7.19 had such agreement been
in effect on the date hereof and (vi) attached thereto is a schedule of the
proved Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the Borrowing Base that
the value of such Mortgaged Properties represent.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

81



--------------------------------------------------------------------------------

Section 8.13 Title Information.

(a) As of the Effective Date, the Administrative Agent or its counsel shall have
received satisfactory title information on at least 80% of the total Recognized
Value of the proved Oil and Gas Properties evaluated in the Initial Reserve
Report. Additionally, on or before the delivery to the Administrative Agent and
the Lenders of each Reserve Report required by Section 8.12(a), the Borrowers
will deliver title information in form and substance acceptable to the
Administrative Agent covering enough of the proved Oil and Gas Properties
evaluated by such Reserve Report that were not included in the immediately
preceding Reserve Report, so that the Administrative Agent shall have received
together with title information previously delivered, satisfactory title
information on at least 80% of the total Recognized Value of the proved Oil and
Gas Properties evaluated by such Reserve Report.

(b) If the Borrowers have provided title information for additional Properties
under Section 8.13(a), the Borrowers shall, within 90 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Excepted Liens (other
than Excepted Liens described in clauses (e), (g) and (h) of such definition)
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Administrative Agent so that they shall have
received, together with title information previously delivered, satisfactory
title information on at least 80% of the total Recognized Value of the proved
Oil and Gas Properties evaluated by such Reserve Report.

(c) If the Borrowers are unable to cure any title defect requested to be cured
within the 90-day period or the Borrowers do not comply with the requirements to
provide acceptable title information covering 80% of the total Recognized Value
of the proved Oil and Gas Properties evaluated in the most recent Reserve
Report, such default shall not be a Default, but instead the Administrative
Agent and/or the Required Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by any Agent or the Lenders. To the extent that the Administrative
Agent or the Required Lenders are not satisfied with title to any Collateral
after the 90-day period has elapsed, such unacceptable Collateral shall not
count towards the 80% requirement, and the Administrative Agent may send a
notice to the Borrowers (or Borrower Representative) and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrowers to be in compliance with the
requirement to provide acceptable title information on 80% of the total
Recognized Value of the proved Oil and Gas Properties. This new Borrowing Base
shall become effective immediately after receipt of such notice.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

82



--------------------------------------------------------------------------------

Section 8.14 Collateral; Additional Collateral; Guarantees; Additional
Subsidiaries.

(a) Subject to the provisions of Section 8.14(b), the Indebtedness shall, at all
times, be secured by first and prior Liens (subject only to Excepted Liens)
covering and encumbering (i) not less than 80% of the total Recognized Value of
the proved Oil and Gas Properties evaluated in the most recently completed
Reserve Report (including the Initial Reserve Report), and (ii) all of the
issued and outstanding Equity Interests owned by Parent, each Borrower and each
Subsidiary of each Borrower and each Subsidiary, as applicable.

(b) On the Effective Date, the Borrowers shall deliver to the Administrative
Agent for the ratable benefit of each Secured Party, Mortgages and amendments to
mortgages, each in form and substance acceptable to the Administrative Agent and
duly executed by the Borrowers, as applicable, together with (i) such other
assignments, conveyances, amendments, agreements and other writings (each duly
authorized and executed) as the Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect first and prior Liens (subject only
to Excepted Liens of the type described in clauses (a) to (d), (f) and (i) of
the definition thereof, but subject to the provisos at the end of such
definition) on at least 80% of the total Recognized Value of the proved Oil and
Gas Properties evaluated in the Initial Reserve Report; and (ii) such opinions
of counsel as the Administrative Agent shall deem necessary or appropriate with
respect to the form, sufficiency and other matters regarding such Mortgages and
amendments to mortgages as the Administrative Agent shall reasonably request.
Further, in connection with each redetermination of the Borrowing Base, the
Borrowers shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 80% of the total Recognized Value of the
proved Oil and Gas Properties evaluated in the most recently completed Reserve
Report after giving effect to exploration and production activities,
acquisitions, dispositions and production. In the event that the Mortgaged
Properties do not represent at least 80% of such total Recognized Value, then
Parent and the Borrowers shall, and shall cause the other Credit Parties to,
grant to the Administrative Agent as security for the Indebtedness a
first-priority Lien interest (subject only to Excepted Liens of the type
described in clauses (a) to (d), (f) and (i) of the definition thereof, but
subject to the provisos at the end of such definition) on additional proved Oil
and Gas Properties not already subject to a Lien of the Security Instruments
such that after giving effect thereto, the Mortgaged Properties will represent
at least 80% of such total Recognized Value. All such Liens will be created and
perfected by and in accordance with the provisions of mortgages, deeds of trust,
security agreements and financing statements or other Security Instruments, all
in form and substance satisfactory to the Administrative Agent and in sufficient
executed (and acknowledged where necessary or appropriate) counterparts for
recording purposes.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

83



--------------------------------------------------------------------------------

(c) The Indebtedness shall be fully guaranteed by Parent pursuant to the
Guaranty Agreement, and Parent and the Borrowers shall cause any Restricted
Subsidiary hereafter created or acquired (to the extent permitted hereunder) to
become a Borrower hereunder by executing and delivering to Administrative Agent
a Joinder Agreement. In connection with the foregoing, Parent and the Borrowers
shall, or shall cause such hereafter created or acquired Restricted Subsidiary
to, (i) execute and deliver a Joinder Agreement executed by such hereafter
created or acquired Restricted Subsidiary, (ii) pledge all of the Equity
Interests of such hereafter created or acquired Restricted Subsidiary
(including, without limitation, delivery of original stock certificates or other
certificates evidencing the Equity Interests of such hereafter created or
acquired Restricted Subsidiary, together with an appropriate undated stock
powers for each certificate duly executed in blank by the registered owner
thereof) and (iii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent, including, documentation or other evidence reasonably
requested by the Administrative Agent to comply with the Administrative Agent’s
and the other Secured Parties’ “know your customer” and anti-money laundering
rules and regulations. Parent and Borrowers shall cause any Person (other than
any Credit Party or any Restricted Subsidiary hereafter created or acquired)
that guarantees the obligations with respect to Permitted Bond Debt to execute
and deliver to the Administrative Agent a Guaranty Agreement.

(d) Unless designated as an Unrestricted Subsidiary in accordance with this
paragraph, any Person that becomes a Subsidiary of Parent or any of its
Restricted Subsidiaries shall be classified as a Restricted Subsidiary. Parent
or the Borrowers may designate by written notification thereof to the
Administrative Agent, any newly created or newly acquired Subsidiary, as an
Unrestricted Subsidiary at the time such Subsidiary is created or acquired if
(i) prior, and after giving effect, to such designation, no Default exists and
total Credit Exposures of all of the Lenders do exceed the Borrowing Base and
(ii) such designation is deemed to be an Investment in an Unrestricted
Subsidiary in an amount equal to the fair market value as of the date of such
designation of the applicable Credit Party’s direct and indirect ownership
interest in such Subsidiary and such Investment would be permitted to be made at
the time of such designation under Section 9.05. No Restricted Subsidiary may be
redesignated as an Unrestricted Subsidiary.

(e) If Parent or the Borrowers desire to designate any Unrestricted Subsidiary
to be a Subsidiary after the date hereof, Parent and the Borrowers shall cause
such Person to comply with Section 8.14(c), at which time such Subsidiary shall
cease to be an “Unrestricted Subsidiary” and shall become a “Subsidiary” for
purposes of this Agreement and the other Loan Documents without any amendment,
modification or other supplement to any of the foregoing.

Section 8.15 ERISA Compliance. Except as could not reasonably be expected to
result in liability to Parent, the Borrowers and their Subsidiaries of more than
$5,000,000 individually or in the aggregate (after taking into account the
application of proceeds from insurance coverage), Parent and the Borrowers will
promptly furnish and will cause the other Credit Parties and any ERISA Affiliate
to promptly furnish to the Administrative Agent (i) promptly after the filing
thereof with the United States Secretary of Labor, the Internal Revenue Service
or the PBGC, copies of each annual and other report with respect to each Plan or
any trust created thereunder, (ii) promptly upon becoming aware of the
occurrence of any ERISA Event or of any “prohibited transaction,” as described
in section 406 of ERISA or in section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer, the Subsidiary or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action Parent, the
Borrowers, the other Credit Party or the ERISA Affiliate is taking or proposes
to take with respect thereto, and, when known, any action taken or proposed by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, and (iii) promptly upon receipt thereof, copies of any notice of the
PBGC’s intention to terminate or to have a trustee appointed to administer any
Plan. With respect to each Plan (other than a Multiemployer Plan) except as
could not reasonably be expected to result in liability to Parent, the Borrowers
and the other Credit Parties of more than $5,000,000 individually or in the
aggregate (after taking into account the application of proceeds from insurance
coverage), Parent and each Borrower will, and will cause each other Credit Party
and ERISA Affiliate to, (A) satisfy in full and in a timely manner, without
incurring any late payment or underpayment charge or penalty and without giving
rise to any lien, all of the contribution and funding requirements of section
412 of the Code (determined without regard to subsections (d), (e), (f) and
(k) thereof) and of section 302 of ERISA (determined without regard to sections
303, 304 and 306 of ERISA), and (B) pay, or cause to be paid, to the PBGC in a
timely manner, without incurring any late payment or underpayment charge or
penalty, all premiums required pursuant to sections 4006 and 4007 of ERISA.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

84



--------------------------------------------------------------------------------

Section 8.16 Commodity Price Risk Management Policy. The Credit Parties shall
maintain a commodity price risk management policy, which policy shall be
reasonably acceptable to the Administrative Agent.

Section 8.17 Unrestricted Subsidiaries. The Credit Parties:

(a) will cause the management, business and affairs of each of the Borrowers and
their Restricted Subsidiaries to be conducted in such a manner (including,
without limitation, by keeping separate books of account, furnishing separate
financial statements of Unrestricted Subsidiaries to creditors and potential
creditors thereof (to the extent required hereunder) and by not permitting
Properties of the Credit Parties to be commingled) so that each Unrestricted
Subsidiary that is a corporation will be treated as a corporate entity separate
and distinct from the Credit Parties.

(b) will not permit any Unrestricted Subsidiary to hold any Equity Interest in,
or any Debt of, any Borrower or any Restricted Subsidiary.

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, Parent and the Borrowers jointly and severally covenant and agree
with the Lenders that:

Section 9.01 Financial Covenants.

(a) Current Ratio. Commencing with the fiscal quarter ending June 30, 2010,
Parent will not permit, as of the last day of any fiscal quarter, the Current
Ratio to be less than 1.0 to 1.0.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

85



--------------------------------------------------------------------------------

(b) Consolidated Total Debt to Consolidated EBITDAX. Commencing with the fiscal
quarter ending June 30, 2010, Parent will not permit, as of the last day of any
fiscal quarter, to the extent any Borrowings are outstanding on such day, the
ratio of Consolidated Total Debt (on such date) to Consolidated EBITDAX (for
each Rolling Period ending on such date) or Annualized Consolidated EBITDAX for
such Rolling Period in the case of Rolling Periods ending on or prior to
December 31, 2010 to be greater than (i) 4.50 to 1.0 for the Rolling Periods
ending on June 30, 2010, September 30, 2010, and December 31, 2010 (ii) 4.25 to
1.0 for the Rolling Periods ending on March 31, 2011, June 30, 2011 and
September 30, 2011 and (iii) 4.00 to 1.0 for the Rolling Period ending on
December 31, 2011 and for each Rolling Period thereafter.

(c) Consolidated Net Debt to Consolidated EBITDAX. Commencing with the fiscal
quarter ending June 30, 2010, Parent will not permit, as of the last day of any
fiscal quarter, to the extent no Borrowings are outstanding on such day, the
ratio of Consolidated Net Debt (on such date) to Consolidated EBITDAX (for each
Rolling Period ending on such date) or Annualized Consolidated EBITDAX for such
Rolling Period in the case of Rolling Periods ending on or prior to December 31,
2010 to be greater than (i) 4.50 to 1.0 for the Rolling Periods ending on
June 30, 2010, September 30, 2010, and December 31, 2010 (ii) 4.25 to 1.0 for
the Rolling Periods ending on March 31, 2011, June 30, 2011 and September 30,
2011 and (iii) 4.00 to 1.0 for the Rolling Period ending on December 31, 2011
and for each Rolling Period thereafter.

Section 9.02 Debt. Parent and the Borrowers will not, and will not permit any
other Credit Party to, incur, create, assume or suffer to exist any Debt,
except:

(a) the Notes and the other Indebtedness.

(b) Debt of the Credit Parties that is both (i) existing on the date hereof that
is reflected in the Financial Statements and (ii) not of a type permitted under
clauses (a) through (l) of this Section; provided that the principal amount of
such Debt may not be increased.

(c) accounts payable and accrued expenses, liabilities or other obligations to
pay the deferred purchase price of Property or services, from time to time
incurred in the ordinary course of business, of which no more than $5,000,000
(in the aggregate) are greater than ninety (90) days past the date of invoice or
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP.

(d) Debt associated with worker’s compensation claims, performance, bid, surety
or similar bonds or surety obligations required by Governmental Requirements or
third parties in connection with the operation of the Oil and Gas Properties.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

86



--------------------------------------------------------------------------------

(e) intercompany Debt between any Borrower and any other Borrower so long as the
Equity Interests of each such Borrower have been pledged pursuant to a Pledge
Agreement; provided that such Debt is not held, assigned, transferred,
negotiated or pledged to any Person other than a Borrower for which the Equity
Interests of such Borrower have been pledged pursuant to a Pledge Agreement,
and, provided further, that any such Debt owed by a Borrower shall be
subordinated to the Indebtedness (and each Borrower hereby agrees that if an
Event of Default shall have occurred and be continuing, such Borrower will not
permit any other Borrower to repay and such Borrower will not accept payment
from any other Borrower of, such indebtedness permitted under this clause (d) or
any part thereof without the prior written consent of Lenders).

(f) endorsements of negotiable instruments for collection in the ordinary course
of business.

(g) Permitted 2005 Bond Debt and Permitted 2007 Bond Debt, in each case, issued
on or prior to January 18, 2007 and guarantee obligations of any Credit Party in
respect thereof; provided, that such guarantee obligations are on terms and
conditions satisfactory to the Administrative Agent in its sole discretion.

(h) Additional Permitted Debt and guarantee obligations of any Credit Party in
respect thereof; provided, that (i) such guarantee obligations are on terms and
conditions satisfactory to the Administrative Agent in its sole discretion,
(ii) the aggregate principal amount of Additional Permitted Debt incurred during
the term of this Agreement shall not exceed $300,000,000 and (iii) upon the
issuance or incurrence of any Additional Permitted Debt, after giving effect to
any Automatic Debt Issuance Redetermination required under Section 2.07(d) and
any mandatory prepayment required under Section 3.04(c)(iii), the total Credit
Exposures of all of the Lenders does not exceed the Borrowing Base.

(i) Taxes, assessments or other governmental charges which are not yet due or
are being contested in good faith in accordance with Section 8.04(a).

(j) Debt (other than in connection with a loan or lending transaction) incurred
in the ordinary course of business for drilling, completing, leasing and
reworking oil, gas and CO2 wells or the treatment, distribution, transportation
or sale of production therefrom; provided, however, such Debt shall not be
deemed to refer to or include any long term debt.

(k) Debt of Real Estate obtained for purposes of (i) building expansion and the
refinancing of existing Debt related to real estate at 701 Cedar Lake Blvd.,
Oklahoma City, Oklahoma, and (ii) acquisitions of property for field offices,
limited to no more than $17,250,000, in the aggregate, secured by real estate
(and specifically no Oil and Gas Properties or other Collateral of the Lenders
or Administrative Agent shall be provided by any Credit Party to secure such
Debt of Real Estate), and guarantee obligations (on terms and conditions
satisfactory to the Administrative Agent in its sole discretion) of any Credit
Party in respect thereof; provided, however, such Debt is subject to
Administrative Agent’s prior written approval of the terms and conditions of any
lease of such real estate and the final terms and conditions of the commitment
of the lender involved in the acquisition and/or expansion of such real estate.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

87



--------------------------------------------------------------------------------

(l) Indebtedness which represents an extension, refinancing, or renewal of any
of the foregoing; provided that, (i) the principal amount of such Debt is not
increased (other than by the costs, fees, and expenses and by accrued and unpaid
interest paid in connection with any such extension, refinancing or renewal),
(ii) the interest rate of such Debt is not increased (except that extensions,
refinancings or renewals of Permitted 2005 Bond Debt and/or Permitted 2007 Bond
Debt, in each case, issued on or prior to January 18, 2007 may increase the
interest rate applicable to such Permitted Bond Debt on the date hereof by no
more than three percent (3%) per annum), (iii) any Liens securing such Debt are
not extended to any additional property of any Credit Party, (iv) no Credit
Party that is not originally obligated with respect to repayment of such Debt is
required to become obligated with respect thereto, (v) such extension,
refinancing or renewal does not result in a shortening of the average weighted
maturity of the Debt so extended, refinanced or renewed (and, with respect to
Permitted Bond Debt, such extension, refinancing or renewal does not result in
any principal amount owing in respect of Permitted Bond Debt becoming due
earlier than the date that is 180 days following the Maturity Date), (vi) the
terms of any such extension, refinancing, or renewal are not materially less
favorable to the obligor thereunder, taken as a whole, than the original terms
of such Debt and (vii) if the Debt that is refinanced, renewed, or extended was
subordinated in right of payment to the Indebtedness, then the terms and
conditions of the refinancing, renewal, or extension Debt must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Debt.

(m) liabilities on any Swap Agreement permitted hereunder, including those
resulting from the requirements of, or compliance with, ASC Topic 815 and ASC
Topic 410.

(n) other Debt including, without limitation, Equipment and Fixture Financing
Debt not to exceed $40,000,000 in the aggregate at any one time outstanding.

Section 9.03 Liens. Parent and the Borrowers will not, and will not permit any
other Credit Party to, create, incur, assume or permit to exist any Lien on any
of its Properties (now owned or hereafter acquired), except:

(a) Liens securing any Indebtedness.

(b) Excepted Liens.

(c) Liens on real estate (but specifically no Oil and Gas Properties or other
Collateral of the Lenders or the Administrative Agent) securing the Debt
described in Section 9.02(k).

(d) Liens (i) on Property other than Oil and Gas Properties and other Collateral
not otherwise permitted by the foregoing clauses of this Section 9.03 and
(ii) on fixed or capital assets or motor vehicles acquired, constructed or
improved by any Credit Party so long as (A) such security interests secure
Equipment and Fixture Financing Debt, (B) the Debt secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets or motor vehicles and (C) such security interests shall not apply
to any other property or assets of such Credit Party or any other Credit Party;
provided that the aggregate principal or face amount of all Debt secured under
this Section 9.03(d) shall not exceed $30,000,000.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

88



--------------------------------------------------------------------------------

Section 9.04 Restricted Payments. Parent and the Borrowers will not, and will
not permit any other Credit Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, return any capital to its
stockholders, make any prepayment of Debt described in clause (a) of the
definition of “Debt” (other than permitted prepayments of Loans outstanding
under this Agreement), or make any distribution of its Property to its Equity
Interest holders, except, provided (i) no Default or Event of Default exists or
would exist after giving effect to such distribution, prepayment or repurchase
and (ii) total Credit Exposures of all of the Lenders do not exceed the
Borrowing Base on the date any such distribution is declared or paid or
prepayment or repurchase is made, (a) Restricted Subsidiaries may declare and
pay dividends ratably with respect to their Equity Interests, (b) the Borrowers
may make prepayments of Debt for borrowed money in an aggregate principal amount
not to exceed $10,000,000 during any calendar year, (c) Parent may declare and
pay dividends with respect to its common stock payable solely in additional
shares of its common stock, and (d) so long as, after giving effect to such
repurchase, the amount by which the total Commitments of all of the Lenders
exceeds the total Credit Exposures of all of the Lenders is not less than
twenty-five percent (25%) of the Borrowing Base then in effect, Parent may
repurchase Equity Interests issued by it to any CCMP Party as part of the
Private Placement in an aggregate principal amount not to exceed $10,000,000
during the term of this Agreement.

Section 9.05 Investments, Loans and Advances. Parent and the Borrowers will not,
and will not permit any other Credit Party to, make or permit to remain
outstanding any Investments in or to any Person, except that the foregoing
restriction shall not apply to:

(a) Investments made on or prior to the Effective Date which are disclosed to
the Lenders in Schedule 9.05 or reflected in the Financial Statements; provided
that no Credit Party may make any capital contributions or other additional
investments or other payments to or in or for the benefit of any of such
Investments pursuant to this clause (a).

(b) accounts receivable arising in the ordinary course of business.

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.

(d) commercial paper maturing within one year from the date of creation thereof
rated in the highest grade by S&P or Moody’s.

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, (i) any Lender or (ii) any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

89



--------------------------------------------------------------------------------

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e).

(g) Investments made by any Borrower in or to any other Borrower so long as the
Equity Interests of such other Borrower have been pledged pursuant to a Pledge
Agreement.

(h) subject to the limits in Section 9.06, Investments in direct ownership
interests by the Borrowers in additional Oil and Gas Properties, gas gathering,
processing and transportation systems and all other assets contemplated by the
permitted business of the Borrowers, including, without limitation, the
ownership, development and transportation of CO 2 supplies, located within the
geographic boundaries of the United States of America including the outer
continental shelf thereof.

(i) entry by the Borrowers into operating agreements, working interests, royalty
interests, mineral leases, processing agreements, farm-out agreements, contracts
for the sale, transportation or exchange of oil, natural gas and CO2,
unitization agreements, pooling arrangements, area of mutual interest
agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests or arrangements, and Investments
and expenditures of the Borrowers in connection therewith or pursuant thereto,
in each case made or entered into in the ordinary course of the oil and gas
business, excluding, however, Investments in other Persons; provided, however,
that none of the foregoing shall involve the incurrence of any Debt not
permitted by Section 9.02.

(j) repurchase agreements of (i) any Lender or (ii) a commercial bank in the
United States and Canada if the commercial paper of such bank or of the bank
holding company of which such bank is a wholly owned subsidiary is rated in the
highest rating categories of S&P, Moody’s, or any other rating agency
satisfactory to the Majority Lenders, that are fully secured by securities
described in Section 9.05(c).

(k) Investments, limited to an amount not in excess of $4,500,000 (which is in
addition to the amount permitted by Section 9.02(k) borrowed for construction)
to expand the current office building located in Oklahoma City, Oklahoma for use
by the Borrowers; provided, however, such Investment is subject to the
Administrative Agent’s prior written approval of the terms and conditions of a
lease of such real estate and the final terms and conditions of the commitment
of the lender involved in the acquisition and/or expansion of such real estate.

(l) Investments arising from the endorsement of financial instruments in the
ordinary course of business.

(m) Investments made after the date hereof, not to exceed $5,000,000 (valued at
cost at the time such Investment is made, without giving effect to any
write-downs, write-offs or appreciation with respect to such Investments) in the
aggregate, made by Chaparral in Chaparral Biofuels to enable Chaparral Biofuels
to make Investments in Oklahoma Ethanol.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

90



--------------------------------------------------------------------------------

(n) Investments consisting of guarantees of Permitted Bond Debt (or any Debt
which represents an extension, refinancing or renewal of such Permitted Bond
Debt which is permitted under this Agreement) by any Credit Party.

(o) other Investments, loans or advances not to exceed $30,000,000 (valued at
cost at the time such Investment is made, without giving effect to any
write-downs, write-offs or appreciation with respect to such Investments) in the
aggregate at any time.

Section 9.06 Nature of Business. Parent and the Borrowers will not, and will not
permit any other Credit Party to, allow any material change to be made in the
character of its business as carried on as of the date hereof and no hereafter
created or acquired Restricted Subsidiary which becomes a Borrower hereunder
pursuant to Section 8.14(c) shall engage in any business that is not reasonably
related to the character of the Credit Parties’ business on the date hereof as
an oil and gas exploration and production company.

Section 9.07 Limitation on Operating Leases. Parent and the Borrowers will not,
and will not permit any other Credit Party to, create, incur, assume or suffer
to exist any obligation for the payment of rent or hire of Property of any kind
whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements which would cause the
aggregate amount of all payments made by the Credit Parties pursuant to all such
leases or lease agreements, including, without limitation, any residual payments
at the end of any lease, to exceed $15,000,000 in the aggregate during any
fiscal year; provided, however, that, the foregoing restriction shall not apply
to oil, gas and mineral leases, CO2 leases or supply agreements, or permits or
similar agreements entered into in the ordinary course of business or orders of
any Governmental Authority adjudicating the rights or pooling the interests of
the owners of oil and gas properties or lease agreements in effect as of the
date hereof.

Section 9.08 Proceeds of Notes/Loans. Parent and the Borrowers will not permit
the Loans or the proceeds of the Notes to be used for any purpose other than
those permitted by Section 7.21. Neither Parent, any Borrower nor any Person
acting on behalf of Parent or any Borrower has taken or will take any action
which might cause any of the Loan Documents to violate Regulations T, U or X or
any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereafter be in effect. If requested by the
Administrative Agent, Parent and the Borrowers will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.

Section 9.09 ERISA Compliance. Except as could not reasonably be expected to
result in liability to any Credit Party of more than $5,000,000 individually or
in the aggregate, Parent and the Borrowers will not, and will not permit any
other Credit Party to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, any transaction in
connection with which any Credit Party or any ERISA Affiliate could be subjected
to either a civil penalty assessed pursuant to subsections (c), (i) or (l) of
section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code,
if either of which would have a Material Adverse Effect.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

91



--------------------------------------------------------------------------------

(b) terminate, or permit any ERISA Affiliate to terminate, any Plan in a manner,
or take any other action with respect to any Plan, which could reasonably be
expected to result in any liability of any Credit Party or any ERISA Affiliate
to the PBGC.

(c) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all amounts which, under the provisions of any Plan, agreement
relating thereto or applicable law, any Credit Party or any ERISA Affiliate is
required to pay as contributions thereto if such failure could reasonably be
expected to have a Material Adverse Effect.

(d) permit to exist, or allow any ERISA Affiliate to permit to exist, any
accumulated funding deficiency within the meaning of section 302 of ERISA or
section 412 of the Code, whether or not waived, with respect to any Plan which
exceeds $1,000,000.

(e) permit, or allow any ERISA Affiliate to permit, the actuarial present value
of the benefit liabilities under any Plan maintained by any Credit Party or any
ERISA Affiliate which is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities. The term
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA.

(f) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

(g) acquire, or permit any ERISA Affiliate to acquire, an interest in any Person
that causes such Person to become an ERISA Affiliate with respect to a Credit
Party or with respect to any ERISA Affiliate of any Credit Party if such Person
sponsors, maintains or contributes to, or at any time in the six-year period
preceding such acquisition has sponsored, maintained, or contributed to, (i) any
Multiemployer Plan, or (ii) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities by any amount in excess of $1,000,000.

(h) incur, or permit any ERISA Affiliate to incur, a liability to or on account
of a Plan under sections 515, 4062, 4063, 4064, 4201 or 4204 of ERISA.

(i) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to, any
employee welfare benefit plan, as defined in section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability.

(j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in a
material increase in current liability such that a Borrower, a Subsidiary or any
ERISA Affiliate is required to provide security to such Plan under
section 401(a)(29) of the Code.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

92



--------------------------------------------------------------------------------

Section 9.10 Sale or Discount of Receivables. Neither Parent, any Borrower nor
any other Credit Party will discount or sell (with or without recourse) to any
other Person that is not a Credit Party any of its notes receivable or accounts
receivable, except for receivables obtained by any Credit Party out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts or the entering into of a
contingency fee arrangement with any Person relating to the collection of
accounts receivable arising in the ordinary course of business in connection
with the compromise or collection thereof and not in connection with any
financing transaction.

Section 9.11 Mergers, Etc. Neither Parent, any Borrower nor any other Credit
Party will merge into or with or consolidate with any other Person, or sell,
lease or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its Property to any other Person (any
such transaction, a “consolidation”); provided that any Borrower may participate
in a consolidation with any other Borrower; provided further that any Restricted
Subsidiary may participate in a consolidation with a Borrower (provided that a
Borrower shall be the continuing or surviving Person) or any other Restricted
Subsidiary that is a Domestic Subsidiary (provided that if one of such parties
to the consolidation is a Foreign Subsidiary, such Domestic Subsidiary shall be
the continuing or surviving Person) and if one of such Restricted Subsidiaries
is a Wholly-Owned Subsidiary, then the continuing or surviving Person shall be a
Wholly-Owned Subsidiary; provided further that, so long as no Default or Event
of Default then exists or would otherwise result therefrom, any Borrower may
merge with another Person if such Borrower is the continuing or surviving Person
in such merger; provided further that, so long as no Default or Event of Default
then exists or would otherwise result therefrom, Parent may merge with another
Person if Parent is the continuing or surviving Person in such merger. For the
purposes of this Section, a Person shall be deemed to be the continuing or
surviving Person following a merger or consolidation only if (a) such Person is
designated as the continuing or surviving Person on any applicable certificates
evidencing such consolidation or merger that are filed with any Governmental
Authority and (b) such Person is considered to be the continuing or surviving
Person for all other purposes including, without limitation, for purposes of
GAAP.

Section 9.12 Sale of Oil and Gas Properties; Termination of Swap Agreements.
Parent and the Borrowers will not, and will not permit any other Credit Party
to, sell, assign, farm-out, convey or otherwise dispose of or transfer any Oil
and Gas Property (or Equity Interests in any Person owning Oil and Gas
Properties) or to terminate any Swap Agreement in respect of commodities
(including, as applicable, any trade confirmations made pursuant thereto) except
for (a) the sale, lease, transfer or other disposition of any Oil and Gas
Properties from one Borrower to another Borrower; provided that all documents
required under Section 8.14 in connection with such transfer are delivered to
the Administrative Agent on the date of such transfer; (b) the sale of
Hydrocarbons and other Property in the ordinary course of business;
(c) farmouts, sales or other dispositions of undeveloped acreage and assignments
in connection with such transactions; (d) the sale or transfer of equipment in
the ordinary course of business or that is no longer necessary for the business
of such Credit Party or is replaced by equipment of at least comparable value
and use; and (e) provided no Default or Event of Default exists, and provided
further the total Credit Exposures of all of the Lenders does not exceed the
Borrowing Base at the time of such sale or disposition of any Oil and Gas
Property or the termination of any Swap Agreement in respect of commodities
(including, as applicable, any trade confirmations made pursuant thereto), the
sale or other disposition of any Oil and Gas Property or the termination of any
Swap Agreements in respect of commodities (including, as applicable, any trade
confirmations made pursuant thereto); provided that (i) the aggregate value
(which, for purposes hereof, shall mean the value the Administrative Agent
attributes to such Oil and Gas Property or Swap Agreement (including, as
applicable, any trade confirmations made pursuant thereto) for purposes of the
most recent redetermination of the Borrowing Base) of such Properties sold or
disposed of pursuant to this clause (e) in any period between Scheduled
Redeterminations shall not exceed five percent (5%) of the Borrowing Base then
in effect and (ii) upon any termination of any Swap Agreement (including, as
applicable, any trade confirmations made pursuant thereto), Administrative Agent
may, by notifying the Borrowers (or the Borrower Representative thereof), elect
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations and any such redetermination shall not be considered an Interim
Redetermination.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

93



--------------------------------------------------------------------------------

Section 9.13 Environmental Matters. Parent and the Borrowers will not, and will
not permit any other Credit Party to, cause or permit any of its Property to be
in violation of, or do anything or permit anything to be done which will subject
any such Property to any Remedial Work under any applicable Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to have a
Material Adverse Effect.

Section 9.14 Transactions with Affiliates. Parent and the Borrowers will not,
and will not permit any other Credit Party to, enter into any transaction,
including, without limitation, any purchase, sale, lease or exchange of Property
or the rendering of any service, with any Affiliate (other than another Credit
Party) unless such transactions are otherwise permitted under this Agreement and
are upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person not an Affiliate.

Section 9.15 Subsidiaries. Parent and the Borrowers will not, and will not
permit any other Credit Party to, create or acquire any Subsidiary unless the
Borrowers (or Borrower Representative) give prior written notice to the
Administrative Agent of such creation or acquisition and the Credit Parties
comply with Section 8.14(c) or Section 8.14(d), as applicable. Parent and the
Borrowers will not, and will not permit any other Credit Party to, sell, assign
or otherwise dispose of any Equity Interests in any Restricted Subsidiary.
Neither Parent, any Borrower nor any other Credit Party shall have any Foreign
Subsidiaries.

Section 9.16 Indebtedness and Preferred Stock. Parent and the Borrowers will
not, and will not permit any other Credit Party to, (a) issue preferred stock or
create, incur or assume any Debt, except for Debt permitted under Section 9.02,
or (b) without limiting the foregoing, incur or assume any contractual liability
or obligation for, or with respect to, any Debt of any Unrestricted Subsidiary.

Section 9.17 Negative Pledge Agreements; Dividend Restrictions. Parent and the
Borrowers will not, and will not permit any other Credit Party to, create,
incur, assume or suffer to exist any contract, agreement or understanding which
in any way prohibits or restricts the granting, conveying, creation or
imposition of any Lien on any of its Property in favor of the Administrative
Agent and the Lenders or restricts any Restricted Subsidiary from paying
dividends or making distributions to any Borrower or any Guarantor, or which
requires the consent of or notice to other Persons in connection therewith;
provided, however, that the preceding restrictions will not apply to
encumbrances or restrictions otherwise permitted or arising under or by reason
of (a) the provisions in this Agreement or the Security Instruments, (b) any
leases or licenses or similar contracts as they affect any Property or Lien
subject to a lease or license, or (c) any restriction with respect to a
Restricted Subsidiary imposed pursuant to an agreement entered into for the
direct or indirect sale or disposition of all or substantially all the equity or
Property of such Restricted Subsidiary (or the Property that is subject to such
restriction) pending the closing of such sale or disposition.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

94



--------------------------------------------------------------------------------

Section 9.18 Swap Agreements. Parent and the Borrowers will not, and will not
permit any other Credit Party to, enter into any Swap Agreements with any Person
other than (a) Swap Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) which shall not, in any case, have a tenor of greater than
five and one-half (5.5) years and the notional volumes for which (when
aggregated with other commodity Swap Agreements then in effect other than basis
differential swaps on volumes already hedged pursuant to other Swap Agreements)
do not exceed, as of the date such Swap Agreement is executed (1) 85% of the
reasonably anticipated projected production from proved, developed, producing
Oil and Gas Properties (as set forth in the most recent Reserve Report delivered
to the Administrative Agent hereunder, as such report may be supplemented from
time to time by the Credit Parties delivering to the Administrative Agent
updated well projections and other information reflecting the drilling activity,
acquisitions and other results of operations since the effective date of such
Reserve Report) for each month during the initial three (3) year period during
which such Swap Agreement is in effect for each of crude oil and natural gas,
calculated separately, and (2) 80% of the reasonably anticipated projected
production from proved, developed, producing Oil and Gas Properties (as set
forth in the most recent Reserve Report delivered to the Administrative Agent
hereunder, as such report may be supplemented from time to time by the Credit
Parties delivering to the Administrative Agent updated well projections and
other information reflecting the drilling activity, acquisitions and other
results of operations since the effective date of such Reserve Report) for each
month during the remaining period during which such Swap Agreement is in effect
for each of crude oil and natural gas, calculated separately, and (b) Swap
Agreements in respect of interest rates with an Approved Counterparty, the
notional amounts of which (when aggregated with all other Swap Agreements of the
Credit Parties’ then in effect in respect of interest rates) do not exceed 100%
of the then outstanding principal amount of the Credit Parties’ Debt for
borrowed money, and which Swap Agreements shall not, in any case, have a tenor
of greater than five (5) years. In no event shall any Swap Agreement to which
any Credit Party is a party contain any requirement, agreement or covenant for
any Credit Party to post cash or other collateral or margin (including in the
form of a letter of credit) to secure their obligations under such Swap
Agreement or to cover market exposures. Further, Parent and the Borrowers will
not, and will not permit any other Credit Party to, terminate any Swap Agreement
in respect of commodities (including, as applicable, any trade confirmations
made pursuant thereto), now existing or hereafter arising, without the prior
written consent of the Required Lenders except to the extent such terminations
are permitted by Section 9.12.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

95



--------------------------------------------------------------------------------

Section 9.19 Permitted Bond Documents. Parent and the Borrowers will not, and
will not permit any other Credit Party to:

(a) amend, modify or waive any covenant in any of the Permitted Bond Documents
if the effect of such amendment, modification or waiver would be to make the
terms of any such Permitted Bond Document materially more onerous to any Credit
Party.

(b) amend, modify or waive any provision of any Permitted Bond Document if the
effect of such amendment, modification or waiver (i) subjects a Credit Party to
any additional material obligation, (ii) increases the principal of any
Permitted Bond Debt or increases the rate of interest on any note evidencing
(A) Permitted 2005 Bond Debt to a rate in excess of 8.5%, (B) Permitted 2007
Bond Debt to a rate in excess of 8.875%, or (C) Additional Permitted Debt to a
rate in excess of the rate in effect upon the issuance of such Additional
Permitted Debt, (iii) accelerates the date fixed for any payment of principal or
interest on any note evidencing any Permitted Bond Debt to a date sooner than
the date which is one year following the earlier of (A) the Maturity Date, and
(B) the date on which there are no Loans, LC Exposure or other obligations
hereunder outstanding and all of the Commitments are terminated, or (iv) would
change the percentage of holders of such notes evidencing any Permitted Bond
Debt required for any such amendment, modification or waiver from the percentage
required on the date of issuance of any such notes evidencing any Permitted Bond
Debt.

Section 9.20 Amendments to Organizational Documents. Parent and the Borrowers
will not, and will not permit any other Credit Party to, enter into or permit
any modification of, or waive any material right or obligation of any Person
under their respective certificate or articles of organization, certificate of
limited partnership, certificate or articles of incorporation, bylaws,
regulations, operating agreement, partnership agreement or other organizational
documents other than amendments, modifications and waivers which will not,
individually or in the aggregate, have a Material Adverse Effect.

Section 9.21 Change in Fiscal Periods. Parent shall not permit Parent’s fiscal
year to end on any date other than December 31.

Section 9.22 Limitation on Accounting Changes. Parent and the Borrowers will
not, and will not permit any other Credit Party to, cease to use the GAAP
accounting method for preparation of all financial statements required to be
delivered hereunder and for all financial calculations required hereunder.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a) the Borrowers (or, as applicable, any other Credit Party) shall fail to
(i) pay any principal of any Loan or any interest on any Loan or any
reimbursement obligation in respect of any LC Disbursement or any fee or any
other amount payable under any Loan Document, when and as the same shall become
due and payable, whether at the due date thereof or at a date fixed for
prepayment thereof, by acceleration or otherwise, or (ii) observe, perform or
otherwise comply with any covenant, condition or agreement contained in
Section 8.01(a) or Section 8.01(b), and, in each case, such failure shall
continue unremedied for a period of five (5) days.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

96



--------------------------------------------------------------------------------

(b) any representation or warranty made or deemed made by or on behalf of
Parent, any Borrower, or any other Credit Party in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect, in any material respect, when made or deemed made.

(c) Parent, any Borrower or any other Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 3.04(c)(ii),
Section 6.01, Section 8.01 (other than Section 8.01(a), Section 8.01(b) or
Section 8.01(e)), Section 8.02, Section 8.03, Section 8.07 or in Article IX.

(d) Parent, any Borrower, or any other Credit Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(c))
or any other Loan Document, and such failure shall continue unremedied for a
period of 30 days after notice thereof from the Administrative Agent to the
Borrowers (or Borrower Representative) (which notice will be given at the
request of any Lender).

(e) Parent, any Borrower, or any other Credit Party shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable.

(f) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require Parent, any Borrower, or any other Credit Party to
make an offer in respect thereof.

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Parent, any Borrower or any other Credit Party or its debts, or of a
Substantial Portion of its Property, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Parent, any Borrower or any other Credit
Party or for a Substantial Portion of its Property, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

97



--------------------------------------------------------------------------------

(h) Parent, any Borrower or any other Credit Party shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in Section 10.01(g), (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for Parent, any Borrower or any other Credit Party or for a
Substantial Portion of its Property, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing.

(i) Parent, any Borrower or any other Credit Party shall become unable, admit in
writing its inability, or fail generally to pay its debts as they become due.

(j) one or more final, non-appealable judgments for the payment of money in an
aggregate amount in excess of $5,000,000 (to the extent not covered by
independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) shall be rendered
against Parent, any Borrower, any other Credit Party or any combination thereof
and the same shall remain undischarged for a period of 60 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to attach or levy upon any assets of
Parent, any Borrower or any other Credit Party to enforce any such judgment.

(k) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against
Parent, a Borrower or another Credit Party thereto or shall be repudiated, or
cease to create a valid and perfected Lien of the priority required thereby on
any of the Collateral purported to be covered thereby, except to the extent
permitted by the terms of this Agreement, or Parent, any Borrower or any other
Credit Party or any of their Affiliates shall so state in writing.

(l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in liability of Parent, the Borrowers and
the other Credit Parties in an aggregate amount exceeding $5,000,000.

(m) a Change in Control shall occur.

(n) in addition to, and not in limitation of, the provisions contained in
clause (f) above, the occurrence of a default under any Permitted Bond Document,
which such default shall continue unremedied or is not waived prior to the
expiration of any applicable period of grace or cure under any Permitted Bond
Document.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

98



--------------------------------------------------------------------------------

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent shall,
at the request of the Majority Lenders, by notice to the Borrowers (or Borrower
Representative), take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Notes and the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Credit Parties accrued hereunder and under the Notes and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
become due and payable immediately, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration or other notice of any kind, all
of which are hereby waived by each Credit Party; and in case of an Event of
Default described in Section 10.01(g), Section 10.01(h) or Section 10.01(i), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Credit Parties accrued hereunder and under the
Notes and the other Loan Documents (including, without limitation, the payment
of cash collateral to secure the LC Exposure as provided in Section 2.08(j)),
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by each Credit
Party.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans or the Notes,
whether by acceleration or otherwise, shall be applied: first, to reimbursement
of expenses and indemnities provided for in this Agreement and the Security
Instruments; second, to accrued interest on the Loans; third, to fees; fourth,
pro rata to (i) principal outstanding on the Loans, (ii) Indebtedness referred
to in clause (b) of the definition of Indebtedness, and (iii) serve as cash
collateral to be held by the Administrative Agent to secure the LC Exposure;
fifth, to any other Indebtedness; and any excess shall be paid to the Borrowers
or as otherwise required by any Governmental Requirement.

ARTICLE XI

THE AGENTS

Section 11.01 Appointment; Powers. Each of the Lenders and each Issuing Bank
hereby irrevocably (subject to Section 11.06) appoints the Administrative Agent
as its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof and the other Loan Documents, together with such actions and
powers as are reasonably incidental thereto.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

99



--------------------------------------------------------------------------------

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing,
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except as provided in Section 11.03, and (c) except as
expressly set forth herein, shall not have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Credit
Party that is communicated to or obtained by the bank serving as an Agent or any
of its Affiliates in any capacity. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to it by Parent, a Borrower or a Lender, and shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to it or as to those conditions precedent specifically required to
be to its satisfaction, (vi) the existence, value, perfection or priority of any
collateral security or the financial or other condition of the Credit Parties or
any other obligor or guarantor, or (vii) any failure by any Credit Party or any
other Person (other than itself) to perform any of its obligations hereunder or
under any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that it is required to exercise in writing as directed by the Majority Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 12.02) and in all cases it shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then the Administrative Agent shall take such action with respect to
such Default as shall be directed by the requisite Lenders in the written
instructions (with indemnities) described in this Section 11.03, provided that,
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default as it shall
deem advisable in the best interests of the Lenders. In no event, however, shall
the Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, the Arranger shall not have any obligation to perform any act in
respect thereof. No Agent shall be liable for any action taken or not taken by
it with the consent or at the request of the Majority Lenders or the Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02), and otherwise no Agent shall be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

100



--------------------------------------------------------------------------------

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Credit Parties, the Lenders and each Issuing Bank hereby waives the right to
dispute the Administrative Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by such Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Credit
Parties), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Agents may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05 Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by it. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding Sections
of this Article XI shall apply to any such sub-agent and to the Related Parties
of each Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 11.06 Resignation of Agents. Subject to the appointment and acceptance
of a successor Agent as provided in this Section 11.06, any Agent may resign at
any time by notifying the Lenders, each Issuing Bank and the Borrowers (or
Borrower Representative). Upon any such resignation, the Majority Lenders shall
have the right, in consultation with and upon the approval of the Borrowers (so
long as no Event of Default has occurred and is continuing), which approval
shall not be unreasonably withheld, to appoint a successor. If no successor
shall have been so appointed by the Majority Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders and each
Issuing Bank, appoint a successor Agent which shall be a bank or commercial
lender with an office in the United States of America, or an Affiliate of any
such bank or commercial lender. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrowers to a successor Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrowers
and such successor. After the Agent’s resignation hereunder, the provisions of
this Article XI and Section 12.03 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Agent.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

101



--------------------------------------------------------------------------------

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with any Credit Party or other Affiliate thereof as if it were
not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent or any other Lender and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document, any related agreement or any document furnished hereunder or
thereunder. The Agents shall not be required to keep themselves informed as to
the performance or observance by any Credit Party of this Agreement, the Loan
Documents or any other document referred to or provided for herein or to inspect
the Properties or books of the Credit Parties. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, neither the Agents nor the
Arranger shall have any duty or responsibility to provide any Lender with any
credit or other information concerning the affairs, financial condition or
business of any Credit Party (or any of its Affiliates) which may come into the
possession of such Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Authority to Release Collateral, Liens and Borrowers. Each Lender
and each Issuing Bank hereby authorizes the Administrative Agent to release
(a) any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents and (b) any Borrower from its obligations hereunder
and under the Loan Documents to the extent all of the Equity Interests issued by
such Borrower were sold in compliance with the Loan Documents. Each Lender and
each Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver to the Borrowers (or Borrower Representative), at the Borrowers’ sole
cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Borrowers in
connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted (or not prohibited) by the terms of
Section 9.12 or is otherwise authorized by the terms of the Loan Documents.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

102



--------------------------------------------------------------------------------

Section 11.10 The Arranger and Agents. Neither the Arranger, any Syndication
Agent, nor any Documentation Agent shall have any duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders hereunder.

Section 11.11 Filing of Proofs of Claim. In case of any Default or Event of
Default under Section 10.01(f), Section 10.01(g) or Section 10.01(h), the
Administrative Agent (regardless of whether the principal of any Loan or LC
Exposure shall then be due and payable and regardless of whether the
Administrative Agent has made any demand on any Credit Party) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to (i) file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Exposure and all other
Indebtedness that is owing and unpaid and (ii) file such other documents as may
be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders,
the Administrative Agent under Section 3.05 and Section 12.03) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same.

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Administrative Agent; and (ii) if
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 3.05 and Section 12.03. Nothing contained
herein shall be deemed to authorize the Administrative Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding. Each
Lender retains its right to file and prove a claim separately.

Section 11.12 Execution of Documents. Each Lender hereby empowers and authorizes
the Administrative Agent to execute and deliver to Parent and the Borrowers (or
Borrower Representative) on their behalf the Security Instruments and all
related agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Security Instruments. Each Lender (by
their signature hereto, or otherwise by their acceptance of the benefits of the
Security Instruments) hereby agrees to be bound by the terms of the Security
Instruments (including the amendments and restatements of the Existing Loan
Documents) and consents to the rights, powers, remedies, indemnities and
exculpations given to the Administrative Agent thereunder and the other terms
and provisions thereof. In the event of any inconsistency between this Agreement
and the terms of any other Loan Document, this Agreement shall control.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

103



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to Parent or the Borrowers (or Borrower Representative), to them or it,
c/o Chaparral Energy, L.L.C., 701 Cedar Lake Blvd., Oklahoma City, Oklahoma
73114, Attention: Mark A. Fischer (Telecopy No. (405) 425-8410); with a copy to
Chaparral Energy, L.L.C., 701 Cedar Lake Blvd., Oklahoma City, Oklahoma 73114,
Attention: Robert W. Kelly II (Telecopy No. (405) 425-8872);

(ii) if to the Administrative Agent, to it at JPMorgan Chase Bank, N.A.,
2200 Ross Avenue, 3rd Floor, Mail Code TX1-2911, Dallas, Texas 75201, Attention:
Kimberly A. Bourgeois (Telecopy No. (214) 290-2332); with a copy to: JPMorgan
Chase Bank, N.A., 10 South Dearborn, 19th  Floor, IL1-0010, Chicago, Illinois
60603-2003, Attention: Leonida G. Mischke (Telecopy No. (312) 385-7096); and

(iii) if to any other Lender, in its capacity as such, or any other Lender in
its capacity as an Issuing Bank, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II, Article III, Article IV and Article V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent, Parent or the Borrowers (or Borrower Representative) may, in their or its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

104



--------------------------------------------------------------------------------

Section 12.02 Waivers; Amendments.

(a) No failure on the part of any Agent, any Issuing Bank or any Lender to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege, or any abandonment or discontinuance of steps to
enforce such right, power or privilege, under any of the Loan Documents shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, power or privilege under any of the Loan Documents preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies of the Agents, each Issuing Bank and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Credit Party therefrom shall in any event be effective unless
the same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether any Agent, any Lender or any Issuing Bank may
have had notice or knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by Parent, the Borrowers (or
Borrower Representative) and the Majority Lenders or by Parent, the Borrowers
(or Borrower Representative) and the Administrative Agent with the consent of
the Majority Lenders; provided that no such agreement shall (i) increase the
Commitment or the Maximum Credit Amount of any Lender without the written
consent of such Lender, (ii) increase the Borrowing Base without the written
consent of each Lender, or modify Section 2.07 or Section 3.04(c)(ii) without
the consent of each Lender, (iii) decrease or reaffirm the Borrowing Base
without the written consent of the Required Lenders, (iv) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder, or reduce any other Indebtedness hereunder or
under any other Loan Document, without the written consent of each Lender
affected thereby, (v) postpone the scheduled date of payment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the Termination Date without the written consent of each Lender
affected thereby, (vi) change Section 4.01(b) or Section 4.01(c) in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (vii) waive or amend Section 8.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary”,
“Subsidiary”, or “Unrestricted Subsidiary” without the written consent of each
Lender, (viii) release any Guarantor, release any of the Collateral (other than
as provided in Section 11.09), or reduce the percentages set forth in
Section 8.14(b) to less than the percentages set forth therein as of the date
hereof, without the written consent of each Lender, (ix) change any of the
provisions of Section 10.02(c), this Section 12.02(b) or the definition of
“Majority Lenders” or “Required Lenders” or any other provision hereof
(including, without limitation, the last sentence of Section 9.18 hereof)
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or under any other Loan Documents or make any
determination or grant any consent hereunder or any other Loan Documents,
without the written consent of each Lender, (x) amend Section 5.06 without the
written consent of the Administrative Agent, the Issuing Bank and the Majority
Lenders, (xi) waive or amend Section 9.12 or Section 9.18 in a manner that would
alter the extent to which the Credit Parties may terminate or otherwise unwind
Swap Agreements in respect of commodities (including, as applicable, any trade
confirmations made pursuant thereto) without the written consent of the Required
Lenders, (xii) change Section 12.04(a) in a manner that would permit any Credit
Party to assign or otherwise transfer any of its rights or obligations
hereunder, without the written consent of each Lender, or (xiii) change clause
(b) of the definition of Indebtedness, the definition of “Secured Swap Provider”
or “Secured Parties”, Section 12.14, the description of the obligations secured
or guaranteed by the Security Instruments, the priority of payments set forth in
Section 10.02(c), or any provisions of this Section 12.02(b) without the written
consent of each Lender or Secured Swap Provider adversely affected thereby,
provided that the addition of a new secured obligation shall not be deemed to
adversely affect any other secured party; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of any
Agent or any Issuing Bank hereunder or under any other Loan Document without the
prior written consent of such Agent or such Issuing Bank, as the case may be.
Notwithstanding the foregoing, any supplement to Schedule 7.14 (Subsidiaries)
shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

105



--------------------------------------------------------------------------------

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrowers shall (and are jointly and severally obligated to) pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and their
Affiliates, including, without limitation, the reasonable fees, charges and
disbursements of counsel, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, Taxes, assessments and other charges incurred by any
Agent or any Lender in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, and (iii) all
out-of-pocket expenses incurred by any Agent, any Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, any
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) PARENT AND THE BORROWERS SHALL (AND ARE JOINTLY AND SEVERALLY OBLIGATED TO)
INDEMNIFY THE ARRANGER, EACH AGENT, EACH ISSUING BANK AND EACH LENDER, AND EACH
RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN
“INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL
LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES,
CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR
ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF
THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE
OF ANY CREDIT PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iii) ANY INACCURACY OF
ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF ANY CREDIT PARTY
SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR
CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION,
(A) ANY REFUSAL BY ANY ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT ISSUED BY SUCH ISSUING BANK IF THE DOCUMENTS PRESENTED IN CONNECTION
WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT,
OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE
NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS
PRESENTED IN CONNECTION THEREWITH, (v) THE OPERATIONS OF THE BUSINESS OF THE
CREDIT PARTIES BY THE CREDIT PARTIES, (vi) ANY ASSERTION THAT THE LENDERS WERE
NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE SECURITY
INSTRUMENTS, (vii) ANY ENVIRONMENTAL LAW APPLICABLE TO ANY CREDIT PARTY OR ANY
OF THEIR PROPERTIES, INCLUDING WITHOUT LIMITATION, THE PRESENCE, GENERATION,
STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF
DISPOSAL OR TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS
SUBSTANCES ON ANY OF THEIR PROPERTIES, (viii) THE BREACH OR NON-COMPLIANCE BY
ANY CREDIT PARTY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO ANY CREDIT PARTY,
(ix) THE PAST OWNERSHIP BY ANY CREDIT PARTY OF ANY OF THEIR PROPERTIES OR PAST
ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE
AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (x) THE PRESENCE, USE, RELEASE,
STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT,
ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES
OWNED OR OPERATED BY ANY CREDIT PARTY OR ANY ACTUAL OR ALLEGED PRESENCE OR
RELEASE OF HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY
CREDIT PARTY, (xi) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO ANY CREDIT
PARTY, (xii) ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION
WITH THE LOAN DOCUMENTS, OR (xiii) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (A) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE, (B) RELATE TO CLAIMS
BETWEEN OR AMONG ANY OF THE LENDERS, THE AGENT, ARRANGER OR ANY OF THEIR
SHAREHOLDERS, PARTNERS OR MEMBERS OR (C) IN RESPECT OF ANY PROPERTY FOR ANY
OCCURRENCE ARISING FROM THE ACTS OR OMISSIONS OF THE AGENT OR ANY LENDER DURING
THE PERIOD AFTER WHICH SUCH PERSON, ITS SUCCESSORS OR ASSIGNS SHALL HAVE
OBTAINED POSSESSION OF SUCH PROPERTY (WHETHER BY FORECLOSURE OR DEED IN LIEU OF
FORECLOSURE, AS MORTGAGEE-IN-POSSESSION OR OTHERWISE).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

106



--------------------------------------------------------------------------------

(c) To the extent that the Credit Parties fail to pay any amount required to be
paid by them to any Agent or any Issuing Bank under Section 12.03(a) or (b),
each Lender severally agrees to pay to such Agent or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against such Agent or such Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, no Credit Party shall assert, and
each Credit Party hereby waives, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the Transactions, any Loan or Letter
of Credit or the use of the proceeds thereof.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

107



--------------------------------------------------------------------------------

(e) All amounts due under this Section 12.03 shall be payable promptly after
written demand therefor.

(f) Notwithstanding any other provisions of this Section 12.03, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Credit Parties to file a registration statement with the SEC
or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.04 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Credit
Party without such consent shall be null and void) and (ii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section 12.04. Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, each Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of: (A) the Borrowers (or
Borrower Representative), provided that no consent of the Borrowers (or Borrower
Representative) shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and (B) the Administrative Agent and any Issuing
Bank, provided that no such consent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment, the amount of the Commitment of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000, and the Commitments of any assigning Lender remaining a
party hereto after giving effect to the assignment shall be at least $5,000,000,
unless, in each case, the Borrowers (or Borrower Representative) and the
Administrative Agent otherwise consents, provided that no such consent of the
Borrowers (or Borrower Representative) shall be required if an Event of Default
has occurred and is continuing; (B) each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; (C) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500; (D) the assignee, if
it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire and shall deliver notice of the Assignment and
Assumption to the Borrowers (or Borrower Representative); (E) in the case of an
assignment to a CLO, the assigning Lender shall retain the sole right to approve
any amendment, modification or waiver of any provision of this Agreement,
provided that the Assignment and Assumption between such Lender and such CLO may
provide that such Lender will not, without the consent of such CLO, agree to any
amendment, modification or waiver described in the first proviso to
Section 12.02 that affects such CLO; and (F) notwithstanding anything to the
contrary contained in this Agreement, in no case may a Lender assign all or a
portion of its rights and obligations under this Agreement to a Borrower or to
any Affiliate of a Borrower.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

108



--------------------------------------------------------------------------------

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Maximum Credit Amount of, and principal amount
of the Loans and LC Disbursements owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, each Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrowers (or Borrower Representative), each Issuing Bank and
each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

109



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of Parent, the Borrowers, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) Parent, the Borrowers, the Administrative Agent, each
Issuing Bank and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and (D) notwithstanding anything to the contrary contained in
this Agreement, in no case may a Lender sell a participation in all or a portion
of its rights and obligations under this Agreement to a Borrower or to any
Affiliate of a Borrower. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
proviso to Section 12.02 that affects such Participant. In addition such
agreement must provide that the Participant be bound by the provisions of
Section 12.03. Subject to Section 12.04(c)(ii), Parent and the Borrowers agree
that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrowers’
(or Borrower Representative’s) prior written consent. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.03 unless the Borrowers are (or Borrower Representative is) notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrowers, to comply with Section 5.03(e) as though it were a
Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any central bank having jurisdiction over such Lender, and this
Section 12.04(d) shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

110



--------------------------------------------------------------------------------

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and Article XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.

(b) To the extent that any payments on the Indebtedness or proceeds of any
Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s, and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrowers shall, and shall cause each other
Credit Party to, take such action as may be reasonably requested by the
Administrative Agent or the Lenders to effect such reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Arranger and the Administrative Agent
constitute the entire contract among the parties relating to the subject matter
hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. This Agreement and the other Loan Documents represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements between the parties.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

111



--------------------------------------------------------------------------------

(c) Except as provided in Section 6.01(a), this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitations obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of any Credit Party
against any of and all the obligations of any Credit Party owed to such Lender
now or hereafter existing under this Agreement or any other Loan Document,
irrespective of whether or not such Lender shall have made any demand under this
Agreement or any other Loan Document and although such obligations may be
unmatured. The rights of each Lender under this Section 12.08 are in addition to
other rights and remedies (including other rights of setoff) which such Lender
or its Affiliates may have.

Section 12.09 Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA LOCATED IN NEW YORK COUNTY, NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

112



--------------------------------------------------------------------------------

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Agents, each Issuing Bank and each
Lender agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or self-regulatory body, including, without
limitation, Federal Reserve Bank or any bank having jurisdiction over such
Lender, (c) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (d) to any other party to this Agreement or
any other Loan Document, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 12.11, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any Swap Agreement relating to any
Credit Party and its obligations, (g) with the consent of the Borrowers (or
Borrower Representative), (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section 12.11 or
(ii) becomes available to any Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than a Credit Party, or (i) to any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued with respect to
such Lender. For the purposes of this Section 12.11, “Information” means all
information received from any Credit Party relating to any Credit Party and
their businesses, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by a Credit Party. Notwithstanding anything herein to the
contrary, any party hereto (and each employee, representative or other agent of
such party) may disclose without limitation of any kind, any information with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to that party relating to such tax treatment or
tax structure; provided that with respect to any document or similar item that
in either case contains information concerning the tax treatment or tax
structure of the transactions, as well as other information, this sentence shall
only apply to such portions of the document or similar item that relate to the
tax treatment or tax structure of the transactions contemplated hereby.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

113



--------------------------------------------------------------------------------

Section 12.12 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS AND
CONDITIONS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY LEGAL COUNSEL
(INTERNAL OR OTHERWISE) OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS
EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE
ADVICE OF ITS ATTORNEY (INTERNAL OR OTHERWISE) IN ENTERING INTO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY RESULT, SUBJECT TO THE TERMS
HEREOF AND THEREOF AND APPLICABLE LAW, IN ONE PARTY ASSUMING THE LIABILITY
INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD
NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

114



--------------------------------------------------------------------------------

Section 12.13 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and each Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of Parent and the Borrowers, and no other Person (including, without
limitation, any Subsidiary of any Borrower, any obligor, contractor,
subcontractor, supplier or materialsman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, any Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.

Section 12.14 Collateral Matters; Swap Agreements. Except as set forth in
Section 12.02(b)(xiii) no Lender or any Affiliate of a Lender shall have any
voting rights under any Loan Document as a result of the existence of
obligations owed to it under any Swap Agreements or in connection with any
Banking Services.

Section 12.15 USA Patriot Act Notice. Each Lender hereby notifies Parent and
each Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
Parent and each Borrower, which information includes the name and address of
Parent and each Borrower and other information that will allow such Lender to
identify Parent and each Borrower in accordance with the Patriot Act.

Section 12.16 True-Up Loans. Upon the effectiveness of this Agreement, (a) each
Lender who holds Loans in an aggregate amount less than its Applicable
Percentage (after giving effect to this amendment and restatement) of all Loans
shall advance new Loans which shall be disbursed to the Administrative Agent and
used to repay Loans outstanding to each Lender who holds Loans in an aggregate
amount greater than its Applicable Percentage of all Loans, (b) each Lender’s
participation in each Letter of Credit shall be automatically adjusted to equal
its Applicable Percentage (after giving effect to this amendment and
restatement), and (c) such other adjustments shall be made as the Administrative
Agent shall specify so that each Lender’s Credit Exposure equals its Applicable
Percentage (after giving effect to this amendment and restatement) of the total
Credit Exposures of all of the Lenders. The loans and/or adjustments described
in this paragraph are referred to herein as the “True-Up Loans”.

Section 12.17 Restatement; Existing Credit Agreement. The parties hereto agree
that this Agreement is a restatement of, and an extension of and amendment to,
the Existing Credit Agreement. This Agreement does not in any way constitute a
novation of the Existing Credit Agreement, but is an amendment and restatement
of same.

 

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT

115



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

PARENT:  

CHAPARRAL ENERGY, INC.,

a Delaware corporation

  By:  

/s/ Mark A. Fischer

    Mark A. Fischer, Chief Executive Officer and President BORROWERS:  

CHAPARRAL ENERGY, L.L.C.,

an Oklahoma limited liability company, as a Borrower and as Borrower
Representative

  By:  

/s/ Mark A. Fischer

    Mark A. Fischer, Manager  

NORAM PETROLEUM, L.L.C.,

an Oklahoma limited liability company

  By:  

/s/ Mark A. Fischer

    Mark A. Fischer, Manager  

CHAPARRAL RESOURCES, L.L.C.,

an Oklahoma limited liability company

  By:  

/s/ Mark A. Fischer

    Mark A. Fischer, Manager  

CHAPARRAL CO2, L.L.C.,

an Oklahoma limited liability company

  By:  

/s/ Mark A. Fischer

    Mark A. Fischer, Manager

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CEI ACQUISITION, L.L.C.,

a Delaware limited liability company

By:  

/s/ Mark A. Fischer

  Mark A. Fischer, Manager

CEI PIPELINE, L.L.C.,

a Texas limited liability company

By:  

/s/ Mark A. Fischer

  Mark A. Fischer, Manager

CHAPARRAL REAL ESTATE, L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Mark A. Fischer

  Mark A. Fischer, Manager

GREEN COUNTRY SUPPLY, INC.,

an Oklahoma corporation

By:  

/s/ Mark A. Fischer

  Mark A. Fischer, Chief Executive Officer and President

CHAPARRAL EXPLORATION, L.L.C.,

a Delaware limited liability company

By:  

/s/ Mark A. Fischer

  Mark A. Fischer, Manager

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ROADRUNNER DRILLING, L.L.C.,

an Oklahoma limited liability company

By:  

/s/ Mark A. Fischer

  Mark A. Fischer, Manager

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT/LENDER:  

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and a Lender

  By:  

/s/ Kimberly A. Bourgeois

    Kimberly A. Bourgeois,     Senior Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT/LENDER:  

CAPITAL ONE, NATIONAL ASSOCIATION,

as Co-Syndication Agent and a Lender

  By:  

/s/ Scott Joyce

  Name:   Scott Joyce   Title:   Senior Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT/LENDER:  

ROYAL BANK OF CANADA,

as Co-Syndication Agent and a Lender

  By:  

/s/ Don J. McKinnerney

  Name:   Don J. McKinnerney   Title:   Authorized Signatory

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-SYNDICATION AGENT:  

UBS SECURITIES LLC,

as Co-Syndication Agent

  By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Attorney in Fact   By:  

/s/ Michael Cerniglia

  Name:   Michael Cerniglia   Title:   Director LENDER:  

UBS LOAN FINANCE LLC,

as a Lender

  By:  

/s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director   By:  

/s/ Michael Cerniglia

  Name:   Michael Cerniglia   Title:  

Director

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT/LENDER:  

CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK,

as Co-Documentation Agent and a Lender

  By:  

/s/ Mark Roche

  Name:   Mark Roche   Title:   Managing Director   By:  

/s/ Sharada Manne

  Name:  

Sharada Manne

  Title:   Director

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT/LENDER:  

SOCIÉTÉ GÉNÉRALE,

as Co-Documentation Agent and a Lender

  By:  

/s/ Cameron Null

  Name:   Cameron Null   Title:   Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

CO-DOCUMENTATION AGENT/LENDER:  

WELLS FARGO BANK, N.A.,

as Co-Documentation Agent and a Lender

  By:  

/s/ J. Alan Alexander

  Name:   J. Alan Alexander   Title:   SVP

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

THE BANK OF NOVA SCOTIA,

as a Lender

  By:  

/s/ John Frazell

  Name:   John Frazell   Title:   Director

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

THE ROYAL BANK OF SCOTLAND plc,

as a Lender

  By:  

/s/ Karen Weich

  Name:   Karen Weich   Title:   Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

COMERICA BANK,

as a Lender

  By:  

/s/ John S. Lesikar

  Name:   John S. Lesikar   Title:   Corporate Banking Officer

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

NATIXIS,

as a Lender

  By:  

/s/ Donovan C. Broussard

  Name:   Donovan C. Broussard   Title:   Managing Director   By:  

/s/ Louis. P Laville, III

  Name:   Louis. P Laville, III   Title:   Managing Director

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

ALLIED IRISH BANKS, p.l.c.,

as a Lender

  By:  

/s/ Mark Connelly

  Name:   Mark Connelly   Title:   Senior Vice President   By:  

/s/ James Giordano

  Name:   James Giordano   Title:   Assistant Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

AMEGY BANK NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ John G. Murray

  Name:   John G. Murray   Title:   Senior Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

COMPASS BANK (as successor in interest to Guaranty Bank),

as a Lender

  By:  

/s/ Christopher S. Parada

  Name:   Christopher S. Parada   Title:   Senior Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Lender

  By:  

/s/ Bill O’Daly

  Name:   Bill O’Daly   Title:   Director   By:  

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

ING CAPITAL LLC,

as a Lender

  By:  

/s/ Juli Bieser

  Name:   Juli Bieser   Title:   Director

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

KEYBANK NATIONAL ASSOCIATION

as a Lender

  By:  

/s/ Todd Coker

  Name:   Todd Coker   Title:   Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

UNION BANK, N.A.,

as a Lender

  By:  

/s/ Whitney Randolph

  Name:   Whitney Randolph   Title:   Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:  

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

  By:  

/s/ Bruce E. Hernandez

  Name:   Bruce E. Hernandez   Title:   Vice President

 

SIGNATURE PAGE

CHAPARRAL ENERGY, L.L.C.

EIGHTH RESTATED CREDIT AGREEMENT